I. General Information
USERS GUIDE

DOJ Grants
Financial Guide
UNITED STATES DEPARTMENT OF JUSTICE
OFFICE OF JUSTICE PROGRAMS
OFFICE ON VIOLENCE AGAINST WOMEN
COMMUNITY ORIENTED POLICING SERVICES

Last Updated March 2022

March 2022

01

Table of Contents

FOREWORD ....................................................................................................................II
I. GENERAL INFORMATION...........................................................................................1
1.1 Users......................................................................................................................................................1
1.2 Resources .............................................................................................................................................3

II. PREAWARD REQUIREMENTS ..................................................................................5
2.1 Application Process .............................................................................................................................5
2.2 Acceptance of Award and Award Conditions..................................................................................10
2.3 Standards For fnancial Management Systems...............................................................................12

III. POSTAWARD REQUIREMENTS .............................................................................16
3.1 Payments.............................................................................................................................................16
3.2 Period of Availability of Funds...........................................................................................................20
3.3 Matching or Cost Sharing Requirements.........................................................................................25
3.4 Program Income .................................................................................................................................30
3.5 Adjustments to Awards......................................................................................................................35
3.6 Costs Requiring Prior Approval ........................................................................................................39
3.7 Property Standards ............................................................................................................................43
3.8 Procurement Under Awards of Federal Assistance ........................................................................50
3.9 Allowable Costs..................................................................................................................................56
3.10 OJP/COPS Offce Conference Approval, Planning, and Reporting .............................................64
3.11 Indirect Costs ...................................................................................................................................87
3.12 OJP’s Confdential Funds ................................................................................................................91
3.13 Unallowable Costs ...........................................................................................................................98
3.14 Subrecipient Management and Monitoring .................................................................................102
3.15 Reporting Requirements................................................................................................................109
3.16 Retention and Access Requirements for Records......................................................................113
3.17 Remedies for Noncompliance.......................................................................................................115
3.18 Closeout ..........................................................................................................................................117
3.19 Audit Requirements........................................................................................................................121
3.20 Grant Fraud, Waste, and Abuse ....................................................................................................127
3.21 OJP’s Payment Programs..............................................................................................................132
3.22 Financial Management Training Requirements ...........................................................................137

IV. ORGANIZATION STRUCTURE..............................................................................138
4.1 Organization Charts .........................................................................................................................138

V. APPENDICES ..........................................................................................................139
5.1 Acronyms ..........................................................................................................................................139
5.2 Glossary of Terms.............................................................................................................................141
5.3 Appendices I and II...........................................................................................................................146

March 2022

i

Welcome to the DOJ Grants Financial Guide

Foreword
We hope you fnd this guide useful and informative. If you have any questions or comments, please contact your
appropriate DOJ Funding Source.

TOP 10 TOPICS
1.
2.
3.
4.
5.

Financial Management Systems
Allowable Costs
Unallowable Costs
Federal Financial Reports
Performance Reports

6.
7.
8.
9.
10.

Audit Requirements
Conference Costs
Adjustments to Awards
Accounting by Approved Budget Category
Subrecipient Monitoring

Te Department of Justice (DOJ) has three primary grant-making components, the Ofce of Justice Programs
(OJP), the Ofce on Violence Against Women (OVW) and the Ofce of Community Oriented Policing
Services (COPS Ofce). Te mission of OJP is to provide innovative leadership to federal, state, local, and tribal
justice systems by disseminating state-of-the-art knowledge and practices across America, and providing grants
for the implementation of these crime fghting strategies. Te mission of OVW is to provide federal leadership
in developing the national capacity to reduce violence against women, and administer justice for and strengthen
services to victims of domestic violence, dating violence, sexual assaults, and stalking. Te mission of the COPS
Ofce is to advance the practice of community policing by the nation’s state, local, territory, and tribal law
enforcement agencies through information and resources.
Tese three grant-making components provide Federal leadership in developing the nation’s capacity to prevent
and control crime, administer justice, and assist crime victims. Tey also provide policy guidance, fnancial
control, and support services to their recipients in the areas of grants, accounting, and fnancial management.
Each grant-making component conducts programmatic monitoring through site visits and desk reviews, and
provides technical assistance and training to recipients. Additionally, OJP’s Ofce of the Chief Financial Ofcer
(OCFO) conducts fnancial monitoring through site visits and desk reviews, and provides training to OJP’s
recipients in the Grants Financial Management Training Seminars.

 FINANCIAL MANAGEMENT TIP
The DOJ Grants Financial Management Online Training is available to all DOJ grantmaking component recipients.

Te DOJ Grants Financial Guide (the “Guide”) serves as the primary reference manual to assist OJP, OVW, and
COPS Ofce award recipients in fulflling their fduciary responsibility to safeguard grant funds and ensure
funds are used for the purposes for which they were awarded. It compiles a variety of laws, rules and regulations
that afect the fnancial and administrative management of your award. Tere may be instances where the
requirements may difer among the three grant-making components; to the extent possible, those diferences are
spelled out throughout this Guide. However, recipients (and subrecipients) should refer to their award terms and
conditions to determine the specifc requirements that apply to their award. We have provided references to the
underlying laws and regulations as much as possible.

March 2022

ii

Foreword

Tis Guide should be the starting point for all recipients and subrecipients of DOJ grants and cooperative
agreements in ensuring the efective day-to-day management of awards.
For additional information on grants management, please visit the website of the Results-Oriented
Accountability for Grants Council on Financial Assistance Reform at https://www.performance.gov/CAP/
grants/. Te Government Printing Ofce also maintains electronic copies of the Code of Federal Regulations at
https://ecfr.federalregister.gov/and e-CFR at https://www.ecfr.gov.
We are pleased to respond to any questions not covered by this Guide and welcome suggestions to improve the
utility of the Guide and its content. Please feel free to contact the OCFO’s Customer Service Center at 1-800458-0786, OVW Grants Financial Management Division at 1-888-514-8556, or COPS Ofce Response
Center at 1-800-421-6770 with any fnancial management questions or suggested revisions. In addition,
questions and comments can also be directed to the OCFO via e-mail at ask.ocfo@usdoj.gov, OVW via email at
OVW.GFMD@usdoj.gov, or COPS Ofce via email at askCopsRC@usdoj.gov.
Robert E. Chapman
Acting Director,
COPS Ofce

March 2022

Amy Solomon
Principal Deputy Assistant
Attorney General, OJP

Laura L. Rogers
Principal Deputy Director,
OVW

iii

I. General Information
1.1 USERS

Tis Guide is provided for the use of all recipients and their subrecipients of Federal grant programs
administered by the three primary Department of Justice (DOJ) grant-making components. Te Guide
was developed to serve as a compilation of the various laws and regulations governing DOJ grants fnancial
management and administration. Any individual who works for a recipient or subrecipient should use this
Guide as a reference for fnancial and administrative management of DOJ-funded grant programs or projects.
Tese individuals may include administrators, fnancial management specialists, grants management specialists,
accountants, and auditors. Tis Guide also may be used as a training resource for new employees.

Recipients
■

■

■

A recipient is an entity, usually but not limited to non-Federal entities, that receives a Federal award directly
from a Federal awarding agency.
Recipients are required to adhere to the applicable law of their jurisdiction, and the fnancial and
administrative rules in this Guide. However, other programmatic and technical requirements (for example, as
set out in award conditions or contained in program-specifc guidelines) may also apply.
Recipients are required to adhere to all applicable uniform (grants) administrative requirements, cost
principles, and audit requirements set forth in 2 C.F.R. Part 200 and other applicable law.

Subrecipients
■

■

■

A subrecipient is an entity, usually but not limited to non-Federal entities, that receives a subaward from
a pass-through entity to carry out part of a Federal award; but does not include an individual that is a
benefciary of such award.
Subrecipients are required to adhere to the applicable law of their jurisdiction and the fnancial and
administrative rules in this Guide. Te pass-through entity may also impose additional fnancial and
administrative requirements.
Subrecipients are also required to adhere to all applicable uniform (grant) administrative requirements, cost
principles, and audit requirements set forth in 2 C.F.R. § 200 and other applicable law.

 FINANCIAL MANAGEMENT TIP
When determining whether an entity receiving federal award funds from the
recipient is a subrecipient or a contractor, the legal document executed between the
recipient and the entity receiving federal award funds from the recipient is NOT the
driving determinant. See the defnitions of contractor and subrecipient in 2 C.F.R.
§ 200.1. The substance of the activity that has been contracted or subawarded
will be the major factor considered. If program activities are delegated to another
entity that delegation will generally be considered a subaward. On the other hand,
if goods or services are purchased or procured from another entity for the nonFederal entity’s own use, that activity will generally be considered a contract. For
additional information on this topic, please refer to 2 C.F.R. § 200.331, subrecipient
and contractor determination.

March 2022

1

I. General Information
1.1 USERS

For-Profit (or Commercial) Entities
In accordance with 2 C.F.R. § 200.101(a)(2), OJP/OVW applies 2 C.F.R. Part 200, subparts A through D
(excluding 2 C.F.R. § 200.317 through 200.327), to for-proft (or commercial) entities. However, for-proft (or
commercial) entities receiving funding through the COPS Ofce must comply with 2 C.F.R. Part 200, subparts
A through E. In addition, in accordance with 2 C.F.R. § 200.400(g), the recipient may not earn or keep a proft
as a result of the award unless expressly authorized by the specifc terms and conditions of the award.
To the extent allowable and consistent with applicable law, and unless expressed explicitly otherwise herein, this
Guide applies to any recipient or subrecipient that is a for-proft (or commercial) entity. As used throughout the
Guide, the term “non-federal entity(ies)” includes for-proft entities.

March 2022

2

I. General Information
1.2 RESOURCES

Government-Wide Grants Management Requirements and DOJ Regulatory Adoption
Tis Guide includes references to the policies and guidance issued by the Ofce of Management and Budget
(OMB). Te largest division of the Executive Ofce of the President, OMB is responsible for implementing and
enforcing the President’s policies across the entire Federal Government.
On August 13, 2020, OMB issued revisions to sections of the government-wide framework for grants
management (Federal Register, 8/13/2020 and correcting amendments, 2/22/2021), the Uniform
Administrative Requirements, Cost Principles, and Audit Requirements for Federal Awards (2 C.F.R. Part 200),
also known as the Uniform Guidance. This OMB guidance, first promulgated in 2013, has been implemented by
DOJ via DOJ regulation at 2 C.F.R. Part 2800.
Te 2013 guidance superseded the following OMB requirements:
■

OMB Circular A-21, Cost Principles for Educational Institutions;

■

OMB Circular A-87, Cost Principles for State, Local, and Indian Tribal Governments;

■

OMB Circular A-89, Federal Domestic Assistance Program Information;

■

■

OMB Circular A-102, Grant Awards and Cooperative Agreements with State and Local Governments
(Common Rule);
OMB Circular A-110, Uniform Administrative Requirements for Awards and other Agreements, Institutions
of Higher Education, Hospitals and other Non-Proft Organizations;

■

OMB Circular A-122, Cost Principles for Non-Proft Organizations;

■

OMB Circular A-133, Audits of States, Local Governments, and Non-Proft Organizations; and

■

Sections of OMB Circular A-50, Audit Follow-up.

Applicability of the DOJ Grants Financial Guide
Refer to your award conditions for specific applicability of 2 C.F.R. Part 200 and this Financial Guide. In
general, you should follow the requirements in effect at the time of award.
This version of the DOJ Grants Financial Guide reflects the government-wide grant rules that went into effect
(and were implemented by DOJ) on November 12, 2020. These requirements apply to Federal awards made on
or after November 12, 2020.
For Federal awards made before November 12, 2020, absent an agreement otherwise in a Federal award issued
after that date (or other notification by DOJ permitting exceptions), the requirements in place at the time of
award continue to apply.

March 2022

3

I. General Information
1.2 RESOURCES

Updates to specific provisions between major version updates will be noted in the affected provision, and/or in
a Change History available online. Prior versions of the DOJ Grants Financial Guide are available for reference
online.
Te following requirements remain in place:
■

Government-wide Debarment and Suspension (Non-procurement) are codifed at 2 C.F.R. Part 180, with
DOJ-specifc rules at 2 C.F.R. Part 2867.

■

Government-wide Requirements for Drug-Free Workplace (Grants) is codifed at 28 C.F.R. Part 83.

■

Restrictions on lobbying are codifed at 28 C.F.R. Part 69.

For additional information on grants management, please visit the website of the United States Chief Financial
Officers Council at Financial Assistance (cfo.gov). The most recently updated version of the CFR can be found
at the following link: https://www.ecfr.gov/current/title-2/subtitle-A/chapter-II/Part-200

Office of the Inspector General Fraud Hotline
Recipients should report any allegations of fraud, waste, and abuse of grant funds to the appropriate DOJ
grant-making component. In addition to reporting allegations to the grant-making component, allegations are
preferred to be reported to the DOJ Ofce of the Inspector General online at https://oig.justice.gov/hotline, by
fax (202) 616-9881, or by mail:
U.S. Department of Justice
Ofce of the Inspector General
Investigations Division
ATTN: Fraud Detection Ofce
950 Pennsylvania Avenue N.W.,
Washington, DC 20530

Other Available Resources
■

Procurement Procedures for Recipients of DOJ Grants [PDF - 563 Kb]

■

OVW Post Award Instructions available at https://www.justice.gov/ovw/after-receiving-ovw-funds.

■

JustGrants Training and Technical Assistance can be found at https//justicegrants.usdoj.gov.

■

Te OJP Support Team is available via email at JustGrants.Support@usdoj.gov or phone at 838-872-5175.

■

Te OVW JustGrants Helpdesk Support Team is available via email at OVW.JustGrantsSupport@usdoj.gov
or phone at 1-866-655-4482.

■

Te COPS Ofce Response Center is available at askCopsRC@usdoj.gov or phone at 1-800-421-6770.

■

Te Federal Funding Accountability and Transparency Act (FFATA) is available at https://www.fsrs.gov.

■

Federal grant information is available at http://www.grants.gov.

■

Federal Government regulation information is accessible at http://www.regulations.gov.

March 2022

4

II. Preaward Requirements
2.1 APPLICATION PROCESS

Eligible Recipients
Eligibility requirements for DOJ awards can be found in the notices of funding opportunities, generally referred
to as solicitations, available on awarding agency websites. Eligible applicants vary by program and
may include one or more of the following categories: States (including the District of Columbia and U.S.
territories), units of local government, Indian tribes and tribal organizations, institutions of higher education,
hospitals, nonproft organizations, for-proft organizations, and (in limited circumstances) individuals.
OVW’s website contains brief descriptions of OVW programs to assist potential OVW applicants in
identifying programs for which they are eligible to apply. OVW program solicitations will provide additional
eligibility information each fscal year.

Funding Opportunity Announcements
DOJ grant-making components announce funding opportunities via Grants.gov. Applications are submitted
through Grants.gov and JustGrants. A collection of available assistance programs can be found in the Assistance
Listings (formerly the Catalog of Federal Domestic Assistance) available at https://sam.gov/content/assistancelisting. To view each grant-making component's available funding opportunities, visit the websites below:
■

OJP — Current Funding Opportunities

■

OVW — http://www.justice.gov/ovw/open-solicitations

■

COPS Ofce — http://www.cops.usdoj.gov/grants

Nondiscrimination Requirements
Non-discrimination assurance: Applicants must assure and certify, on the applicable awarding agency assurance
form, compliance with all civil rights nondiscrimination requirements. Tese assurances and certifcations are
made by signing an assurances form that addresses various cross-cutting federal requirements, including those
prohibiting unlawful discrimination. Te applicable form typically is referenced in the program solicitation, and
signed during the application process (electronically for most programs).
Ofce for Civil Rights: Te DOJ Ofce for Civil Rights (OCR) ensures that recipients of fnancial assistance
from OJP, OVW, and COPS Ofce comply with federal laws that prohibit discrimination in both employment
and the delivery of services or benefts based on race, color, national origin, sex, religion, and disability. In
addition, federal law prohibits recipients of federal fnancial assistance from discriminating on the basis of
age in the delivery of services or benefts. Recipients of fnancial assistance from OVW are prohibited from
discriminating on the basis of sexual orientation or gender identity, either in employment or in the delivery of
services or benefts. For more information see the OCR website.
Discrimination fndings: In the event of a fnding of discrimination, send a copy of the hearing fndings to
OCR. Tis applies to recipients of Federal funds if a Federal or State court or administrative agency fnds
through a due process hearing that a recipient, subrecipient, or contractor, has unlawfully discriminated.

March 2022

5

II. Preaward Requirements
2.1 APPLICATION PROCESS

Other civil rights requirements: Depending on the size of the organization, how much federal funding is
received, and the program under which funds are received, recipients (and subrecipients in certain cases) may be
required to submit an Equal Employment Opportunity Plan to OCR. If awarded Federal funds, more specifc
information on civil rights compliance, including requirements regarding submission of Equal Employment
Opportunity Plan will be provided in the award documents. For additional information see Equal Employment
Opportunity Plans.

Intergovernmental Review
Intergovernmental review is a process described in Executive Order 12372 [PDF - 12 Kb], through which
governments at the State and local levels coordinate in the review of proposed Federal fnancial assistance and
direct Federal development.
For those DOJ grant programs that are subject to Executive Order 12372, applicants must access the
Intergovernmental Review Single Point of Contact List (“SPOC List”) to fnd out about and, as applicable,
comply with the applicant’s State process under Executive Order 12372. As part of the grant application process,
to complete the SF-424, applicants must make the appropriate selection (and provide any required information)
in response to the question,“Is Application Subject to Review by State Under Executive Order 12372 Process?”
To determine if a DOJ program is subject to Executive Order 12372, look in the notice of funding opportunity
(program solicitation) or program announcement, check the program's Assistance listing (formerly CFDA)
entry, or contact the DOJ awarding agency.

Application Submittal
Applicants for DOJ funding can submit an Application for Federal Assistance (SF-424) and Disclosure of
Lobbying Activities (SF-LLL) online through the federal grants portal Grants.Gov (www.grants.gov) and
submit their full application including attachments in DOJ's JustGrants (https://justgrants.usdoj.gov/). Each
program solicitation will contain detailed technical instructions on how to register and apply for funding, as well
as application submission deadlines for both systems.
Note regarding applicant type on the SF-424: Generally, applicants for DOJ grants are one of the
following types of entities: States, units of local government, Indian tribes, nonproft organizations, for-proft
organizations, institutions of higher education, and (in limited circumstances) individuals. It is possible to select
other applicant types, as appropriate.

Application Review
DOJ awarding agencies are required to ensure that awards meet certain legislative, regulatory, and administrative
requirements. Tis requires that each DOJ awarding agency review and assess each application to determine the
following:
■

Te applicant is eligible for the specifed program.

■

Te costs and activities in the application are for allowable, allocable, necessary, and reasonable costs.

■

Te applicant possesses the responsibility, fnancial management, fscal integrity, and fnancial capability to
administer Federal funds adequately and appropriately.

March 2022

6

II. Preaward Requirements
2.1 APPLICATION PROCESS

Applicant Type

Examples of types of applicants include, but are not limited to:
■

Nonproft organization – Some DOJ programs may require that an organization have 501(c)(3) status (as
described in the U.S. Internal Revenue Code)

■

For-proft organization (including organizations designated as small businesses)

■

State

■

Unit of local government

■

Tribe

■

Institution of higher education

■

Courts

■

Individuals (in limited circumstances)

Pre-Award Risk Assessment

DOJ is required to review and assess the potential risks presented by applicants for Federal grants prior to
making an award (2 C.F.R. § 200.206). DOJ will use a variety of factors, which may include fnancial capabilities
and past performance, in a risk-based approach. To facilitate part of the risk assessment, DOJ applicants (other
than an individual) may be required to complete a questionnaire to assess their fnancial capability and submit it
to DOJ before they can be approved for an award.
DOJ High-Risk Grantee Designation

Te DOJ's High-Risk Grantee Policy was adopted by its three-primary grant-making components: the Ofce
of Justice Programs (OJP), the Ofce of Community Oriented Policing Services (COPS), and the Ofce on
Violence Against Women (OVW). OJP's Ofce of Audit, Assessment, and Management (OAAM) is charged
with administering the high-risk grantee (recipient) process on behalf of DOJ. When a recipient is designated as
high-risk, all DOJ grant-making components must consider the recipient as high-risk.
Te purpose of the high-risk policy is to provide DOJ with a means of continuing to fund much needed criminal
justice programs benefting communities across the U.S., while maintaining proper stewardship of Federal funds
and mitigating risk in the administration of DOJ-funded grant programs. It is important to note that high-risk
recipients are not prohibited from applying for or receiving new awards from DOJ. However, high-risk recipients
are managed and monitored closely, and any new awards these recipients receive are subject to additional
restrictions, typically imposed through the inclusion of high-risk award conditions. Such conditions may be
imposed not just at the beginning of an award, but at any time throughout the period of the award, if appropriate.
In general, a recipient may be designated as high-risk if any of the following apply to the recipient:
■

Has a history of unsatisfactory performance;

■

Is not fnancially stable;

■

Has a management system that does not meet the standards set forth in 2 C.F.R. Part 200 (Subpart D-Post
Federal Award Requirements (Standards for Financial and Program Management));

■

Has not conformed to the terms and conditions of previous awards; or

■

Is otherwise not responsible.

March 2022

7

II. Preaward Requirements
2.1 APPLICATION PROCESS

Under DOJ's policy, recipients may be designated as high-risk automatically, or as a result of a referral from
sources such as a DOJ grant-making component or other federal grant-making organization.
■

High-risk referrals can be made by any DOJ personnel who work with grants, and can result from a wide
variety of reasons, including, but not limited to:
X

■

issues identifed during grant programmatic or fnancial monitoring reviews, budget reviews, fnancial
capability reviews, etc.;

X

concerns noted during the routine administration of grants;

X

audits/investigative issues;

X

complaints by recipient personnel, third parties, and/or the media, etc.

Automatic high-risk designations are made by DOJ if any of the following conditions apply:
X

X

X

X

X

X

Recipient has open audit reports (OIG and Single Audit) with recommendation(s) that have been open for
more than one year, and has not submitted documentation adequate to close the recommendation(s).*
Recipient has not provided a corrective action plan to the DOJ within 105 days of transmission of the
audit report to the recipient.*
Recipient has audit reports with questioned costs in excess of $500,000 (regardless of the amount of time
the audit report has been open).
Recipient has been referred to the Department of Treasury for collection because of their failure to timely
repay funds owed on a DOJ award.
Recipient has been placed on the COPS Restricted Grantees List due to non-compliance with a previous
COPS award(s).
Recipient has been recommended for government-wide suspension or debarment by a DOJ ofce or
component.

Te “*” associated with bullets 1 and 2, is that “Exceptions” to time-related automatic designations may
be granted in limited circumstances (e.g. delays resulting from circumstances beyond grantee’s control), if
appropriately justifed and documented.
If high-risk recipients do not comply with the additional conditions/restrictions imposed, or fail to make timely
progress in addressing the issues that resulted in their high-risk designation, DOJ can consider more substantial
sanctions, such as: withholding payments on current DOJ awards; suspension or termination of existing
awards; barring the recipient from receiving future DOJ awards; and/or recommending the recipient for (nonprocurement) government-wide suspension or debarment.
Audit Issues
■

■

DOJ may choose not to approve an applicant for an award if the applicant has an overdue audit report,
an open audit report that has not been responded to, or if the applicant has not tried to resolve the issues
identifed in the audit.
Failure to comply with audit requirements may cause an application to be rejected, or funds to be withheld
until audit compliance is achieved.

March 2022

8

II. Preaward Requirements
2.1 APPLICATION PROCESS

Review of Applicant Federal Debt

Te SF-424 asks if the applicant is delinquent on any Federal debt.
■

■

Te applicant is the organization that is requesting Federal assistance, not the person who signs the
application as the authorized representative of the organization.
Federal debt includes delinquent audit disallowances, loans, taxes, and any outstanding debts with the
Treasury.

Unique Entity Identifer

Unless an exception applies, all applicants and recipients must have a unique entity identifer when applying
for Federal awards and cooperative agreements (initial or supplemental awards) (2 C.F.R. Part 25 - Universal
Identifer and System of Award Management). Refer to the applicable solicitation for requirements and
instructions on how to obtain a unique entity identifer.
Maintaining an Active Registration in System for Award Management

Te System for Award Management (SAM) is the Ofcial U.S. Government system that collects, validates,
stores, and disseminates data on organizations to help agencies in their acquisition missions, including Federal
agency contract and assistance awards. Te term "assistance awards" includes grants, cooperative agreements, and
other forms of Federal assistance. Organizations must maintain an "active" registration in www.SAM.gov for the
entire period of the award, which requires an annual update.

Financial Analysis
DOJ will complete a fnancial review of the grant application to ensure that recipients are fnancially capable and
have the fnancial integrity to administer Federal funds. As part of this review, each grant-making component
will take all of the following steps:
■
■

■
■

■

■

Perform a cost analysis of the project (may not be applicable to some formula programs).
Obtain cost breakdowns, verify cost data, evaluate specifc elements of cost, and examine data to determine
the necessity, reasonableness, allowability, allocability, and appropriateness of the proposed cost.
Review indirect cost rates and calculations if applicable. See Chapter 3.11 indirect costs.
Determine the adequacy of the accounting system and operations to ensure that Federal funds, if awarded,
will be expended in a reasonable manner.
Non-Federal entities that have not received an award within the past 3 years may require an additional
fnancial review.
Review the status of any Federal debt that the applicant may have to ensure the debt is not delinquent, and
other prescreening information, including checking SAM to ensure the organization is not suspended or
debarred from receiving Federal funds.

March 2022

9

II. Preaward Requirements
2.2 ACCEPTANCE OF AWARD AND AWARD CONDITIONS

Award Notification and Acceptance Procedures
After applications have gone through the review process and have been approved, the next step in this process is
award notifcation. Here are the details:
■

■

■

An email notifcation will be sent to the Application Submitter, the Authorized Representative(s) and the
Entity Administrator to sign and accept their award.
Te entity must successfully set up their JustGrants account and enroll in the Automated Standard
Application for Payments (ASAP) in order to manage their award.
Te email notifcation includes detailed instructions on how to access and accept the award in JustGrants.

 ACTION ITEM
Recipients have 45 days from the award date to accept the award or the award may
be rescinded.
Prior to accepting an award, the Entity Administrator must assign a Financial
Manager, a Grant Award Administrator and an Authorized Representative with
the authority to accept on behalf of the organization for each award (COPS Offce
recipients must assign two Authorized Representatives). Additional instructions
regarding accepting an award and assigning or changing roles in JustGrants can
be found on the JustGrants Training page.
Federal funds will not be disbursed to a recipient until the award is accepted. To
decline the award, please contact the program manager identifed in the award to
discuss the reasons for this decision
Direct questions concerning award notifcation and acceptance to the appropriate
DOJ contact(s).

Award Conditions
Award conditions are terms and conditions that are included with the award. Award conditions may include
additional requirements covering areas such as programmatic and fnancial reporting, prohibited uses of Federal
funds, consultant rates, changes in key personnel, and proper disposition of program income.
Some award conditions may be based on the program or the nature of the award itself. Regardless of the grantmaking component or the award, there are several mandatory award conditions that will be included on any
DOJ award. A list of all the mandatory award conditions for each DOJ grant-making component is available at
the following links. FINANCIAL MANAGEMENT TIP
■

OJP – https://ojp.gov/funding/Explore/SolicitationRequirements/MandatoryTermsConditions.htm

■

OVW – https://www.justice.gov/ovw/award-conditions

■

Te COPS Ofce - standard award conditions are available at the COPS Ofce website.

March 2022

10

II. Preaward Requirements
2.2 ACCEPTANCE OF AWARD AND AWARD CONDITIONS

 FINANCIAL MANAGEMENT TIP
Failure to comply with award conditions may result in remedial action, which
may include (but is not limited to) withholding award funds, disallowing costs, or
suspending or terminating the award. DOJ also may take other legal action as
appropriate.

March 2022

11

II. Preaward Requirements
2.3 STANDARDS FOR FINANCIAL MANAGEMENT SYSTEMS

Accounting System
All recipients and subrecipients are required to establish and maintain adequate accounting systems and fnancial
records and to accurately account for funds awarded to them. Recipients must have a fnancial management
system in place that is able to record and report on the receipt, obligation, and expenditure of grant funds. Keep
detailed accounting records and documentation to track all of the following information:
■

Federal funds awarded

■

Federal funds drawn down

■

Matching funds of State, local, and private organizations, when applicable

■

Program income

■

Subawards (amount, purpose, award conditions, and current status)

■

Contracts expensed against the award

■

Expenditures

Please consult Subpart D of 2 C.F.R. Part 200, including 2 C.F.R. § 200.302, for more information.

 OJP SPECIFIC TIP
For the OVC Victim Compensation Program, there is no fnancial requirement to
identify the source of individual payments to crime victims as either federal or state
dollars, nor is there any requirement that restitution recoveries or other refunds be
tracked to federal or state dollars paid out to victims. However, the state agency
administering funds under this program must have in place an adequate accounting
system to capture and track all fnancial transactions related to the victim
compensation grant; and upon request, must provide authorized representatives
with access to and the right to examine all records, books, paper or documents
related to the victim compensation grant per the VOCA Victim Compensation
Program Guidelines [ PDF - 162 Kb] – 66 Fed. Reg. 27158 (May 16, 2001), Sections
V.G and IX.A.

What Is An Adequate Accounting System?
■

An adequate accounting system can be used to generate reports required by award and Federal regulations.
Te system must support all of the following:
X

X

X
■

■

Financial reporting that is accurate, current, complete, and compliant with all fnancial reporting
requirements of the award or subaward.
Recipients must establish reasonable procedures to ensure the receipt of reports on subrecipients’ cash
balances and cash disbursements in sufcient time to enable them to prepare complete and accurate cash
transactions reports to the awarding agency.
Accounting systems must be able to account for award funds separately (no commingling of funds).

An adequate accounting system allows recipients to maintain documentation to support all receipts and
expenditures and obligations of Federal funds.
An adequate accounting system collects and reports fnancial data for planning, controlling, measuring, and
evaluating direct and indirect costs.

March 2022

12

II. Preaward Requirements
2.3 STANDARDS FOR FINANCIAL MANAGEMENT SYSTEMS

■

Te system should have all of the following capabilities:
X

X

X

X

X

■

Internal control. Te system must allow for efective control and accountability for all award and subaward
cash, real and personal property, and other assets. Recipients and subrecipients must adequately safeguard
all such property and assure that it is used solely for authorized purposes. Please consult 2 C.F.R. §
200.303 for additional information.
Budget control. Te system must compare actual expenditures or outlays with budgeted amounts for
each award and subaward. It also must relate fnancial information to performance or productivity data,
including the development of unit cost information whenever appropriate or specifcally required in the
award or subaward agreement.
Allowable cost. Te system must support making sure that Federal cost principles, agency program
regulations, and the terms of award and subaward agreements are followed in determining the
reasonableness, allowability, and allocability of costs.
Source documentation. Te system must require support for accounting records with source
documentation (e.g., cancelled checks, paid bills, payrolls, time and attendance records, and contract and
subaward documents).
Cash management. An adequate system must require following procedures for minimizing the time
between the transfer of funds from the U.S. Department of the Treasury and disbursement by recipients
and subrecipients whenever advance payment procedures are used.

An adequate accounting system for a recipient must be able to accommodate a fund and account structure to
separately track receipts, expenditures, assets, and liabilities for awards, programs, and subrecipients.

Te adequacy of the fnancial management system may be reviewed as part of the application process or at any
time subsequent to the award. For additional information see Subpart D of 2 C.F.R. Part 200.
Separate Tracking of Awards

To properly account for all awards, recipients should establish and maintain program accounts which will enable
separate identifcation and accounting for:
■
■

Award funds expended through subrecipients
Formula funds utilized to develop a State plan and to pay that portion of expenditures necessary for
administration

■

Receipt and disposition of all funds (including program income)

■

Funds applied to each budget category included within the approved award

■

Expenditures governed by any specifc and/or general requirements

■

Non-Federal matching contribution, if required

For additional information see Subpart D of 2 C.F.R. Part 200.

Project Cost Budgeting and Accounting
To ensure adequate fscal administration, accounting, and auditability of all awards, recipients must maintain
records to track the total project costs, which include the following types of funding sources:

March 2022

13

II. Preaward Requirements
2.3 STANDARDS FOR FINANCIAL MANAGEMENT SYSTEMS

■

Federal funds

■

State funds

■

Match

■

Program income

■

Any other funds received for the project

In addition, recipients must maintain records to track project cost by budget category. If the recipient's or
subrecipient's automated general ledger accounting system cannot comply with this requirement, a system should
be established to adequately track funds according to each budget category.
Budgets should be based upon the total estimated costs for the project including all funding sources. List
anticipated expenditures according to the funding source from which they will be paid.

Preventing Commingling of Funds
Although separate depository accounts for award funds generally are not required, the accounting systems of all
recipients and subrecipients must track funds received, obligated, and expended under each award:
■
■

Recipients and subrecipients must account for each award separately.
Funds received for one award may not be used to support a diferent award unless specifc policy guidance
directs otherwise (e.g. AEAP funds).

 FINANCIAL MANAGEMENT TIP
Some programs, such as the Justice Assistance Grant program, require the deposit
of funds into a trust fund. In addition, a high-risk designation may require a recipient
to segregate awards into separate bank accounts.
If the recipient's or subrecipient's accounting system does not make it possible
to identify funds and expenditures with a particular award (with the identifcation
supported by source documentation), those costs will be questioned or may be
disallowed.

Supplanting
Recipients that receive awards under programs that prohibit supplanting by law must ensure that federal funds
do not supplant funds that have been budgeted for the same purpose through non-federal sources.
■
■

■

Supplanting will be reviewed during post-award monitoring and audit.
If reviewers think that supplanting may have occurred, then the recipient will be required to supply
documentation demonstrating that the reduction in non-Federal resources occurred for reasons other than
the receipt or expected receipt of Federal funds.
For certain programs, a written certifcation may be requested by the awarding agency or recipient agency
stating that Federal funds will not be used to supplant State or local funds.

March 2022

14

II. Preaward Requirements
2.3 STANDARDS FOR FINANCIAL MANAGEMENT SYSTEMS

Example

To help clarify the diference between supplementing and supplanting, we provide the following example:
Supplementing: State funds are appropriated to hire 50 new police ofcers, and Federal funds are awarded to
hire 60 new police ofcers. At the end of the year, the State has hired 50 new ofcers with State funds and 60
new police ofcers with Federal funds. Under this scenario, there is no supplanting violation because the State
used the Federal funds to supplement (rather than to supplant) the hiring of the new police ofcers
Supplanting: State funds are appropriated to hire 50 new police ofcers, and Federal funds are awarded to hire
60 new police ofcers. At the end of the year, the State has hired 60 new police ofcers with Federal funds and
none with State funds. Under this scenario, it may be considered a supplanting violation because the State used
the Federal funds to supplant (rather than to supplement) the hiring of new police ofcers.

March 2022

15

III. Postaward Requirements
3.1 PAYMENTS

Te Automated Standard Application for Payments (ASAP) has replaced the Grant Payment Request System
(GPRS) for Department of Justice award payments. ASAP allows organizations to drawdown funds securely
from pre-authorized accounts established by the agency issuing the payment.
Because ASAP is used by many U.S. Government agencies, recipients can leverage their single ASAP profle to
access funds from other agencies. For questions related to the use of the ASAP system, please contact the DOJ
grant-making component:
■

ovw.gfmd@usdoj.gov or by phone: (888) 514-8556

■

Ask.OCFO@usdoj.gov or by phone: (800) 458-0786

■

askcopsrc@usdoj.gov or by phone: (800)421-6770

ASAP is a completely electronic system for requesting payment of award funds. It is a system that allows viewing
of active award balances and history of drawdowns to date (only drawdowns made in ASAP). Te ASAP Point
of Contact (POC) is the entity’s Electronic Business POC (E-Biz POC) designated in the System for Award
Management (SAM). ASAP can be accessed at http://www.asap.gov. For additional instructions on how to navigate
the ASAP, please refer to the ASAP User Guide.
Some benefts of ASAP:
■

No fees to use the system.

■

Easy online access to all accounts in ASAP.

■

Ability to view current balances, account history and status of payments.

■

Rapid payment processing times, including same or next-day payment options.

■

Self-service banking allows the ability to request and receive payments online.

■

Secure electronic processes which ofer both security and efciency.

■

Electronic funding return options which reduce cost and time compared to paper-based return processes.

The ASAP Process and Timeline for Payment Transactions
Te ASAP process and timeline for payment transactions is as follows:
■
■

■

Recipients access ASAP via the web to request payment of funds.
Once a request has been made, ASAP disburses the funds either the same day or next day (based on the
option selected on the payment request.
Payment is electronically deposited into the recipient's bank account the same day (if requested before 2:30
pm and selected during the payment request, or next day).

In order to timely close out fnancial records at the end of each month, DOJ will temporarily suspend all
open ASAP accounts in order to meet the federal fnancial statement reporting requirements for the Ofce of
Management and Budget. For each month except September, access will not be available for the last 3 business
days. For September (fscal year end) access will not be available for the last 5 business days. All DOJ recipients
should withdraw necessary funds prior to the cutof day each month.
Prior to using ASAP award recipients will need to register by completing the following steps as outlined in the
ASAP Registration Checklist.
March 2022

16

III. Postaward Requirements
3.1 PAYMENTS

Drawing Only What is Needed
Organizations should request funds based upon immediate disbursement/reimbursement requirements. Funds
will not be paid in a lump sum, but rather disbursed over time as project costs are incurred or anticipated.
Draw down requests should be timed to ensure that Federal cash on hand is the minimum needed for
disbursements/reimbursements to be made immediately or within 10 days. If not spent or disbursed within 10
days, funds must be returned to the awarding agency.
Fund requests from subrecipients create a continuing cash demand on award balances of the recipient.
Recipients should keep in mind that idle funds in the hands of subrecipients will impair the goals of efective
cash management.
Develop written procedures for cash management of funds to ensure that Federal cash on hand is kept at or near
zero. DOJ periodically conducts fnancial reviews to ensure that this requirement is met.

 OJP SPECIFIC TIP
Award funds under a few grant programs may be drawn down or paid out in a
lump sum. Program examples include the Byrne Justice Assistance Grant [JAG]
Program, and State Criminal Alien Assistance Program [SCAAP] awards.
The Debt Collection Improvement Act of 1996 states that all eligible recipients of
Federal payments must receive funds electronically. In addition to the payment, the
bank also receives what is called an addendum record which provides payment
information and gives details necessary for accurate posting into the correct
amount.

Te Cash Management Improvement Act of 1990 (Public Law No. 101-453) was an amendment to the
Intergovernmental Cooperation Act of 1968 (31 USC § 6503). Under the CMIA, States are no longer exempt
from returning interest to the Federal Government for drawing down funds prior to the need to pay of
obligations incurred. Rather, States are required to pay interest in the event that the State draws down funds
before the funds are needed to pay for program expenses.

Managing Interest Earned
Both recipients and subrecipients should minimize the time elapsed between receiving Federal funds and the
disbursement of those funds to pay for program expenses. Various laws and regulations afect how interest
income earned on Federal funds should be accounted for, used, and returned to the Federal Government.
Interest earned amounts up to $500 per year may be retained by the non-Federal entity for administrative
expense. Any additional interest earned on Federal advance payments deposited in interest-bearing accounts
must be remitted annually to the Department of Health and Human Services Payment Management System
(PMS) through an electronic medium using either the Automated Clearing House (ACH) network or a
Fedwire Funds Service payment.
Please refer to the How to Manage Interest Income table on the next page.
March 2022

17

III. Postaward Requirements
3.1 PAYMENTS
How to Manage Interest Income
Award
Type

Regulatory
Reference

How to Manage
Interest Income

Where to Send Interest Income

Non Federal Entities
All
Entities

2 C.F.R. § 200.305

Up to $500 in interest
may be retained for
administrative purposes.
Return interest income in
excess of $500.

U.S. Department of Health and
Human Services.
For ACH Returns:
RN: 051036706
Acct. #: 303000
Bank Name and Location:
Credit Gateway—ACH Receiver
St. Paul, MN
For FedWire Returns:
RN: 021030004
Acct. #: 75010501
Bank Name and Location:
Federal Reserve Bank
Treasury NYC/Funds
Transfer Division New York, NY
(Organizations may incur a charge
for this time of payment)
Non electronic remittance capability /
make check payable to:
The Department of Health and
Human Services
HHS Program Support Center
P.O. Box 530231
Atlanta, GA 30353-0231

JAG
State

Byrne Justice
Assistance
Grants
(states and
units of local
government;
OJP only)

March 2022

31 U.S.C. 6503
(refecting the
Cash Management
Improvement Act
of 1990); 2 C.F.R.
200.305(a); 31 C.F.R. part
205.

Account for and report as
program income.

34 U.S.C. 10158

Account for and report as
program income. Use for
program purposes.

Use for program
purposes.

Offce of Justice Programs
Offce of the Chief Financial Offcer
Attn: Accounting Control Branch
Washington, D.C. 20531

Return unused interest
income.
Offce of Justice Programs
Offce of the Chief Financial Offcer
Attn: Accounting Control Branch
Washington, D.C. 20531

18

III. Postaward Requirements
3.1 PAYMENTS

Frequently Asked Questions
Frequently Asked Questions
Q

What is meant by the term “draw down”?

A

“Draw down" is the term used to describe the process when a recipient requests and receives money under
an award agreement.

Q

How does the money reach our organization?

A

Electronic funds transfer from the U.S. Department of the Treasury based on the information you provided in
ASAP.

Q

How do I request payment for my organization’s award?

A

Through the Automated Standard Application for Payments (ASAP).

Q

I tried to draw down funds but the system will not let me. What do I do?

A

We suggest that you follow up in one or more of the following ways:
• Check for any error messages you may have received in ASAP and document the error message.
Sometimes minor data entry errors will cause error messages. Also, if you need to call Customer Service,
having the error messages will assist us in determining how to resolve your issues.
• Check to see if all award conditions, including high-risk award conditions, if applicable, have been met.
Many award conditions lead to the withholding of funds until the conditions have been met and cleared.
• Check to see that all Federal Financial Reports (FFRs) and performance reports have been submitted. The
system has automatic verifcation features in place that prevent drawdowns if all the required reports have
not been submitted.

Q

What is my ASAP ID (ROID)?

A

Your ASAP ID is a 7-digit number that you received when you enrolled in ASAP.

Q

What if I forget my user ID or my password?

A

On the ASAP.gov login screen, click on the option you need:
• Forgot User ID
• Forgot Password
Follow the instructions on the screens that appear.

Q

Why are my funds withheld?

A

Under certain circumstances, an award recipient may be unable to access or draw down funds on an award.
The awarding agency may withhold funds from the organization if any of the following conditions exist:
• Program or project goals have not been timely met.
• Cash has been drawn down in excess of immediate needs for disbursement.
• Award terms and conditions or guidelines have not been met.
• Programmatic/fnancial monitoring, Offce of the Inspector General Audits, or single audits revealed
serious concerns regarding the administration of the award, subawards, or contracts.
• FFRs, Performance Reports, OIG, and/or Single Audit reports have not been submitted by the due date.
• A closeout of the award has not been initiated within 120 days of the end of the project period.
• The recipient has been designated as a DOJ high-risk grantee.
• When a closeout is submitted funds are frozen

March 2022

19

III. Postaward Requirements
3.2 PERIOD OF AVAILABILITY OF FUNDS

Availability of Funds
Te Department of Justice (DOJ) makes awards for a specifed period of time, usually referred to as the
“Period of performance”, also known as “award period” or “project period”. See 2 C.F.R. § 200.1. Te period of
performance is established for each award and is included in the award package.
Periods of performance generally range from 12 to 36 months (the period can be shorter or longer depending on
the specifc program). Review the award document in detail and pay particular attention to the project start and
end dates. In some cases, periods of performance may be extended if specifc criteria are met. See the discussion
of no-cost extensions in the Criteria for Award Extension section for more information.

 OJP SPECIFIC TIP
Some formula awards administered by the Bureau of Justice Assistance (BJA) are
awarded for the federal fscal year of the appropriation plus two additional federal
fscal years.
Some grants administered by the Offce for Victims of Crime (OVC) are available
for the federal fscal year of the award plus the following three fscal years. The
Victims of Crime Act (VOCA) of 1984 states that VOCA funds are available during
the federal fscal year in which the award is actually made, plus the following three
fscal years. At the end of this period, VOCA funds will be deobligated. (E.g., VOCA
funds awarded in FY 2021, are available until the end of FY 2024). Extensions
beyond the statutory period may be granted at the discretion of DOJ, and may be
requested in accordance with OJP processes, but are not assured.

Obligation of Funds
Financial obligations, when referencing a recipient's or subrecipient's use of funds under a Federal award, means
orders placed for property and services, contracts and subawards made, and similar transactions that require
payment.
Financial obligations must occur during the period of performance stated on the award document. A fnancial
obligation occurs when there is a binding agreement, such as in a valid purchase order or requisition, that covers
the cost of purchasing an authorized item on or after the begin date and up to the last day of the period of
performance. See 2 C.F.R. § 200.1 (defnition of “Period of Performance”).

 FINANCIAL MANAGEMENT TIP
Financial obligations must occur during the period of performance. If funds are
obligated (e.g., enter into a contract) prior to the start of the period of performance,
that fnancial obligation may not be an allowable expense, unless the award recipient
notifes the awarding agency in advance in writing and receives prior written approval
from the awarding agency.

March 2022

20

III. Postaward Requirements
3.2 PERIOD OF AVAILABILITY OF FUNDS

If the funds are not used within statutory or other time limits, or any funds not obligated and expended by the
recipient by the end of the period of performance will lapse and revert to the awarding agency. Te fnancial
obligation deadline is the last day of the period of performance unless otherwise stipulated. No additional
fnancial obligations can be incurred after the end of the period of performance. For example, if the period of
performance is October 1, 2021 to September 30, 2023, the fnancial obligation deadline is September 30, 2023.

Expenditure of Funds
An expenditure is a charge made by a recipient or subrecipient to a project or program for which a Federal award
was received. Expenditures may be reported on a cash or accrual basis as long as the methodology is disclosed
and consistently used. See 2 C.F.R. § 200.1 (defnition of “Expenditures”).
All fnancial obligations properly incurred by the end of the period of performance for the Federal award must
be liquidated no later than 120 days after the end date of the award. If the award has been properly obligated,
the full liquidation period is available for remaining expenditures. Any funds not liquidated at the end of the
120-day period will revert to the awarding agency. See 2. C.F.R. §200.344.
Te liquidation period exists to allow projects time to receive ordered goods and make fnal payments. No new
fnancial obligations may be made during the liquidation period.
Disbursements made by recipients or subrecipients after the end of the period of performance but within
the liquidation period MUST have documentation to demonstrate that the fnancial obligation was incurred
BEFORE the end of the period of performance. For example, an invoice paid 25 days after the end of the period
of performance must have an invoice date, purchase order date, or other documentation showing the date
services were rendered prior to the end of the period of performance.

 OJP SPECIFIC TIP:
OJP recipients and subrecipients must complete performance during the award or
obligation period. Performance evaluations as a result of a contract under a formula
award may be completed during the liquidation period not to exceed 120 days after
the end date of the award.

Example of Obligation, Expenditure, and Liquidation Periods
Period

Example

Award/Obligation Period
Recipient’s Books
Federal Books
Liquidation Period
(120 days after award end date)

10/01/21 - 9/30/23
10/01/21 – 9/30/23
12/01/21 (Award Date)

March 2022

10/01/23 – 1/28/24

21

III. Postaward Requirements
3.2 PERIOD OF AVAILABILITY OF FUNDS

 FINANCIAL MANAGEMENT TIP
Automated Standard Application for Payments automatically freezes funds 120
days after the end of the award!

Criteria for Award Extension
Requests for a no-cost extension of a period of performance must be submitted through JustGrants. Recipients
are to use the Grant Award Modifcation (GAM) to request the extension.
Recipients may request an extension to receive additional time to achieve the goals and objectives of the grant
program. Tese extensions do not provide additional funding. All extension requests will be evaluated on a caseby-case basis.

 ACTION ITEM
For OJP/OVW awards, recipients may request a no-cost extension by submitting a
GAM at least 30 calendar days prior to the end of the award.
For COPS awards, recipients may request a no-cost extension by submitting a GAM
prior to the last day of the award period of performance. To request an extension
at least 30 calendar days prior to the end of the award, the recipient submits the
request in JustGrants. For extension request in the fnal 30 days of the award, the
recipient must request the extension via email to their COPS Grant Manager.
The recipient should act as soon as possible to obtain their organization’s approval
to submit an extension request and ensure that they submit the GAM via JustGrants
at least 30 days prior to the end of the award period, allowing the program offce
suffcient time to process the GAM.

March 2022

22

III. Postaward Requirements
3.2 PERIOD OF AVAILABILITY OF FUNDS

 OJP SPECIFIC TIP
Most awards are eligible to be considered for an extension of the award period in
response to a GAM request. The request for extension must justify the need for the
extension and indicate the additional time required. The grant-making component’s
ability to grant an extension may be limited by statute for some programs. For
example: Awards funded by the Offce for Victims of Crime (OVC) (or any other OJP
bureau/program offce) under the provisions of the Victims of Crime Act (VOCA) of
1984, are available during the federal fscal year in which the award is actually made,
plus the following three fscal years. At the end of this period, VOCA funds will be
deobligated. (E.g., VOCA funds awarded in FY 2021 are available until the end of FY
2024). Extensions beyond the statutory period may be granted at the discretion of
DOJ, and may be requested in accordance with OJP processes, but are not assured.

Te criteria for extending the period of performance include the following:
■
■

■

All applicable Federal Financial Reports and Performance Reports must be on fle and current.
All award conditions attached to the award must be satisfed. Tis also includes the performance and
resolution of audits in a timely manner.
A narrative justifcation must be submitted with the extension request. Complete details must be provided,
including the justifcation and the circumstances which require the proposed extension. Te recipient must
explain the efect a denial of the request will have on the project.

 FINANCIAL MANAGEMENT TIP
NOTE: The period of performance will not be extended merely for the purpose of
using unobligated funds.

 OJP SPECIFIC TIP
To avoid the need to make a request to extend the obligation or expenditure
deadline of a formula program, it is recommended that all subawards should be
completed at least six months prior to the end of the obligation deadline for the
award. Justice Assistance Grant ( JAG) Program awards, in which the total period
of performance does not exceed 4 years, have specifc requirements for requesting
no-cost extensions. Te recipient should contact the BJA grant manager for the
additional requirements.

Project Extension Guidance *
Generally, the following shall apply to all grants and cooperative agreements:
■

no more than one no-cost extension may be made to an award;

■

a no-cost extension may not exceed 12 months;

■

a no-cost extension may be made only if the period of performance has not expired;

■

a no-cost extension may be made only for award recipients that have no signifcant performance or
compliance issues;

March 2022

23

III. Postaward Requirements
3.2 PERIOD OF AVAILABILITY OF FUNDS

■

■

■

■

a no-cost extension may be made only if supported by a robust narrative justifcation establishing that the
extension is for the beneft of the Federal government, and contains a plan and timeline for completion within
the period of the no-cost extension;
a no-cost extension may not be made merely for the beneft of the recipient or for the purpose of the enabling
the recipient to use unobligated balances; and
any provisions of the DOJ Grants Financial Guide relating to no-cost extensions shall be complied with (e.g.,
a no-cost extension must be requested via a Grant Award Modifcation (GAM) in the grant system of records
at least 30 calendar days before the project end date); and
extension of the liquidation period may be allowable for awards if approved by the awarding agency (this
includes the OVC State Victim Assistance Formula Grant Program and State Victim Compensation Formula
Grant Program).

Periods of Performance for Research, Evaluation, and Statistics Awards

Due to the nature of the work to be carried out by the recipient, the usual periods of performance may not
routinely be appropriate for research, evaluation, and statistics awards. (For example, long-term research or
data collection eforts require sufcient time for activities such as institutional review board and Ofce of
Management and Budget reviews (as appropriate), staf training, feld work, data collection and analysis,
presentation of fndings, archiving of data, and dissemination of fndings.) Accordingly, a research, evaluation, or
statistics award may exceed a 3-year initial period of performance (and/or a 5-year total period of performance,
and more than two continuations awards), when appropriate under the particular circumstances of that project
*Note: not applicable to COPS Ofce and OVW awards.

March 2022

24

III. Postaward Requirements
3.3 MATCHING OR COST SHARING REQUIREMENTS

Match Requirements
Matching or cost sharing means the portion of project costs not paid by Federal funds (unless otherwise
authorized by Federal statute). See 2 C.F.R. § 200.1 (defnition of “cost sharing or matching”). Matching
requirements vary across the diferent Department of Justice (DOJ) programs. Recipients should read the award
announcement and award notice carefully to understand the specifc match requirements applicable to their
award. Recipients unclear about the match requirements for their awards should contact their grant manager.
For general government-wide rules regarding match, see 2 C.F.R. § 200.306.
Any departure from the program guidelines must receive prior written approval from the DOJ grant-making
component.

 FINANCIAL MANAGEMENT TIP
Matching funds are restricted to the same use of funds as allowed for the Federal
funds. If it is not allowable under the Federal award, it is not allowable as match.

 OVW SPECIFIC TIP
The OVW STOP Program matching requirements are available under the Resources
section at: https://www.justice.gov/ovw/grantees.
Frequently Asked Questions (FAQs) are available under the Frequently Asked
Questions section at: https://www.justice.gov/ovw/grantees.

Types of Match
Match requirements are typically stated as a percentage of the total project costs for an award. For example, a
20 percent (20%) match on a $100,000 project would be $20,000, where $80,000 is provided by the Federal
Government and $20,000 is provided by the recipient.
Tere are two kinds of match:
■

■

Cash match (hard) includes cash spent for project-related costs. An allowable cash match must include costs
which are allowable with Federal funds, except acquisition of land, when applicable.
Tird party in-kind match (soft) includes, but is not limited to, the valuation of non-cash contributions.“Inkind” may be in the form of services, supplies, real property, and equipment.

For example, if in-kind match is permitted by law, then the value of donated services can be used to comply with
the match requirement. Also, third party in-kind contributions may count toward satisfying match requirements,
provided the recipient of the contributions expends them as allowable costs.

March 2022

25

III. Postaward Requirements
3.3 MATCHING OR COST SHARING REQUIREMENTS

Documentation supporting the market value of in-kind match must be maintained in the award recipient fles.
Valuation of in-kind match may take one of the following forms:
■

Valuation of donated services. Volunteer services furnished by third-party professional and technical
personnel, consultants, and other skilled and unskilled labor may be counted as cost sharing or matching if the
service is an integral and necessary part of an approved project or program.
X

X

■

Employees of other organizations. When an employer other than a recipient or subrecipient furnishes
free of charge the services of an employee in the employee’s normal line of work, the services will be valued
at the employee’s regular rate of pay plus an amount of fringe benefts, but exclusive of overhead costs. For
additional guidance on cost sharing or matching, please review 2 C.F.R. § 200.306.

Valuation of third party donated supplies, equipment, or space.
X

■

Volunteer services. Recipient or subrecipient rates for third-party volunteer services must be consistent
with those rates ordinarily paid for similar work in the recipient’s or subrecipient’s organization. If the
recipient or subrecipient does not have employees performing similar work, the rates will be consistent
with those ordinarily paid by other employers for similar work in the same labor market. In either case, a
reasonable amount for fringe benefts may be included in the valuation.

If a third party donates supplies, equipment, or space, the value must not exceed the fair market value of
the property at the time of donation.

Valuation of third party donated equipment, buildings, and land.
X

X

X

If a third party donates equipment, buildings, or land, and title passes to a recipient or subrecipient, the
treatment of the donated property will depend upon the purpose of the Federal award.
Awards for capital expenditures. If the purpose of the award is to assist the recipient or subrecipient
in the acquisition of equipment, buildings or land, the aggregate value of the donated property may be
counted as cost sharing or matching.
If the purpose of the award is to support activities that require the use of the property, normally only
depreciation can be charged. However, the fair market value may be allowed, provided that the grantmaking component has approved the charges.

Please refer to 2 C.F.R. § 200.306 for more information about types of match and match requirements.
How to Calculate Match
Formula
Step 1

Award Amount

÷

% of Federal Share

=

Total
(Adjusted)
Project Cost

Step 2

Total (Adjusted)
Project Cost

x

% of Recipient’s Share

=

Required
Match

Example
Match Requirement - 80/20 (Federal/Recipient)
Federal Award = $100,000
Step 1

$100,000

÷

80% Federal Share

=

$125,000

Step 2

$125,000

x

20% Recipient’s Share

=

$25,000

March 2022

26

III. Postaward Requirements
3.3 MATCHING OR COST SHARING REQUIREMENTS

 COPS OFFICE SPECIFIC TIP
Recipients of COPS Hiring Grants and School Violence Prevention Program grants
are required to contribute a local match of at least 25% toward the total cost of the
approved grant project, unless waived in writing by the COPS Offce.
The local match must be a cash match from funds not previously budgeted for law
enforcement purposes and must be paid during the grant award period.

Source and Type of Funds
Cash match (hard) may be applied from the following sources:
■

■

■
■

Funds from States and units of local government that have a binding commitment of matching funds for
programs or projects (meaning the State or unit of local government has legally appropriated and obligated
the funds).
Housing and Community Development Act of 1974, 42 U.S.C. 5301, et seq. (subject to the applicable
policies and restrictions of the U.S. Department of Housing and Urban Development).
Appalachian Regional Development Act of 1965, 40 U.S.C. 214.
Equitable Sharing Program, 21 U.S.C. §881(e) (current guidelines developed by the U.S. Department of
Justice Asset Forfeiture Ofce apply). Forfeited assets used as match from the Equitable Sharing Program
would be adjudicated by a Federal court.

■

Program income funds earned from assets forfeitures (adjudicated by a State court, as State law permits).

■

Funds contributed from private sources.

■

■

■

Program income generated from projects and the related interest earned on that program income, provided
these projects are identifed and approved as part of the budget and award application.
Funds appropriated by Federal law for the activities of any agency of a tribal government or the Bureau of
Indian Afairs for performing law enforcement functions on tribal lands
Sources otherwise authorized by law.

Timing of Matching Contributions
Matching contributions do not need to be applied at the exact time or in proportion to the obligation of the
Federal funds. However, the full matching share must be contributed by the end of the period of performance.

 FINANCIAL MANAGEMENT TIP
Time-phased matching may be required as a special condition by the grant-making
component on awards to nongovernmental recipients.

March 2022

27

III. Postaward Requirements
3.3 MATCHING OR COST SHARING REQUIREMENTS

 COPS OFFICE SPECIFIC TIP
For COPS Offce Hiring Grants, matching funds must be made on an increasing
basis during each year of the project with the federal share decreasing accordingly.
The local match must be paid in full during the period of performance; payments
made prior to or after the period of performance do not qualify as matching funds.
It is highly recommended that cash matching funds are paid during each quarter
of the award to ensure the required matching funds are fully paid by the end of the
period of performance.
Agencies that must withdraw from the project prior to the end of the period of
performance are responsible for ensuring that the federal share of funds expended
is limited to a maximum of 75% of the total project costs expended.
For any additional questions about the timing of match, please contact a COPS
Offce Staff Accountant at 800-421-6770.

Records for Match
Recipients and subrecipients must maintain records which clearly show the source, amount, and timing for all
matched contributions.
■

■

■

■
■

In addition, if a recipient or subrecipient has included a match that exceeds the required matching portion
within the approved budget, the records of those additional amounts must be included and maintained as if
they are a part of the regular match amount.
Te award recipient has primary responsibility for meeting the match requirement and for ensuring
subrecipient compliance with the match requirements.
Recipients must maintain records that clearly demonstrate the amount, source, and when the funds were
contributed.
Recipients are required to report match on the quarterly Federal Financial Report (SF-425/line i)
Supporting documentation does not have to be provided to DOJ, but such records must be available in the
event of an audit or site visit.

 ACTION ITEM
The most common error found during the fnal fnancial reconciliation and closeout
of an award is the failure to properly report matching funds. The full matching share
provided (both cash and in-kind) must be reported on the Federal Financial Report
(FFR) submitted at the end of the period of performance. If the matching share is
not reported, DOJ will assume the recipient did not meet the required match and
will initiate collection of a cash match from the recipient.

March 2022

28

III. Postaward Requirements
3.3 MATCHING OR COST SHARING REQUIREMENTS

Waiver of Match
■

Te grant-making component will waive any requirement for matching funds (including in-kind) under
$200,000 for all awards made to American Samoa, Guam, U.S. Virgin Islands, and Northern Mariana Islands
unless otherwise required by law to be provided; and may waive any requirement for matching funds equal
to or over $200,000 for all awards made to those territories, or to the Trust Territory of the Pacifc Islands.
Te $200,000 amount is determined on a grant-by-grant basis, not by the aggregate total of all matching
requirements applicable to an insular area (48 U.S.C. § 1469a [PDF - 116 Kb]).

Waivers specifc to COPS Ofce awards: To maximize the number of communities that will be able to
take advantage of COPS Ofce funding only a limited number of waiver requests (if any) will be granted to
applicants who are able to demonstrate severe fscal distress.
Te COPS Ofce utilizes the “Fiscal Health” data provided in the application with other applicant’s waiver
request to make a fnal decision.
Waivers specifc to OVW STOP Formula grant awards: Match may be waived based on demonstration of
fnancial hardship. In addition, awards to victim service providers for victim services or to tribes are subtracted
from the Federal award amount for purposes of calculating required match. States may not require tribes or
victim service providers to provide matching funds for their projects.

March 2022

29

III. Postaward Requirements
3.4 PROGRAM INCOME

Introduction
Program income means gross income earned by the non-Federal entity that is directly generated by a supported
activity or earned as a result of the Federal award during the period of performance. See 2 C.F.R. § 200.1
(defnition of “Program Income”). Non-Federal entities are encouraged to earn income to defray program costs
where appropriate. See 2 C.F.R. § 200.307(a).
■

■

Depending on guidance provided by the DOJ grant-making component, award recipients can either use
program income to advance program objectives or refund program income to the awarding agency. Most
types of recipients, absent specifc authorization from the DOJ grant-making component, must use program
income to ofset total allowable costs, and reduce the Federal award and non-Federal entity contributions (i.e.,
the deduction method). Institutions of Higher Education (IHE) and non-proft research institutions, absent
specifc guidance, must use program income to add to the total allowable costs for the project (i.e., the addition
method). See 2 C.F.R. § 200.307(e).
Program income may only be used for allowable program costs and must be spent prior to draw downs. See
2 C.F.R. § 200.305(b)(5).

 OJP SPECIFIC TIP
The draw down restriction does not apply to Justice Assistance Grant (JAG) awards.

 OVW SPECIFIC TIP
Without prior approval from OVW, program income must be deducted from total
allowable costs to determine the net allowable costs. In order to add program
income to the OVW award, the recipient must seek approval from its program
manager via a budget modifcation (GAM) prior to generating any program income.

 FINANCIAL MANAGEMENT TIP
If the cost is allowable under the program award, then it is allowable to apply
program income to that cost.

Accounting Processes for Program Income
If program income is earned, it must be accounted for up to the same ratio of Federal participation as funded in
the project or program. For example:
■

■

A discretionary award project funded with 100% Federal funds must account for and report on 100% of the
total program income earned. If the total program income earned was $20,000, the recipient must account for
and report the $20,000 as program income on the Federal Financial Report (FFR), SF-425.
If a recipient was funded by an award at 75% Federal funds and 25% non-Federal (match) funds, and the total
program income earned by the grant was $100,000, then $75,000 must be accounted for and reported by the
recipient as program income on the FFR.

March 2022

30

III. Postaward Requirements
3.4 PROGRAM INCOME

Unless otherwise stipulated in the award, any program income earned during the project period but not
utilized for the project must be refunded to the awarding agency. If authorized by the DOJ grant-making
component, costs incidental to the generation of program income that have not been charged to the Federal
award may be deducted from gross income to determine program income. See 2 C.F.R. § 200.307(b).
Program income that the non-Federal entity did not anticipate at the time of the Federal award must be used
to reduce the Federal award and non-Federal entity contributions rather than to increase the funds committed
to the project, unless otherwise specifed in the agency regulations or the terms and conditions of the Federal
award. (Tis does not apply to Institutions of Higher Education or non-proft research institutions, unless
specifed in other guidance or conditions). See 2 C.F.R. § 200.307(e).
Unless otherwise instructed by the DOJ grant-making component, there are no requirements on the
disposition of program income earned after the end of the period of performance of the award.

Examples of Program Income
Royalties

All royalties received from copyrights or other works developed under projects or from patents and inventions may
be kept by the recipient unless the terms and conditions of the project provide otherwise, or a specifc agreement
governing such royalties has been negotiated between the awarding agency and the recipient. See 2 C.F.R. § 200.1
(defnition of “Program income”); 2 C.F.R. §200.307(g).
Attorney’s Fees and Costs

Income received after completion of the project related to a court-ordered award of attorney’s fees or costs,
is considered program income to the extent that it represents a reimbursement for attorney’s fees and costs
originally paid under the award. Tis type of program income is subject to the restrictions stated in the award.
See 2 C.F.R.§ 200.1 (defnition of “Program income”).

 OVW SPECIFIC TIP
In the following circumstances, OVW recipients may accept attorney’s fees as
program income under 2 CFR 200.307(e)(2) and add them to the federal award: (1)
Fees that are issued by a judge in an OVW-supported case without the request of
the OVW-funded attorney. (2) Fees that are sought by the OVW-funded attorney
for the purpose of deterring repeated or abusive flings by the offender of the
domestic violence, dating violence, sexual assault, or stalking.
In any other circumstances, recipients must seek approval from their OVW program
manager via a (GAM). Any program income added to the federal award must be used
to support activities that were approved in the budget and follow the conditions
of the OVW award. Any program income added to the federal award must also
be approved via budget modifcation GAM by the end of the project period. If a
recipient receives fees that do not fall within one of the circumstances above or
does not receive prior approval via GAM, then the resulting program income must
be deducted from the OVW award pursuant to 2 CFR 200.307(e)(1).

March 2022

31

III. Postaward Requirements
3.4 PROGRAM INCOME

Registration/Tuition Fees

Tese types of program income must be treated in accordance with the instructions stated in the project’s terms
and conditions. See 2 C.F.R. § 200.1 (defnition of “Program income”).
Asset Forfeitures

A. U.S. Department of Justice and U.S. Department of the Treasury Equitable Sharing Programs
Equitable sharing funds transferred to state and local law enforcement agencies from the U.S.
Department of Justice ( Justice) or U.S. Department of the Treasury (Treasury) Equitable Sharing Programs
are not considered program income. For guidance on the use and accounting of equitable sharing funds,
including the use of shared funds as a local match to certain types of federal grant programs, please refer to
the Justice and Treasury Guide to Equitable Sharing for State, Local, and Tribal Law Enforcement Agencies at
https://www.justice.gov/criminal-afmls/fle/794696/download.

B. State Asset Forfeiture Programs
A recipient earns program income through a state asset forfeiture program when the forfeiture is directly
generated as a result of the Federal award activities, excluding federal equitable sharing, during the period
of performance and the asset has been adjudicated to the beneft of the recipient law enforcement entity.
Program income generated from the sale of personal property, real property or currency forfeited under
state law must follow the “Addition Method” of handling program income unless an alternative method is
designated in the recipient’s award document.
Recipients may use the non-federal share of program income generated from state asset forfeiture programs as
match funding as state law permits.

 OJP SPECIFIC TIP
Due to the unique nature of BJA’s DNA Capacity Enhancement and Backlog
Reduction (DNA CEBR) and Forensic DNA Laboratory Effciency Improvement and
Capacity Enhancement (DNA EICE) Programs, award recipients of these programs
must follow a more detailed program income policy that is available online at:
https://bja.ojp.gov/sites/g/fles/xyckuh186/fles/media/document/dna-programincome-policy.pdf.
Award recipients generating program income under the referenced grant programs
are strongly encouraged to use the program income calculator available at https://
bja.ojp.gov/sites/g/fles/xyckuh186/fles/media/document/dna-program-incomecalculator.xlsx. Recipients that do not use this calculator must be able to demonstrate
a consistent methodology for calculating program income that is transparent,
justifable, ensures costs are reasonable and allocable, and is consistent with the
BJA Program Income Policy and all applicable guidance referenced therein.

March 2022

32

III. Postaward Requirements
3.4 PROGRAM INCOME

 OJP SPECIFIC TIP
Interest Earned on JAG
Unlike most DOJ funding, JAG income earned from advances of federal funds is
considered program income. See 34 U.S.C. § 10158. Interest income earned should
only be spent on allowable purpose areas under these programs. Recipients are
required to use all funds within the fxed expenditure period. No extension to the
project period will be approved. JAG recipients are not required to spend program
income before spending Federal funds.

 FINANCIAL MANAGEMENT TIP
If an organization’s only source of income is Federal award funds, then when it
receives membership fees, those fees will generally be considered program income.
Fines as a result of law enforcement activities are not considered program income.

Procedures for Recovery of Costs Incurred
In some instances, a State or local law enforcement agency provides information to the Internal Revenue Service
(IRS) that substantially contributes to the recovery of Federal taxes owed, with respect to illegal drug-related
activities (or money laundering in connection with such activities).
■

■

■

■

■

In these cases, the IRS may reimburse the State or local law enforcement agency for costs incurred in the
investigation (including but not limited to reasonable expenses, per diem, salary, and overtime). Te total
reimbursement will not exceed 10% of the amount recovered.
State or local law enforcement agencies that provide such information to the IRS will receive notifcation from
the IRS when monies have been recovered as a result of the information supplied. Following such notifcation,
and based on documentation, the agency will be required to submit a statement detailing the investigative
costs it incurred.
If more than one State or local agency has provided information, the IRS shall equitably allocate investigative
costs among the agencies not to exceed an aggregate amount of 10% of the taxes recovered.
No State or local agency may receive reimbursement for investigative expenses under Internal Revenue Code
Section 7624 if reimbursement has been received from another source, such as a Federal or State forfeiture
program or under State revenue laws.
If the information/investigation is performed with awarding agency funds, the reimbursement received from
the IRS is considered to be program income and subject to the aforementioned guidelines.

March 2022

33

III. Postaward Requirements
3.4 PROGRAM INCOME

 FINANCIAL MANAGEMENT TIP
1. Spend program income prior to requesting additional award funds.
2. With prior approval, supplement the award-supported project with program
income dollars.
3. Reduce project costs with program income. (Default rule for most entities.)
4. Return any unused program income funds.

March 2022

34

III. Postaward Requirements
3.5 ADJUSTMENTS TO AWARDS

Grant Award Modification
A Grant Award Modifcation (GAM) is a request to modify a key fact or detail of the award. Tere are three
types of GAMs project period extension, programmatic, and fnancial GAMs may be submitted by the recipient,
or grant manager. All GAMs must be submitted electronically through JustGrants.
Once the DOJ grant making component has made a decision on the proposed award modifcation, the recipient
is sent a notifcation via JustGrants and that becomes a permanent part of their award fle, and the record is
updated as appropriate.
Recipients are limited to specifc grant award modifcation(s). Te following sections describe situations in
which recipients must or may initiate a GAM.
See 2 C.F.R. § 200.308.

 FINANCIAL MANAGEMENT TIP
After submission of a GAM, recipients should monitor the system for returned or
change requested GAMs in case additional information or changes are required.
Untimely responses could delay the processing of the GAM. An untimely response
may also result in the request being denied, and the recipient having to restart the
GAM process. This can be a problem, especially if the request is to extend the
grant period and the project end date is near.

Changes to the Award Necessitating a GAM

Recipients must initiate a GAM for changes in scope, duration, activities, or other signifcant areas of nonconstruction awards. See 2 C.F.R. § 200.308(c). For the requirements associated with changes to construction
awards see 2 C.F.R. § 200.308(h).
Tese changes generally include but are not limited to:
■

Altering programmatic activities

■

Changing the scope or the objective of the project or program.

■

Changing the project site

■

Changing a key person specifed in the application or the Federal award.

■

■

■

Te disengagement from the project for more than three months, or a 25 percent reduction in time devoted to
the project, by the approved project director or principal investigator.
Inclusion of costs requiring prior approval under 2 C.F.R. § 200.407 that had not previously been approved by
the awarding agency.
Te transfer of funds budgeted for participant support costs as defned in §200.1 participant support costs to
other categories of expense.

March 2022

35

III. Postaward Requirements
3.5 ADJUSTMENTS TO AWARDS

■

■

Subawarding or contracting out of work that was not described in the application and approved by the Federal
awarding agency.
Changes in the approved cost-sharing or matching provided by the non-Federal entity.

To determine if a change would be considered a change in scope, contact the grant manager.
Budget Modifcations

A GAM may be initiated for a budget modifcation if the request is to modify an approved budget to reallocate
funds among the budget categories. Tis type of GAM can also be used to de-obligate a portion of the award
amount; however, the original award amount may not be increased by this procedure.
Award recipients must initiate a GAM for budget modifcation if:
■

■

Te proposed cumulative change is greater than 10% of the total award amount. Te 10% rule does not apply
to an award of less than $250,000. See 2 C.F.R. § 200.308(f ).
A proposed budget change afects a cost category that was not included in the original budget. For example,
if the direct cost category “Travel” did not exist in the original budget, the adjustment to transfer funds from
Equipment to Travel requires a GAM.

See 2 C.F.R. § 200.308.

 OJP/COPS SPECIFIC TIP
OJP/COPS Offce recipients must initiate a GAM for a budget modifcation if there is
any dollar increase or decrease to the indirect cost category of an approved budget.

 OJP/COPS SPECIFIC TIP
For recordkeeping purposes and audit documentation, it is advised to submit a
GAM even if the proposed budget modifcation is less than 10% of the total award
amount. This also provides the grant manager with notifcation.

 ACTION ITEM
Many awards require prior approval for changes in key staff. See 2 C.F.R. §
200.308(c)(2) (requiring prior approval where key staff member is specifed in the
application or award documents).

March 2022

36

III. Postaward Requirements
3.5 ADJUSTMENTS TO AWARDS

 FINANCIAL MANAGEMENT TIP
Change in Period of Performance:
A Project Period Extension GAM is used to extend the length of the period of
performance.
A request to change the project end date may be submitted via a GAM in JustGrants
by either the recipient or the grant manager no later than 30 calendar days before
the period of performance end date. Any request to change the project end date
after that time can be made via email but the GAM must be initiated in JustGrants
by the grant manager.

For COPS Ofce awards, recipients may request a no-cost extension by submitting a GAM prior to the last day
of the award period of performance. To request an extension at least 30 calendar days prior to the end of the
award, the recipient submits the request in JustGrants. For extension requests in the fnal 30 days of the award,
the recipient must request the extension via email to their COPS Ofce Grant Manager.
For additional information on this topic, please refer to Project Extension Guidance section in Chapter 3.2.
See 2 C.F.R. § 200.309.

 FINANCIAL MANAGEMENT TIP
Some awards have statutory maximum grant periods beyond which they cannot be
extended.

Sole Source Approval

A GAM must be initiated to request to enter into a non-competitive contractual relationship with a contractor
under a grant where the contracted cost exceeds the simplifed acquisition threshold. Please see Chapter 3.8:
Procurement Under Awards of Federal Assistance for more information.

Prior Approval of Certain Costs
Written prior approval must be obtained for some costs, as specifed in 2 C.F.R. Part 200 (specifcally in 2
C.F.R.§ 200.407) and as discussed in Chapter 3.6: Costs Requiring Prior Approval.

 OJP SPECIFIC TIP
Retroactive approval will be considered only in extenuating circumstances.
The awarding agency may question/disallow costs, or take other remedies, as
appropriate, for unauthorized use of funds.

For general information concerning the online processing for GAMs, please contact the appropriate grantmaking agency.

March 2022

37

III.General
Postaward
Requirements
I.
Information
USERS
3.5
ADJUSTMENTS
GUIDE
TO AWARDS

■

OJP – email at JustGrants.Support@usdoj.gov or by phone at 1-833-872-5175

■

OVW – email at OVW.JustGrantsSupport@usdoj.gov or by phone at 1-866-655-4482

■

COPS Ofce – email at askCOPSRC@usdoj.gov or by phone at 1-800-421-6770

March 2022

38

III. Postaward Requirements
3.6 COSTS REQUIRING PRIOR APPROVAL

Introduction
2 C.F.R. § 200.407 sets out costs that require prior, written approval. A list of the most common of these costs
for DOJ recipients is also included below. Award recipients must obtain prior written approval for any of these
costs. Recipients must also receive prior written approval for costs that contain special limitations (such as
expenditure ceilings).

Responsibility for Prior Approval
Te DOJ grant-making component reviews all costs requiring prior approval before the recipient incurs the cost.
Te direct recipient (or pass-through entity) reviews all costs requiring prior approval before the subrecipient
incurs the cost.

Procedures for Requesting Prior Approval
In general, requests for costs requiring prior approval must be in writing and must include an explanation
justifying the expenditure. Contact the DOJ grant-making component for specifc guidance.

Listing of Costs Requiring Prior Approval
Equipment and Other Capital Expenditures

Capital expenditures for improvements to land, buildings, or equipment which materially increase their value or
useful life are unallowable as a direct cost except with the prior written approval of the Federal awarding agency,
or pass-through entity. See 2 C.F.R. § 200.439(b3).
■

■

Expenditures for equipment must be fully justifed in the budget and budget narrative; otherwise the grantmaking component may require that the type, quantity estimated, unit, or other information be provided
before the fnal budget can be issued.
In reviewing equipment acquisition budgets and proposals, the following principles should be followed:
X
X

X

■

■

■

No other equipment owned by the recipient/subrecipient is suitable for the project;
Federal funds are not used to provide reimbursement for the purchase of equipment already owned by the
recipient/subrecipient; and
Equipment purchased and used commonly for two or more programs should be appropriately divided
among each activity.

An expenditure for equipment purchased for a common pool is generally allowable as a charge to the award at
cost value.
Equipment that has already been purchased and charged to other activities of the organization is not an
allowable expense to the award.
A request to purchase a vehicle must be fully justifed in the budget and budget narrative; otherwise the grantmaking component may require that a vehicle be rented instead of a purchase:
X
X

March 2022

No luxury vehicles will be approved;
If the vehicle request is approved, the vehicle should be reasonable and the recipient must follow the
Internal Revenue Service guidelines; and
39

III. Postaward Requirements
3.6 COSTS REQUIRING PRIOR APPROVAL

X

If the vehicle(s) was purchased as part of a unit of government feet by the State local central procurement
activities, it is generally accepted as reasonable.

Computing Devices and Software, and Information Technology Systems

Te costs of computing devices, software, and information technology systems that are characterized as
equipment (typically a per-unit acquisition cost of $5000 or more) require prior written approval; those that are
characterized as supplies typically do not. See 2 C.F.R. Part 200.1 defnitions, and 2 C.F.R. 200.439 and 200.453.
Computing devices, software, and information technology systems must be procured in a manner providing full
and open competition, consistent with the standards in 2 C.F.R. 200.319 and 2 C.F.R. 200.320.
Brand names should not be specifed in most cases (see Chapter 3.8 Procurement Standards and 2. C.F.R. §
200.319(b)(6)) for more information).
Pre-Award Costs

Pre-award costs are costs incurred prior to the start date of the period of performance and in anticipation
of the award where such costs are necessary for efcient and timely performance of the scope of the work.
Such costs are allowable only to the extent that they would be allowable if incurred after the start date of
the Federal award and only with prior written approval of the DOJ awarding agency. Direct recipients may
approve pre-award costs for subrecipients if incurred after the start date of the Federal award. If charged to
the award, these costs must be charged to the initial budget period of the award, unless otherwise specifed by
the DOJ awarding agency. See 2 CFR §§ 200.210 and 200.458.
Any and all pre-award costs are incurred at the sole risk of an applicant, and will be reimbursed only to the
extent that the costs were approved before they were incurred and provided that an award ultimately is made.
Proposal Costs

Proposal costs are the costs of preparing bids, proposals, or applications on potential Federal and non-Federal
awards or projects including the development of data necessary to support the non-Federal entity’s bids
or proposals. Proposal costs of the current accounting period of both successful and unsuccessful bids and
proposals normally should be treated as indirect (F&A) costs, and allocated currently to all activities of the
non-Federal entity. Such cost, where proposed as direct costs, require written prior approval from the grantmaking component. No proposal costs of a past accounting period will be allocable to the current period. See
2 C.F.R. § 200.460.
Consultant Rates

Compensation for individual consultant services is to be reasonable and consistent with that paid for similar
services in the marketplace.
■

■
■

Each grant-making component periodically establishes a prior approval threshold consultant rate. Te current
rate for each grant-making component is $650 per day or $81.25 per hour.
Tis limit is specifed in the terms and special conditions of the award.
When the rate exceeds the limit for an 8-hour day, or a proportionate hourly rate (excluding travel and
subsistence costs), a written prior approval is required from the grant-making component. Prior approval
requests require additional justifcation.

March 2022

40

III. Postaward Requirements
3.6 COSTS REQUIRING PRIOR APPROVAL

■

■

■

■

An 8-hour day may include preparation, evaluation, and travel time in addition to the time required for actual
performance.
Please note, however, that this does not mean that the rate can or should be the maximum limit for all
consultants.
Rates above the established maximum threshold rate will be reviewed on a case-by-case basis. Justifcation
for exceeding the established maximum rate may include where a rate is established through a competitive
bidding process.
In order to calculate a rate of compensation for consultants associated with and employed by institutions of
higher learning, divide the total compensation projected for 12 months by 260.
X

■

If the resulting rate of compensation exceeds the maximum consultant rate established by the grant-making
component, written prior approval must be obtained.

Compensation for consultants employed by State and local government will only be allowed when the unit of
government will not provide these services without cost.
X

X

If a State or local government employee has been contracted to provide services that are related to his or
her employment with the State or local government, the rate of compensation is not to exceed the daily
salary rate for the employee paid by the unit of government.
If the State or local government employee has been contracted to provide services that are unrelated to
his or her employment with the State or local government, then the rate of compensation is based on the
necessary and reasonable cost principles which cannot exceed the maximum rate allowed by the awarding
agency without prior written approval.

Conference Costs

All conferences (defned broadly to include meetings, retreats, seminars, symposiums, events, and group training
activity) conducted by Cooperative Agreement recipients or contractors funded by DOJ must receive written
prior approval. An approved award budget is not a prior approval. All prior approval requests must be submitted
within the required number of days (90 or 120) in advance of the start date. See Chapter 3.10: Conference
Approval, Planning, and Reporting for more information.
Foreign Travel

Foreign travel is defned as any travel outside of the United States and its Territories and possessions. However,
for organizations located in foreign countries, foreign travel means travel outside of the organization’s country.
Some requirements for foreign travel:
■
■

■

Each separate foreign trip must be pre-approved.
Direct charges for foreign travel costs are not allowable unless the travel has prior approval from the
awarding agency.
Indirect charges for foreign travel are allowable without prior approval from the awarding agency when they
are included as part of a federally approved indirect cost rate and have a benefcial relationship to the project.

Travel (see Ch. 3.9 Allowable Costs, for more details)

March 2022

41

III. Postaward Requirements
3.6 COSTS REQUIRING PRIOR APPROVAL

Moving Money between Categories

Moving monies into any budget category with a zero dollar amount is not allowable without prior approval from
the grant-making component. A budget modifcation is required. See 2 C.F.R. § 200.308(e).

 OJP SPECIFIC TIP
Recipients with a federally-approved indirect cost rate may not transfer funds into
or out of the indirect cost category without prior approval. A budget modifcation
is required as indicated in Chapter 3.5 Adjustment to Awards. A copy of the current
approved indirect cost agreement from the Cognizant Federal Agency must be
attached.

Confdential Funds

Confdential funds are subject to prior approval. See section 3.12, OJP’s Confdential Funds.

March 2022

42

III. Postaward Requirements
3.7 PROPERTY STANDARDS

General Principles for Property Acquisition and Management
Property includes both real property and personal property. Real property typically includes things like land and
buildings. Personal property includes both tangible personal property, which is classifed as either equipment or
supplies; and intangible personal property, which includes things having no physical existence, like trademarks,
copyrights, and patents. See defnitions in 2 C.F.R. § 200.1. Each of these is addressed in further detail below.
DOJ expects recipients and subrecipients of Federal funds to use good judgment when purchasing, managing,
and disposing of property paid for by Federal funds. If a recipient or subrecipient uses award funds to purchase
new property when suitable property is already available within the relevant organization, this use will be
considered an unnecessary expenditure.

 FINANCIAL MANAGEMENT TIP
Organizations may use their own capitalization policy for classifcation of equipment
and supplies, but only where it is less than the Federal policy threshold of $5,000.

Equipment means tangible personal property (including information technology
systems) having 1) a useful life of more than one year and 2) a per-unit acquisition
cost of $5,000 or greater (or the organization’s capitalization policy, if it is less
than $5,000). If the organization does not have a capitalization policy in place, the
Federal policy amount of $5,000 must be followed.
Supplies are all other items of tangible personal property that are not equipment.
This includes computing devices that cost less than $5,000 per unit (or the
organization’s capitalization threshold, if that is less than $5,000).

Screening and Property Management Systems
Careful screening should take place before purchasing property to ensure that it is needed. Organizations
should establish and maintain an efective property management system to avoid incurring property acquisition
costs that are later disallowed by the awarding agency (e.g., acquiring unreasonable, duplicative, or unnecessary
property). Recommended screening practices include:
■

Take stock of the equipment that recipient or subrecipient already has and see if it meets the identifed needs.

■

Consider establishing a screening committee to make decisions about purchases.

■

Utilize efective management techniques as a basis for determining that property/equipment is needed.

■

Initiate a screening process to ensure that efective controls are in place for property management.

Equipment Ownership, Use, Management, and Disposition
DOJ recipients must follow the standards and procedures for ownership (title), use, management, and disposition
of equipment set out below, with the exception of recipients and subrecipients of Byrne Justice Assistance Grant
( JAG) Program formula grant funds from the Bureau of Justice Assistance. JAG award recipients must follow
slightly diferent standards and procedures set out in 34 U.S.C. 10227. (See the “Equipment and Supplies
Acquired With Edward Byrne Memorial Justice Assistance Grant Program Funds” below).

March 2022

43

III. Postaward Requirements
3.7 PROPERTY STANDARDS

Ownership of Equipment

Unless more specifc rules are identifed for a particular grant program, title to equipment acquired under
a Federal award will vest in the recipient organization (or, in the case of a subaward, in the subrecipient’s
organization). Te legal right of ownership and conditions for use, management, and disposal of equipment are
set forth in 2 C.F.R. § 200.313, and are described below.
Use of Equipment

A State must use equipment acquired under a Federal award in accordance with State laws and procedures. DOJ
encourages the States to follow the procedures that are in this Guide.
Recipients and subrecipients other than States must use equipment acquired under an award (or subaward) for the
authorized program or project purposes for which it was acquired as long as needed, whether or not the project
or program continues to be supported by Federal funds. When no longer needed for the original program or
project, the equipment may be used in other activities currently or previously supported by a Federal agency.
■

■

■

■

Use for other Federal projects. Equipment must be made available for use on other projects or programs
currently or previously supported by the Federal government, provided the use does not interfere with the
work on the projects or programs for which it was originally acquired. First preference for other use should be
given to other programs or projects supported by the awarding agency.
User fees. User fees should be considered and treated as program income to the project, when appropriate.
See 2 C.F.R. § 200.307 (Program Income). During the time the Federal government retains an interest in the
equipment the non-Federal entities must not use equipment acquired with a Federal award to provide services
for a fee that is less than private companies charge for equivalent services, unless doing so is specifcally
authorized by law. See 2 C.F.R. § 200.313(c)(3).
Replacement equipment. When acquiring replacement equipment, recipients or subrecipients may use the
equipment to be replaced as a trade-in, or may sell the equipment and use the proceeds to ofset the cost of the
replacement equipment, subject to the written approval of the awarding agency.
Encumbrances. A non-federal entity must not encumber equipment acquired under a Federal award without
approval of the awarding agency or pass-through entity.

Management of Equipment

A State should ensure equipment acquired under a Federal award to the State is managed in accordance with
State laws and procedures for property.
Recipients and subrecipients other than States must use procedures for managing equipment (including
replacement equipment) acquired in whole or in part under a Federal award, until disposition takes place, that, at
a minimum, meet the following requirements:
■

Property records. Property records must be maintained to include all of the following information:
X

Description of the property

X

Serial number or other identifcation number

X

Source of the property, including the federal award identifcation number

X

Identifcation of the title holder

X

Acquisition date

March 2022

44

III. Postaward Requirements
3.7 PROPERTY STANDARDS

■

■

■

X

Cost of the property

X

Percentage of Federal participation in the cost of the property

X

Location of the property

X

Use and condition of the property

X

Disposition data, including the date of disposal and sale price

Inventory. A physical inventory of the property must be taken and the results reconciled with the property
records at least once every 2 years.
Maintenance procedures. Adequate maintenance procedures must be established and used to keep the
property in good condition.
Control system. A control system must be in place with adequate safeguards to prevent loss, damage, and theft.
X

X

X

■

Promptly and properly investigate and fully document any loss, damage, or theft, and make the
documentation part of the ofcial project records. 2 C.F.R. § 200.313 (d)(3).
Provide at a minimum, the equivalent insurance coverage for equipment acquired with Federal funds that
the non-Federal entity owns. Federally-owned equipment need not be insured unless required by the
award. 2.C.F.R. § 200.310.
Non-federal entities are responsible for replacing or repairing property that is willfully or negligently lost,
stolen, damaged, or destroyed.

Proper sales procedures. If authorized or required to sell the property, the recipient or subrecipient must
establish proper sales procedures to ensure the highest possible return.

Disposition of Equipment

A State recipient must dispose of equipment acquired under the award in accordance with State laws and
procedures.
Recipients and subrecipients other than States must dispose of the equipment when original or replacement
equipment acquired under the award or subaward is no longer needed for the original project, or for other
activities currently or previously supported by a Federal awarding agency, as follows:
■

■

■

If the item to be disposed of has a current per-unit fair market value of $5,000 or less, the item may be
retained, sold, or otherwise disposed of with no further obligation to the awarding agency.
If the item has a current per-unit fair market value of more than $5,000, the item may be retained or sold, but
the awarding agency will have a right to a specifc dollar amount. Calculate this amount by multiplying the
current market value or proceeds from the item sale by the awarding agency’s share of the equipment (i.e, the
agency’s percentage of participation in the cost of the original purchase). Te seller is also eligible for limited
sale and handling costs of $500 or 10% of the proceeds, whichever is less.
In cases where the recipient or subrecipient fails to take appropriate disposition actions, the awarding agency
may direct other disposition actions.

March 2022

45

III. Postaward Requirements
3.7 PROPERTY STANDARDS

Equipment and Supplies Acquired With Edward Byrne Memorial Justice Assistance
Grant Program Funds
Special rules, set out in 34 U.S.C. 10227 (a provision of the Omnibus Crime Control and Safe Streets Act of
1968), apply to the ownership, use, and disposition of equipment and supplies purchased with Edward Byrne
Memorial Justice Assistance Grant Program (Byrne JAG) funds awarded by the Bureau of Justice Assistance
(BJA). Tese rules supersede any conficting provision of 2 C.F.R. Part 200. See 2 C.F.R. Part 2800.
■

■

■

■

Title to all equipment and supplies purchased with Byrne JAG funds vests in the criminal justice agency
or non-proft organization that purchased the property, if it certifes to the State Ofce that it will use the
property for criminal justice purposes.
If such certifcation is not made, title to the property shall vest in the State Ofce, which shall seek to have the
property used for criminal justice purposes elsewhere in the State prior to using it or disposing of it in any
other manner.
When equipment is no longer needed for criminal justice purposes, a State should dispose of equipment
(for both the State and subrecipients) in accordance with State procedures, with no further obligation to the
awarding agency.
Te procedures on use and management of equipment set out above apply to the extent that they do not
confict with 34 U.S.C. 10227.

Federal Equipment
When federally owned equipment is provided, the following requirements apply:
■
■

■

Title remains vested in the Federal Government.
Te equipment must be managed in accordance with the grant-making component’s rules and procedures and
an annual inventory listing must be submitted.
When the equipment is no longer needed, disposition instructions must be requested from the grant-making
component.

Replacement of Equipment
When an item of property is no longer efcient or serviceable but continues to be needed in the program or
project for which it was acquired, or other programs permitted under 2 C.F.R. § 200.313(c), the property
may be replaced through trade-in or sale and subsequent purchase of new property. In this case, the following
conditions must be met:
■

■

■

■

Same function and character. Replacement property must serve the same function as the original property and
be of the same nature or character, although not necessarily of the same grade or quality.
Timing. Purchase of replacement property must take place soon enough after the sale of the property to show
that the sale and the purchase are related.
Trade-ins. When acquiring replacement property, the recipient or subrecipient may use the property to be
replaced as a trade-in. Value credited for the property, if the property is traded in, must be related to its fair
market value. Te recipient or subrecipient also may use the proceeds from the sale of the property to ofset
the cost of the new property.
Subrecipients of States. State subrecipients must obtain the written permission of the State to use the
provisions of this section prior to entering into negotiation for the replacement or trade-in of property.

March 2022

46

III. Postaward Requirements
3.7 PROPERTY STANDARDS

Supplies
For supplies acquired under an award, the title to the supplies vests with the recipient upon acquisition. For
supplies acquired under a subaward, the title vests with the subrecipient upon acquisition.
■

Recipients and subrecipients must compensate the grant-making component for its share of residual inventory
of unused supplies if both of the following apply:
X

X

Te residual inventory of unused supplies exceeds $5,000 in total aggregate fair market value upon
termination or completion of the funding support.
Te supplies are not needed for any other federally sponsored programs or projects.
● Compute the compensation amount in the same manner as for nonexpendable personal property or
equipment.

Note: Special rules apply for supplies purchased with Byrne JAG funds – see previous discussion.

Real Property Acquired With Federal Funds
Real property means land, including land improvements, structures and appurtenances thereto, but excludes
moveable machinery and equipment. See 2 C.F.R. § 200.1. DOJ funds generally cannot be used for land
acquisition unless specifcally permitted under the awarding program or terms of the award.
Title. Subject to the obligations and conditions in the award, title to real property acquired or improved under
an award or subaward vests upon acquisition in the recipient or subrecipient, as applicable.
Use. Recipients and subrecipients are to use real property acquired, in whole or in part, with Federal funds for
the authorized purposes of the original award or subaward as long as needed for that purpose. In some cases, a
recipient or subrecipient may receive approval from the awarding agency for a change in use, if the property is no
longer needed for its originally funded purpose.
■

■

An inventory report should be maintained which identifes real property acquired, in whole or in part, with
Federal funds.
Do not dispose of or encumber its title or other interests.

Disposition. When real property is no longer needed for the original award purposes (or another awarding
agency-approved purpose), the non-Federal entity should obtain disposition instructions from the grant-making
component or pass-through entity, as appropriate. Te instructions may allow one of the following:
■

■

Retain title after compensating the Federal awarding agency. Te amount paid to the Federal awarding agency
will be computed by applying the Federal awarding agency’s percentage of participation in the cost of the
original purchase (and costs of any improvements) to the fair market value of the property. However, in those
situations where the non-Federal entity is disposing of real property acquired or improved with a Federal
award and acquiring replacement real property under the same Federal award, the net proceeds from the
disposition may be used as an ofset to the cost of the replacement property.
Sell the property and compensate the Federal awarding agency. Te amount due to the Federal awarding
agency will be calculated by applying the Federal awarding agency’s percentage of participation in the cost of
the original purchase (and cost of any improvements) to the proceeds of the sale after deduction of any actual
and reasonable selling and fxing-up expenses. If the Federal award has not been closed out, the net proceeds
from sale may be ofset against the original cost of the property. When the non-Federal entity is directed to

March 2022

47

III. Postaward Requirements
3.7 PROPERTY STANDARDS

sell property, sales procedures must be followed that provide for competition to the extent practicable and
result in the highest possible return.
■

Transfer title to the Federal awarding agency or to a third party designated/approved by the Federal awarding
agency. Te non-Federal entity is entitled to be paid an amount calculated by applying the non-Federal entity’s
percentage of participation in the purchase of the real property (and cost of any improvements) to the current
fair market value of the property.

Retention of Property Records
Records for equipment, nonexpendable personal property, and real property must be retained for a period of 3
years from the date of disposition, replacement, or transfer at the discretion of the grant-making component.
■

■

If any litigation, claim, or audit is started before the expiration of the 3-year period, records must be retained
until all litigation, claims, or audit fndings involving the records have been resolved.
Te grant record retention period is typically for 3 years, but the reporting rules afecting real property
acquired or improved with federal funds continue throughout the useful life of the property. See Chapter 3.15
Reporting Requirements.

Intangible Property
Intangible property means property having no physical existence, such as trademarks, copyrights, patents and
patent applications and property, such as loans, notes and other debt instruments, lease agreements, stock and
other instruments of property ownership (whether the property is tangible or intangible). 2 C.F.R. § 200.1.
Title. Intangible property acquired under a Federal award vests upon acquisition in the non-Federal entity.
Use. Te non-Federal entity must use that property for the originally-authorized purpose, and must not
encumber the property without approval of the Federal awarding agency.
Disposition. When no longer needed for the originally authorized purpose, intangible property is treated
similarly to equipment for disposition purposes. Disposition must occur in accordance with 2 C.F.R. §
200.313(e). In general, intangible property (e.g., a securities instrument or a patent) with a fair market value of
$5,000 or less may be retained, sold, or otherwise disposed of with no further obligation to the grant-making
component; while intangible property valued above $5,000 may be retained or sold, but the grant-making
component is entitled to compensation for its share of participation in the cost of the original purchase, minus
some selling and handling expenses. See the provisions for disposition of equipment (above) for a summary of
these requirements.
See 2 C.F.R. § 200.315 for additional detailed rules regarding intangible property.

Copyrights
Te award recipient may copyright any work that is subject to copyright and was developed, or for which
ownership was acquired, under a Federal award.

March 2022

48

III. Postaward Requirements
3.7 PROPERTY STANDARDS

Te grant-making component reserves a royalty-free, nonexclusive, and irrevocable right to reproduce, publish,
or otherwise use, for Federal Government purposes (and to authorize others to do so), the following:
■

Any work subject to copyright that was developed under an award or subaward; and

■

Any work for which ownership was acquired under an award or subaward.

Data Produced Under A Federal Award
With respect to data produced under a Federal award and/or subaward, the grant-making component has the
right to do the following:
■

Obtain, reproduce, publish, or otherwise use the data produced under an award; and

■

Authorize others to receive, reproduce, publish, or otherwise use such data for Federal purposes.

Patents, Patent Rights, and Inventions
Te non-Federal entity is subject to applicable regulations governing patents and inventions, including
government-wide regulations issued by the Department of Commerce at 37 C.F.R. 401,“Rights to Inventions
Made by Nonproft Organizations and Small Business Firms Under Government Awards, Contracts and
Cooperative Agreements.” 2 C.F.R. § 200.315(c).

March 2022

49

III. Postaward Requirements
3.8 PROCUREMENT UNDER AWARDS OF FEDERAL ASSISTANCE

Procurement Standards—General Guidance
Te Procurement Standards in the Uniform Guidance at 2 C.F.R. § 200.317 through 2 C.F.R. § 200.327 detail
requirements and restrictions imposed on States and non-Federal entities (i.e., recipients and subrecipients) that
use Federal assistance funds to procure property or services needed to carry out the grant-funded project.
Procurements by States (2 C.F.R. §200.317)

When procuring property and services under a Federal award, a State must follow the same policies and procedures
it uses for procurements from its non-Federal funds. When procuring “recovered materials,” states must comply
with 2 C.F.R. § 200.323. States must also ensure that every purchase order or other contract includes any
clauses required by 2 C.F.R. § 200.327 (which points to 2 C.F.R. Part 200 to 2 C.F.R. § Appendix II (“Contract
Provisions for Non-Federal Entity Contracts Under Federal Awards”). Other than these three provisions of
the Uniform Guidance (§ 200.317, § 200.323, and § 200.327), the State’s procurement policies also will govern
procurements with Federal award funds.
Procurements by All Other Non-Federal Entity Recipients (2 C.F.R. §200.318-327)

For procurement transactions using Federal award funds, the non-Federal entity must use its own documented
procurement procedures consistent with applicable State, local, and tribal laws and regulations, and with the
procurement standards in 2 C.F.R. Part 200. Procurement procedures must be formally documented by the nonFederal entity and periodically reviewed to ensure compliance with applicable regulations.
Non-Federal entities must maintain written standards of conduct covering confict of interest and employee
participation in selection, award and administration of contracts. Recipients or subrecipients must also ensure
that contractors perform in accordance with the terms, conditions and specifcations of their awards. Contracts
should only be awarded to responsible contractors possessing the ability to perform successfully under the
terms and conditions of proposed procurements. Records that detail the history of all procurements must be
maintained and should include, but not limited to:
■

Rationale for the method of procurement;

■

Selection of contract type;

■

Contractor selection and/or rejection process; and

■

Basis for the contract prices.

Non-Federal entities are responsible, in accordance with good administrative practice and sound business
judgment, for the settlement of all contractual and administrative issues arising out of the procurement.
Award recipients and subrecipients must:
■
■

Have a documented process to check for organizational confict of interest with potential contractors;
Have a process in place to ensure that contracts are not awarded to contractors or individuals on the List of
Parties Excluded from Federal Procurement and Non-procurement Programs;

■

Perform a System for Award Management (SAM) review of potential contractors or individuals; and

■

Not award or permit any award at any level to any party which is debarred or suspended.

For details regarding debarment procedures, see the government-wide guidelines for debarment and suspension
codifed in 2 C.F.R. Part 180, and 2 C.F.R. Part 2867 , which adopts the OMB guidance in subparts A through
March 2022

50

III. Postaward Requirements
3.8 PROCUREMENT UNDER AWARDS OF FEDERAL ASSISTANCE

I of Title 2 CFR Part 180, as supplemented by Title 2 Part 2867, as the DOJ policies and procedures for nonprocurement debarment and suspension.
Non-Federal entities’ procedures must avoid acquisition of unnecessary or duplicative items. Where appropriate,
lease versus purchase analysis should be performed as well as other appropriate analysis for determining the
most economical method for obtaining items or services. Recipients are encouraged to use Federal excess
and surplus property when possible and to enter into inter-agency or inter-governmental agreements where
appropriate to procure common or shared goods and services.
Non-Federal entities must include any applicable provisions found at 2 C.F.R. § 200 Appendix II (“Contract
Provisions for Non-Federal Entity Contracts Under Federal Awards”) in all contracts made by non-Federal
entities (i.e., recipients and subrecipients) under the Federal grant award.
For additional guidance please see the DOJ Guide to Procurement Procedures [PDF - 700 Kb].

 FINANCIAL MANAGEMENT TIP
When conducting procurements using Federal award funds, a subrecipient of a
State must use its own documented procurement procedures and must adhere
to all applicable requirements found in 2 C.F.R. § 200.318 through 200.327 of the
Procurement Standards.
As used in this section (3.8) and elsewhere throughout the Guide, the term “nonFederal entity/entities” includes for-proft recipients and for-proft subrecipients of
DOJ grant or cooperative agreement funds.
As specifed in this section (3.8) and as applied elsewhere throughout the Guide, the
“simplifed acquisition threshold” is $250,000 and the “micro-purchase threshold”
is $10,000 (with exceptions as set out in 2 C.F.R. Part 200). See 2 CFR 200.1
(defnitions of "simplifed acquisition threshold" and "micro-purchase threshold")
and 2 C.F.R. 200.320.

Methods of Procurement

Tere are several methods of procurement that may be used by recipients and subrecipients including:
■

■

■

Informal procurement methods:
X

Micro-purchases (see 2 C.F.R. § 200.320(a)(1));

X

Small purchases (see 2 C.F.R. § 200.320(a)(2));

Formal procurement methods;
X

Sealed bids (see 2 C.F.R. § 200.320(b)(1));

X

Proposals (see 2 C.F.R. § 200.320(b)(2)); and

Noncompetitive procurement (see 2 C.F.R. § 200.320(c)).

March 2022

51

III. Postaward Requirements
3.8 PROCUREMENT UNDER AWARDS OF FEDERAL ASSISTANCE

Competition

Recipients and subrecipients must conduct all procurement transactions in a manner providing full and open
competition consistent with the Procurement Standards in the Uniform Guidance. In order to avoid unfair
competitive advantage, contractors that develop or draft specifcations, requirements, statements of work, and
invitations for bids or requests for proposals must be excluded from competing for such procurements.
Some of the situations considered to be restrictive of competition include but are not limited to:
■

Placing unreasonable requirements on frms in order for them to qualify to do business;

■

Requiring unnecessary experience or excessive bonding;

■

Noncompetitive pricing practices between frms or between afliated companies;

■

Noncompetitive contracts to consultants that are on retainer contracts;

■

Organizational conficts of interest;

■

Specifying a “brand name” product instead of allowing “an equal” product to be ofered; and

■

Any arbitrary action in the procurement process.

Written procedures for procurement transactions must ensure that all solicitations incorporate a clear
and accurate description of the technical requirements of the material, product or service to be procured.
Solicitations should also identify all requirements which oferors must fulfll and all other factors to be used in
evaluating bids and proposals.
Noncompetitive Procurement

Non-Federal entities may use noncompetitive procurement when one or more of the following circumstances
apply:
■

■

■

■

Te aggregate dollar amount of the property or services to be acquired does not exceed the micro-purchase
threshold. Te item or service is available only from a single source;
Te public exigency or emergency for the requirement will not permit a delay resulting from publicizing a
competitive solicitation;
DOJ or the pass-through entity expressly authorizes a noncompetitive procurement in response to a written
request from the non-Federal entity; or
After solicitation of a number of sources, competition is determined to be inadequate.

Noncompetitive procurement should be used only when use of competitive solicitation procedures like sealed
bids, or competitive proposals are not applicable to the requirement or is impracticable.
All noncompetitive procurements in excess of the simplifed acquisition threshold must receive prior approval
from the grant-making component before entering into the contract. 2 C.F.R. § 200.325(b)(2).

 FINANCIAL MANAGEMENT TIP
Noncompetitive procurement is also known as "sole source".

March 2022

52

III. Postaward Requirements
3.8 PROCUREMENT UNDER AWARDS OF FEDERAL ASSISTANCE

Noncompetitive Procurement Justifcation Sample Outline
Paragraph

Content

1

Brief description of program and the product or service being procured, to include the
expected procurement amount.

2

Explanation of why it is necessary to contract non-competitively, including at least one of the
four circumstances listed above. The justifcation may also include the following contractor
qualities:
a. Organizational expertise
b. Management
c. Knowledge of the program
d. Responsiveness
e. Expertise of personnel

3

Description of and the results of any market survey or research conducted to help determine
whether a full and open competition consistent with applicable law could be conducted (or, if
no market survey or research was conducted, explain why not).

4

Statement of when contractual coverage is required and, if dates are not met, what impact it
will have on the program (for example, how long it would take another contractor to reach the
same level of competence). Make sure to include the fnancial impact in dollars.

5

Other points to “sell the case”.

6

Declaration that this action is in the “best interest” of the grantor agency and/or the Federal
Government.

7

Confict of Interest Review

Note: Time constraints will not be considered a factor if the award recipient has not sought competitive bids in a
timely manner.

Te following “Do’s and Don’ts” lists are non-exhaustive and highlight a few elements from the Procurement
Standards. To help ensure that recipients conduct procurement transactions in full compliance with the
Procurement Standards and other applicable law, the use of these highlights are considered as a starting
point only, and should not be relied upon as though they fully cover all aspects of the law, rules, policies, or
procurement procedures that may apply to procurement transactions conducted using Federal award funds.
Contracting Do’s

1. Provide for full and open competition consistent with the Procurement Standards.
2. Develop and incorporate clear and accurate descriptions for technical requirements, specifcations,
statements of work, or other required documents used in procurement transactions.
3. Ensure any prequalifed lists of persons, frms, or products used in acquiring goods and services are current
and include enough qualifed sources to ensure maximum open and free competition consistent with the
Procurement Standards.
4. Only make procurement contracts to responsible contractors that can perform successfully in accordance
with contract terms and conditions.
5. Maintain records sufcient to detail the history of any procurement action.

March 2022

53

III. Postaward Requirements
3.8 PROCUREMENT UNDER AWARDS OF FEDERAL ASSISTANCE

Contracting Don’ts

1. Don’t include unreasonable (or otherwise unjustifable) requirements that would be restrictive of
competition.
2. Don’t require unnecessary experience or other unnecessary criteria or elements that cannot be justifed or
supported with procurement procedures and the Procurement Standards.
3. Don’t allow for, engage in, or facilitate noncompetitive pricing between frms or afliated companies.
4. Don’t forget to include all applicable contract provisions described in Appendix II to Part 200 in any
procurement contracts.
5. Don’t require unreasonable time frames or performance.

Contracting with Small and Minority Businesses, women’s business enterprises, and
labor surplus area firms
Consistent with the national goal of expanding the opportunities for women-owned and minority-owned
business enterprises, recipients must take all necessary afrmative steps to ensure that women's business
enterprises, minority businesses and labor surplus area frms are used when possible. For more information see
2 C.F.R. § 200.321.

OJP Construction Requirements
Qualifcations

Recipients or subrecipients considering the use of federal grant award funds for construction must be aware of
the following qualifcations:
■

■

■

■

Costs incurred as an incidental and necessary part of a program for renovation, remodeling, maintenance,
and repair costs that do not constitute capital expenditures are generally allowable, but may be subject to
provisions, including restrictions or limitations, contained in program-authorizing legislation.
Te total cost of a construction project includes the cost of site preparation and demolition of existing
structures. Any proceeds (program income) realized for site preparation activities (e.g., salvage value of
structures demolished or proceeds from the sale of timber) must be applied to the project. Tese proceeds
should be used to reduce the total cost of the construction project.
Relocation costs are paid in accordance with the Uniform Relocation Assistance and Real Property
Acquisition Policies Act of 1970, 42 U.S.C. § 4601-4655.
Funds will not be obligated for construction until OJP has been contacted and assisted in satisfactorily
completing any applicable OJP procedures by complying with the National Historic Preservation Act, the
National Environmental Policy Act, and other related Federal environmental impact analysis requirements.

 FINANCIAL MANAGEMENT TIP
All income earned that is generated as a direct result of a federal-award-funded
project during the award’s period of performance is considered program income
(see Chapter 3.4).

March 2022

54

III. Postaward Requirements
3.8 PROCUREMENT UNDER AWARDS OF FEDERAL ASSISTANCE

Special Fiscal Conditions for Construction Projects

Te DOJ grant-making component or recipients (e.g., pass-through entities such as States) may accept the
bonding policy and requirements of recipients or subrecipients, respectively, if they adequately protect the
Federal interest. If DOJ or the pass-through entity determines that a recipient or subrecipient, as applicable,
does not have adequate bonding policies and requirements that protect the Federal interest, the DOJ grantmaking component or pass-through entity must require all of the following, consistent with 2 C.F.R. § 200.326:
■

A bid guarantee equivalent to 5 percent of the bid price.
X

■

A performance bond on the part of the contractor for 100 percent of the contract price.
X

■

Te bid guarantee must consist of a frm commitment—such as bid bond, certifed check, or other
negotiable instrument accompanying a bid—as assurance that the bidder will, upon bid acceptance, execute
such contractual documents as may be required within the time specifed after the forms are presented.
A performance bond is a bond executed in connection with a contract to secure fulfllment of all the
contractor’s requirements under such a contract.

A payment bond on the part of the contractor for 100 percent of the contract price.
X

A payment bond is a bond executed in connection with a contract to ensure payment as required by law of
all persons supplying labor and material in the execution of the work provided for in the contract.

 FINANCIAL MANAGEMENT TIP
The customary fxed fee or proft allowance in cost-type contracts may not exceed
10 percent of the total estimated costs. This rule applies to procurement contracts
executed under grants.

Guarantee of Payment of Money

In situations where the Federal Government guarantees the payment of money borrowed by a recipient or
subrecipient, the State may, at its discretion, require bonding and insurance to protect the interest of the Federal
Government.
■

If a project is considering construction of facility improvements for less than $100,000 and the subrecipient
does not have any requirements for bid guarantees, performance bonds, and payments bonds, the subrecipient
must meet the requirements of the State.

March 2022

55

III. Postaward Requirements
3.9 ALLOWABLE COSTS

Introduction
Costs are allowable when they are reasonable, allocable to, and necessary for the performance of the federal
award, and when they comply with the funding statute and agency requirements (to include the conditions of
the award), including the cost principles set out in the Uniform Requirements 2 C.F.R. Part 200, Subpart E.

 OJP SPECIFIC TIP
For OJP awards for-proft entities and hospitals follow different cost principles –
see FAR 31.2, and 2 C.F.R. Part 200 Appendix IX, respectively.

Tis chapter highlights selected costs that are often allowable under DOJ awards. For more information about
specifc factors that afect whether costs are allowable, refer to 2 C.F.R. § 200, Subpart E, including the list of
specifc items of cost in 2 C.F.R. § 200.420 through 200.476. Mentioning, or failing to mention, a cost is not
intended to imply that a cost is either allowable or unallowable in the performance of a specifc federal award.

Compensation for Personal Services (Personnel Expenses)
Salaries, Wages, and Fringe Benefts

Compensation for personal services “includes all remuneration, paid currently or accrued, for services of
employees rendered during the period of performance under the Federal award, including but not necessarily
limited to wages and salaries [and] fringe benefts” 2 C.F.R. 200.430.
Subject to the requirement of the specifc award, costs of compensation for personal services generally are
allowable where they —
are reasonable for the services rendered;
conform to the established written policy of the non-Federal entity consistently applied to both Federal and
non-Federal activities;
■ follow an appointment made in accordance with a non-Federal entity’s laws and/or rules or written policies
and meet the requirements of the Federal statute, where applicable; and
■ are adequately supported under 2 C.F.R. 200.430(i).
■
■

DOJ agencies disallow the use of award funds to compensate for personal services where such compensation
exceeds certain amounts.

 FINANCIAL MANAGEMENT TIP
Any additional compensation beyond 110 percent of the U.S. Government SES
level will not be considered matching funds where matching requirements apply.

March 2022

56

III. Postaward Requirements
3.9 ALLOWABLE COSTS

Support of Salaries, Wages, and Fringe Benefts

Charges made to Federal awards for salaries, wages, and fringe benefts must be based on records that accurately
refect the work performed and comply with the established policies and practices of the organization. See 2
C.F.R. § 200.430 and § 200.431.
■

■
■

■

■

■

Charges must be supported by a system of internal controls that provides reasonable assurance that the
charges are accurate, allowable, and properly allocated.
Documentation for charges must be incorporated into the ofcial records of the organization.
Support must reasonably refect the total activity for which the employee is compensated by the organization
and cover both federally funded and all other activities. Te records may include the use of subsidiary records
as defned in the organization’s written policies.
Where grant recipients work on multiple grant programs or cost activities, documentation must support a
reasonable allocation or distribution of costs among specifc activities or cost objectives.
In cases where two or more grants constitute one identifed activity or program, salary charges to one grant
may be allowable after written permission is obtained from the awarding agency.
Te recipient must complete and keep on fle, as appropriate in accordance with Federal law, the U.S.
Citizenship and Immigration Services’ Employment Eligibility Verifcation Form I-9 for individuals working
under the award. Tis form is to be used by recipients (and any subrecipients) of Federal funds to verify that
persons hired under the award are eligible to work in the United States.

 FINANCIAL MANAGEMENT TIP
Examples of items that may support salaries and wages can include timesheets,
time and effort reports, or activity reports that have been certifed by the employee
and approved by a supervisor with frsthand knowledge of the work performed.
Payroll records should also refect either after the fact distribution of actual activities
or certifcations of employee’s actual work performed.

 OJP SPECIFIC TIP
Added Work
A recipient or subrecipient may employ a State or local government worker to
complete tasks in addition to his or her full-time job, provided the work is performed
on the employee’s own time;
Compensation paid should be reasonable and consistent with that paid for similar
work in other activities of State or local government;
The employment arrangement is approved and proper under State or local
regulations (e.g., no confict of interest); and
The time and/or services provided are supported by adequate documentation

March 2022

57

III. Postaward Requirements
3.9 ALLOWABLE COSTS

Limit on Use of Award Funds for Employee Compensation

DOJ grant funds may not be used to pay cash compensation (salary plus bonuses) to any employee at a rate that
exceeds 110 percent of the annual maximum salary payable to a member of the Federal Government’s Senior
Executive Service (SES) at an agency with a Certifed SES Performance Appraisal System for that year.

 OJP SPECIFIC TIP
With respect to the limitation, compensation for salary plus bonuses are applicable
to any award of more than $250,000.

Te 2022 salary table for SES employees is available on the U.S. Ofce of Personnel Management’s 2022
Executive and Senior Level Employee Pay Tables web page.
A recipient may compensate an employee at a higher rate, provided the amount in excess of the limitation is
paid with non-Federal funds. For employees who charge only a portion of their time to an award, the allowable
amount to be charged to that award is equal to the percentage of time worked on the grant times the maximum
salary limit (110% of SES salary).

 OJP SPECIFIC TIP
The Assistant Attorney General for OJP (or, for certain awards, the offcial listed
in the applicable program solicitation) may exercise discretion to waive, on an
individual basis, the limitation on compensation rates allowable under an award.
An applicant requesting a waiver should include a detailed justifcation in the
budget narrative of the application. Unless the applicant submits a waiver request
and justifcation with the application, the applicant should anticipate that OJP will
request the applicant to adjust and resubmit the budget. The justifcation should
include the particular qualifcations and expertise of the individual, the uniqueness
of the service the individual will provide, the individual’s specifc knowledge of the
program or project being undertaken with award funds, and a statement explaining
that the individual’s salary is commensurate with the regular and customary rate for
an individual with his/her qualifcations and expertise, and for the work to be done.

Overtime Compensation

Unless specifcally exempted under the Fair Labor Standards Act, recipient and subrecipient employees should be
compensated with overtime payments for work performed in excess of the established work week (usually 40 hours).
■
■

Payment of more than occasional overtime is subject to periodic review by the awarding agency.
In addition, overtime compensation is typically reviewed during programmatic, fnancial monitoring and
audits.

Executive, administrative and professional employees who meet the criteria for an exemption from the overtime
requirements of the Fair Labor Standards Act may not be reimbursed for overtime under grants and cooperative
agreements. More information on overtime exemptions under the Fair Labor Standards Act is available on the
Department of Labor’s website at https://www.dol.gov/whd/overtime_pay.htm.

March 2022

58

III. Postaward Requirements
3.9 ALLOWABLE COSTS

 FINANCIAL MANAGEMENT TIP
In no case is dual compensation allowable. That is, an employee may not receive
compensation from his/her organization AND from an award for a single period of
time (e.g., 1 to 5 p.m.), even though such work may beneft both activities.

Compensation of Federal Employees (Generally unallowable, see Ch. 13 Unallowable Costs)
Bonuses (see Ch. 13 Unallowable Costs, for more details)
Post-Employment Benefts

Post-employment benefts are allowable costs if funded in accordance with actuarial requirements.

Consultants
Please refer to Ch. 3.6 (Prior Approval), Consultant Rates, for a more complete discussion of the requirements
and restrictions for these costs.

Conferences and Workshops
All recipients should see Chapter 3.10: Conference Approval, Planning, and Reporting for more information.
All conferences (defned broadly to include meetings, retreats, seminars, symposiums, events, and group training
activity) conducted by Cooperative Agreement recipients or contractors funded by DOJ must receive written
prior approval. An approved award budget is not a prior approval. All prior approval requests must be submitted
within the required number of days (90 or 120) in advance of the start date. See Chapter 3.10

 OJP SPECIFIC TIP
All contracts under an award funded by OJP awards for events that include 30 or
more participants (both Federal and non-Federal) must ensure that lodging costs
for any number of attendees do not exceed the prevailing Federal per diem rate
for lodging. If the lodging rate is not the Federal per diem rate or less, none of
the lodging costs associated with the event are allowable costs to the award. As
a result, the recipient would be required to pay for all lodging costs for the event
with non-award funds, not just the amount in excess of the Federal per diem. For
example, if the Federal per diem for lodging is $78 per night, and the event lodging
rate is $100 per night, the recipient would be required to pay the full $100 per night,
not just the difference of $22 per night.

Travel
Travel expenses are allowable costs for employees who are in travel status on ofcial business related to the
award. Tese costs must be reasonable and in accordance with the organization’s established travel policy. In

March 2022

59

III. Postaward Requirements
3.9 ALLOWABLE COSTS
the absence of an established travel policy, the organization must comply with the Federal travel regulations (48
C.F.R. 31.205-46(a), most easily accessible via the U.S. General Services Administration website). See 2 C.F.R. §
200.475.
■

Te DOJ awarding agency reserves the right to determine the reasonableness of an organization’s travel policy.

■

Recipients and subrecipients must follow their own established travel policies.

■

■

If a recipient or subrecipient does not have an established travel policy, they must abide by the Federal travel
policy including per diem rates.
Te current per diem rate information is available at the Per Diem rates section of the U.S. General Services
Administration (GSA) website.

Cost for tips (for example, tips paid to taxi or shuttle services) are allowable. Tips typically must be within the
applicable per diem rate for incidental expenses, unless a diferent organizational travel policy applies.

Tribal Eligibility for Government Travel Related Discounts
Tribal organizations carrying out a contract, grant, or cooperative agreement are eligible to have access to Federal
sources of supply, including lodging providers, airlines, and other transportation providers.
Section 201(a) of the Federal Property and Administrative Services Act of 1949, 40 U.S.C. 481(a), indicates
that employees of tribal organizations are eligible to have access to sources of supply on the same basis as
employees of an executive agency if a request is made by the tribal organization.

 OJP SPECIFIC TIP
Foreign travel requires prior approval by OJP (see Chapter 3.6).
For organizations located inside of the U.S. (including territories and possessions),
foreign travel means travel outside of the U.S.
For organizations located outside of the U.S., foreign travel means travel outside
that country.)

Federal Agency Employee Travel
■

■

DOJ employee travel is not an allowable use of award funds. (See Ch. 13 Unallowable Costs)
DOJ does consider to be allowable the travel expenses of other Federal employees, such as those persons
serving on advisory committees or other program or project duties or assistance, if travel expenses have been:
X

X

March 2022

Approved by the Federal employee’s department or agency; and
Included as an identifable item in the funds budgeted approved budget for the project or subsequently
approved by the awarding agency.

60

III. Postaward Requirements
3.9 ALLOWABLE COSTS

Project Site
Rental costs. Te rental cost of space in privately or publicly owned buildings used for the beneft of the project
is allowable subject to the conditions stated below:
■

■

■

■

■

Te total cost of space does not exceed the rental cost of comparable space and facilities in a privately-owned
building in the same locality. See 2 C.F.R. 200.465(a).
Te cost of space procured for project usage is not charged to the program for periods of non-occupancy
without authorization of the grant making component. See 2 C.F.R. 200.446 Idle facilities and idle capacity.
Rental costs may not be charged to the grant if the recipient owns the building or has a fnancial interest in the
property. See 2 C.F.R. 200.465(b) and (c). (However, the cost of ownership (i.e., depreciation) is an allowable
expense – see below and 2 C.F.R. 200.436 Depreciation.)
Rental costs may not be charged for building purchases or construction originally fnanced by the Federal
Government, during the pendency of the federal interest.
Costs for rental of any property (to include commercial or residential real estate) owned by individuals or
entities afliated with the recipient or subrecipient, for purposes such as the home ofce workspace are
unallowable. Te cost of related utilities is also unallowable. 2 C.F.R. 200.465(c)(6), (f ).

Te cost of space procured under rental-purchase or a lease-with-option to purchase agreement is allowable
with prior written approval by the awarding agency. See 2 C.F.R. 200.439(b)(1); 200.1 (defnitions of capital
expenditures and capital assets.) Tis type of arrangement may require application of special matching share
requirements under construction programs.

Ownership costs
■
■

■

■

■

Where the organization owns the facility, the cost of ownership (e.g. depreciation) is an allowable expense.
Ownership expenses must be determined on the basis of actual cost (including depreciation based on the
useful life of the building, operation and maintenance, and other allowable costs). Where these costs are
charged elsewhere such as rental costs, they cannot be charged to the federal award.
Cost of ownership expenses for a publicly owned building are allowable where “rental rate” systems, or
equivalent systems that adequately refect actual costs, are employed.
Depreciation or use allowance on idle or excess facilities is not allowable, except when specifcally authorized
by the Federal awarding agency. See 2 C.F.R. § 200.446.
Recipients may not use an accelerated method to calculate depreciation without clear evidence indicating that
the expected consumption of the asset will be signifcantly greater in the early portion than in the later portion
of its useful life.

Utilities, maintenance, repair, and other facility costs
■

Te cost of utilities, insurance, security, janitorial services, elevator service, upkeep of grounds, ordinary repairs
and maintenance, and the like are allowable to the extent they are not otherwise included in rental or other
charges for space. See 2 C.F.R. 200.452.

Costs incurred for rearrangement and alteration of facilities required specifcally for the award program, or that
materially increase the value or useful life of the facility (i.e., capital improvements), are allowable with prior

March 2022

61

III. Postaward Requirements
3.9 ALLOWABLE COSTS

written approval by the awarding agency. See 2 C.F.R. § 200.462 and § 200.439(b)(3). (NEPA requirements
may also be applicable; contact the awarding agency for additional information.)
Land Acquisition (generally unallowable – see Ch. 3.13 Unallowable Costs).

State and Local Sales Taxes
State and local state taxes are generally allowable, subject to the restrictions in 2 C.F.R. 200.470(a)(1).

Publication and Printing
Project costs for publication and printing, including distribution, promotion, and general handling of electronic
or print media are allowable. If these costs are not identifable with a particular project or cost activity, the costs
should be allocated as indirect costs to all benefting activities of the organization. To be considered allowable,
publication costs must be incurred in accordance with the terms of the project. Additional guidance for
publication and printing costs is set out in 2 C.F.R. § 200.461.

Publication
Recipients publicizing project activities and results must follow applicable conditions on their awards, including
those related to required publication disclaimers and to the reservation on the part of the federal awarding
agency under 2 C.F.R. 200.315(b) of a royalty-free, nonexclusive and irrevocable right to reproduce, publish, or
otherwise use the work for federal purposes, and to authorize others to do so.
All publication and distribution agreements with a publisher must include provisions giving the Federal
Government a royalty-free, nonexclusive, and irrevocable license to reproduce, publish, or otherwise use and to
authorize others to use the publication for Federal Government purposes (see Chapter 3.7). Te agreements
with a publisher should contain also information on any additional awarding agency requirements specifc to the
project.
Unless otherwise specifed in the award, recipients/subrecipients may copyright any books, publications, flms,
or other copyrightable material developed or purchased as a result of award activities. Copyrighted material will
be subject to the same provisions giving the Federal Government a license as described above. See 2 C.F.R. §
200.315 and Chapter 3.7.

 OJP SPECIFIC TIP
Recipients/subrecipients are permitted to display the offcial awarding agency logo
in connection with the activities supported by the award, only with the prior written
approval of the awarding agency.
The logo must appear in a separate space, apart from any other symbol or credit.
The words “Funded/Funded in part by DOJ” shall be printed either below or beside
the logo, each time it is displayed.

March 2022

62

III. Postaward Requirements
3.9 ALLOWABLE COSTS

Printing and Duplication
Pursuant to the Government Printing and Binding Regulations, no project may be awarded primarily or
substantially for the purpose of having material printed for the awarding agency. Te Government Printing and
Binding Regulations allow:
■

■

Te issuance of a project for the support of non-Government publications, provided such projects were issued
pursuant to an authorization of law, and were not made primarily or substantially for the purpose of having
material printed for the awarding agency.
Te publication of fndings by recipients/subrecipients within the terms of their project provided such
publication is not primarily or substantially for the purpose of having such fndings printed for the awarding
agency.
X

X

If recipients/subrecipients need to duplicate less than 5,000 units of only one (1) page, or less than 25,000
units in the aggregate of multiple pages, of its fndings for the awarding agency, DOJ will not consider this
duplication to constitute printing primarily or substantially for the awarding agency (e.g., 5,000 copies of 5
pages, etc.).
Duplicated pages may not exceed a maximum image size of 10¾ by 14¼ inches.

Equipment and Other Capital Expenditures (Prior Approval Required)
Equipment and other capital expenditures are allowable with the prior written approval of the awarding agency
or pass-through entity. Please refer to Ch. 3.6 (Prior Approval), Equipment and Other Capital Expenditures,
Ch. 3.7 (Property Standards), and Ch. 3.8 (Procurement) for a more complete discussion of the requirements
and restrictions for these costs.

Software Development
Recipients can expense costs associated with software development in the period the costs are incurred, subject
to the limits outlined in the budget and budget narrative. See 2 C.F.R. 200.439(b)(4).
Please refer to Ch. 3.6 (Prior Approval), Equipment and Other Capital Expenditures, Ch. 3.7 (Property
Standards), and Ch. 3.8 (Procurement) for a more complete discussion of the requirements and restrictions for
these costs.

Other Allowable Costs
In accordance with 2 C.F.R. § 200.428, costs incurred by a non-Federal entity to recover improper payments are
allowable as either direct or indirect cost, as appropriate.

March 2022

63

III. Postaward Requirements
3.10 OJP/COPS OFFICE CONFERENCE APPROVAL, PLANNING, AND REPORTING

 OVW SPECIFIC CONFERENCE GUIDANCE
The section below does not apply to recipients of OVW funds. Guidance on
conference approval, planning, and reporting for OVW recipients is available here.

Introduction
Te purpose of this section is to provide guidance to OJP/COPS Ofce recipients (including cooperative
agreement recipients and subrecipients) and contractors that conduct training sessions, meetings, or conferences.
For purposes of this chapter (OJP/COPS Ofce Conference Approval, Planning, and Reporting) references to
“contractor” means a Federal contractor, unless context indicates otherwise. To sign up for email notifcations for
any changes to the Conference Cost Policy Email Notifcation (Click to Subscribe).

Policy Overview
Cooperative Agreements and Federal Procurement Contracts

All conferences (see defnition below) conducted by cooperative agreement recipients or federal procurement
contractors funded by OJP/COPS Ofce must receive written prior approval. An approved award budget is not
a prior approval. All prior approval requests for conferences costing $100,000 or less and not exceeding any cost
thresholds must be submitted a minimum of 90 days in advance of the start date. All conferences costing more
than $100,000 or exceeding any one cost threshold must be submitted a minimum of 120 days in advance of the
start date. See the Prior Approval Required section for more information.
Cooperative agreement recipients must comply with the approval process regarding logistical conference
planning (see section on logistical conference planning), and must keep their program manager informed of all
decisions being made during the conference planning process.
In addition, cooperative agreement recipients and federal procurement contractors conducting conferences that
cost more than $20,000 must report actual conference expenses within 45 days after the last day of the event.
See the Post-Event Reporting section for more information.
No hotel/venue or audio-visual contracts may be entered into before such prior approval has been obtained in
writing from OJP/COPS Ofce.
Grants

Conferences conducted by grant recipients do not require prior approval. However, grant recipients must ensure
compliance with the food/beverage, meeting room/audio-visual, logistical planner, and programmatic planner
limitations and cost thresholds.

March 2022

64

III. Postaward Requirements
3.10 OJP/COPS OFFICE CONFERENCE APPROVAL, PLANNING, AND REPORTING

Cost Thresholds

Cost thresholds and limitations are in place for the following items:
■

Meeting room/audio-visual services (lesser of $25 per day per attendee or $20,000)

■

Logistical planners (lesser of $50 per attendee or $8,750)

■

Programmatic planners (lesser of $200 per attendee or $35,000)

■

Food and beverage (generally not allowed)

■

Refreshments (generally not allowed)

While there are exceptions to these thresholds and limitations, they are rare and require extraordinary
justifcation as well as approval outside and above OJP/COPS Ofce. See the Conference Costs and Prior
Approval Required sections for more information.

Definitions
Te following defnitions pertain specifcally to conference costs. Additional defnitions can be found in the
Glossary of Terms, Appendix 5.2. See 41 C.F.R. § 300-3.1 for a glossary of travel terms.
Agenda means a formal agenda that provides a list of all activities that shall occur during the event, using an
hour-by-hour timeline. If food and/or beverages will be provided, it must specify when during the event this
will occur.
Conference is defned broadly, and includes meetings, retreats, seminars, symposia, and training activities. See 2
C.F.R. § 200.432 for general cost principles that apply to conferences.
■

■

A conference typically is a prearranged formal event with at least some of the following characteristics:
designated participants and/or registration; a published substantive agenda; and scheduled speakers or
discussion panels on a particular topic.
A conference typically is not a routine operational meeting, a law enforcement operation or prosecutorial
activity in connection with a specifc case or criminal activity, a testing activity, or a technical assistance visit.
Please refer to the defnitions of these set out below to decide whether the event requires prior approval and
reporting under this guidance.

Conference costs and conference expenses mean all costs using DOJ funds associated with planning, hosting,
sponsoring, or otherwise holding any conference, including all of the categories of costs listed below:
■

Conference meeting space (including rooms for breakout sessions)

■

Audio-visual equipment and services

■

Printing and distribution

■

Meals provided at the event (generally unallowable)

■

Refreshments (generally unallowable)

■

Meals and incidental expenses (M&IE portion of per diem)

■

Lodging

■

Air travel to/from conference

March 2022

65

III. Postaward Requirements
3.10 OJP/COPS OFFICE CONFERENCE APPROVAL, PLANNING, AND REPORTING

■

Local transportation (e.g., rental car, privately owned vehicle to-and-from-the airport, taxi)

■

Logistical conference planner

■

Programmatic conference planner

■

Trainers, instructors, presenters, or facilitators

■

Other costs which must be identifed individually

■

Staf time associated with planning and holding the conference

■

Indirect costs/overhead rates applied to direct costs associated with the conference (In accordance with
negotiated agreements, all indirect costs associated with a conference must be applied to the above categories
as appropriate and reported as conference costs.)

Law enforcement operation means events that involve staging (as well as victim service provider staging related
to a law enforcement operation), surveillance, investigation, intelligence, and undercover activities, and other
activities directly related to active law enforcement operations. For example:
■

■

A meeting between the police department and local trafcking service providers related to an impending raid
on a labor trafcking site would be a law enforcement operation.
However, a conference about human trafcking that brought together the police department and local
trafcking service providers to train, discuss their overall trafcking initiatives, and develop professional
relationships, would not be a law enforcement operation.

A routine operational meeting typically does not have a formal published agenda, scheduled speakers, or
discussion panels, and is defned as an event where the:
■

Primary focus is the recipient’s day-to-day operations and concerns (e.g., staf meetings, all hands meetings);

■

Attendees overwhelmingly are internal to the organization holding the meeting; and

■

Answer to all ten questions on the checklist on the No Prior Approval Required page is “No.”

Technical assistance visit means travel by an individual or a small group of recipient/contractor staf members
or consultants to provide training or technical assistance to a particular entity, where there are no costs to DOJ
funds for meeting rooms, conference planning, or trinkets. Reasonable travel costs (lodging, transportation, local
transportation, audio-visual, printing, and meals and incidental expenses [M&IE]) for technical assistance staf
may be reimbursed.
Testing activity means an event where the primary purpose is to evaluate an individual’s qualifcations to
perform certain duties necessary to perform his or her job. Te most common examples include events held for
frearms and weaponry profciency testing and certifcations. A majority of the event must be devoted to the
administration and taking of the test. An event that includes testing that is merely incidental to the event, or
where such testing is given upon the completion of the event to evaluate the event or determine participation in
the event, is not a testing activity.
Federal facility means property or building space owned, leased, or substantially controlled by the Federal
Government or the government of the District of Columbia.
Non-Federal facility is any facility that is not a Federal facility. State and local facilities are considered “nonfederal facilities”. For further clarifcation see 5 U.S.C. § 4101(6).

March 2022

66

III. Postaward Requirements
3.10 OJP/COPS OFFICE CONFERENCE APPROVAL, PLANNING, AND REPORTING

Logistical conference planners perform the logistical planning necessary to hold a conference, which may
include: recommending venues, advertising, setting the stage and arranging for audio-visual equipment, securing
hotel rooms, interacting with caterers, and other non-programmatic functions.
Programmatic conference planners develop the conference agenda, content, and written materials. Tey may
also identify and/or provide appropriate subject matter experts and conference participants.
Total Costs are defned as direct and indirect costs.
Per Attendee Costs means costs divided by all attendees, both federal and non-federal.
Subaward/Subcontract (as used in this Chapter) includes any agreement under which the award recipient
outsources work, goods, or services related to the conference. Indirect cost rates typically may be charged only
to the frst $25,000 of each such agreement. See 2 C.F.R. § 200.1 (defnition of Modifed Total Direct Cost);
2 C.F.R. § 200 Appendix III C.2 (IHE); 2 C.F.R. § 200 Appendix IV. B.2.c (non-profts); and 2 C.F.R. § 200
Appendix VII C.2.c (State and local).

No Prior Approval Required
Prior approval is not required for the following types of award recipients and/or activities.
Recipients That Do NOT Have a Cooperative Agreement Type of Award

Reasonable conference-related activity costs are allowable uses of OJP/COPS Ofce funding as long as the grant
budget has been approved by OJP/COPS Ofce. Meals, refreshments, and trinkets generally are not allowable.
■

■

OJP/COPS Ofce does not require non-cooperative agreement recipients to obtain additional prior approval
from OJP/COPS Ofce for specifc conference costs.
Cost limits apply. Even though prior approval of most conference costs by OJP/COPS Ofce is not required,
OJP/COPS Ofce expects grantees to make every efort to stay within the cost limitation thresholds on
meeting space, audio-visual equipment/services, and conference planning, as set out in this guidance. Where
recipients plan to exceed (or do exceed) these cost limitations, they must maintain adequate documentation
that such costs were reviewed by the recipient through some internal process, and that the costs were
determined to be justifed by the grantee. Tis documentation will be subject to review during monitoring and
audits.

 ACTION ITEM
In very limited circumstances, grantees may seek prior approval for an exception to
provide meals, refreshments, or trinkets with grant funds. OJP/COPS Offce rarely
approves such requests.

Operational Meetings and Technical Assistance

In response to questions regarding what qualifes as operational meetings and technical assistance visits, OJP/
COPS Ofce developed a checklist to alleviate some of the uncertainty regarding whether an event requires

March 2022

67

III. Postaward Requirements
3.10 OJP/COPS OFFICE CONFERENCE APPROVAL, PLANNING, AND REPORTING

prior approval. Incorporated onto the top of Sheet A of the Conference & Events Submission Form are ten
questions. If the answers to all of the ten questions are “No,” the event does not require prior approval:
1. Is the cost of the event greater than $20,000?
2. Are there meeting room costs?
3. Are audio-visual costs greater than $25 per attendee or more than $1,000 in total?
4. Are there any food and beverage costs?
5. Did the request for the meeting come from multiple jurisdictions or agencies?
6. Are there trinkets being purchased?
7. Is there a formal published agenda?
8. Are formal discussions or presentation panels planned?
9. Are there logistical planning costs beyond incidental internal administrative costs necessary to arrange travel
and lodging for a small number of individuals (i.e., planning/managing attendee registration and/or travel)?
Te above checklist should be utilized to assist with questions regarding the defnition and diferences between
technical assistant visits and trainings. If the answers to the above questions for an event are all “No” it does not
require prior approval.
Law Enforcement Activity

Events that involve staging (as well as victim service provider staging related to a law enforcement operation),
surveillance, investigation, intelligence, and undercover activities, and other activities directly related to active law
enforcement operations, do not require prior approval.
Training or Speaking at a Non-DOJ-Sponsored Conference

Providing training at or speakers for a non-DOJ-sponsored conference, but not contributing to overall
conference planning or costs is generally considered a technical assistance event. Tese events do not require
prior approval if the answer to all the following questions is “No”:
1. Is the cost of the event greater than $20,000?
2. Are there meeting room costs that will be paid for with DOJ federal or match funds?
3. Are the audio-visual costs (if any) greater than $25 per attendee or more than $1,000 in total for this
specifc event?
4. Are there any food and beverage costs that will be paid for with federal funds? (does not include per diem
reimbursements to grantee staf or consultants)
5. Are there logistical planning costs beyond incidental internal administrative costs necessary to arrange travel
and lodging?
6. Is any other type of participation being provided in the event (e.g., exhibit booth sponsorship, overall
conference sponsorship, sponsorship or provision of non-workshop good/services)?

March 2022

68

III. Postaward Requirements
3.10 OJP/COPS OFFICE CONFERENCE APPROVAL, PLANNING, AND REPORTING

Note: Providing multiple speakers to a conference (generally exceeding $20,000 in total costs) or providing other
types of direct or indirect support (e.g., sponsoring an exhibit booth using federal funding) that ofsets the costs
of the non-DOJ sponsored conference hosted by a third-party may be considered a federally-funded “sponsor,”
which some may construe as OJP/COPS Ofce-sponsorship of the overall conference. For these reasons, OJP/
COPS Ofce may require these types of situations be approved as a “DOJ-sponsored” event, on a case by case
basis.
Testing Activity

Te primary purpose is to evaluate an individual’s qualifcations to perform certain duties necessary to his or her
job. Te majority of the event must be devoted to the administration and taking of the test. Te most common
examples include events held for frearms and weaponry profciency testing and certifcation. An event that
includes testing that is merely incidental to the event, or where such testing is given upon the completion of the
event to evaluate the event or determine participation in the event, is not a testing activity.
Video Conferences and Webinars

Webinars and video conferences do not require prior approval if there are no costs for logistical conference
planning or for Government-provided food or beverages.

Prior Approval Required
Prior approval is required for the following types of award recipients and/or activities.
Recipients That Have a Cooperative Agreement Type of Award

Cooperative agreement recipients must seek and obtain OJP’s/COPS Ofce’s prior written approval for each
event held with OJP/COPS Ofce funds, and for all conference costs associated with that event that are paid by
OJP/COPS Ofce funds.
■

■

■

■

No conference (regardless of the number of attendees) can proceed, nor can conference-related contracts
(e.g., hotel contracts and travel arrangements/reservations) be signed, or conference implementation funding
be obligated/work authorized (whether performed by cooperative agreement staf or outside staf ), until the
cooperative agreement recipient has obtained DOJ’s approval in writing.
Approval of the overall cooperative agreement proposal or budget does not grant prior approval to use federal
funds for events anticipated in the budget.
Te reasonable minimal costs of identifying conference locations and developing the itemized cost estimates
required to assemble and submit a conference cost approval request are allowable without prior approval by
OJP/COPS Ofce. However, cooperative agreement recipients should work with the relevant program ofce
to ensure that any costs authorized are reasonable and minimal.
Tose entities with conference planning contracts providing support for planning as well as implementation
logistics should only authorize the tasks absolutely necessary to identify the most cost-efective conference
locations/services, and to prepare and negotiate cost proposals for submission to DOJ.

March 2022

69

III. Postaward Requirements
3.10 OJP/COPS OFFICE CONFERENCE APPROVAL, PLANNING, AND REPORTING

Federal Procurement Contracts

Federal procurement contractors must seek and obtain OJP’s/COPS Ofce’s prior written approval for each event
held with OJP/COPS Ofce funds, and for all conference costs associated with that event that are paid with OJP/
COPS Ofce funds.
Timing of Requests for Prior Approval
Event Parameters
Conferences costing $100,000 or less, and not
exceeding any cost thresholds (conference space &
audio-visual equipment/services, logistical conference
planner, and programmatic conference planner)

Mandatory Timeframe for Prior Approval
Request
Requests must be submitted to OJP/COPS Offce
90 calendar days in advance of the earliest of the
following:
• Start date of the conference;
• Deadline for signing conference-related contracts, or
• Obligation of funds for conference costs (except for
minimal costs required to assemble and submit the
approval request.)

Conferences costing over $100,000, or exceeding
any one cost threshold (conference space & audiovisual equipment/services, logistical conference
planner, or programmatic conference planner)

Requests must be submitted to OJP/COPS Offce
120 calendar days in advance of the earliest of the
following:
• Start date of the conference;
• Deadline for signing conference-related contracts, or
• Obligation of funds for conference costs (except for
minimal costs required to assemble and submit the
approval request).

 ACTION ITEM
OJP/COPS Offce may, at its sole discretion, consider prior approval event requests
that are submitted late, but cannot assure that such requests will receive a decision
in time to avoid having to cancel the conference (particularly if there are any issues
that arise with specifc items of cost in the request). Cancellation costs associated
with conferences that are submitted for late prior approval may be determined to
be unallowable costs by OJP/COPS Offce.

Submitting an Event Request

All cooperative agreement and contract recipients must complete the Conference & Events Submission Form
and obtain OJP’s/COPS Ofce’s prior written approval for each event held with OJP/COPS Ofce funds.
Each submission must contain all the applicable information (e.g., start date, end date, conference planner,
M&IE) to assist in a thorough review. Te recipient must provide justifcation where required by the form. If
additional space is needed, please add a tab to the form. All supporting documentation should be embedded and
included within the spreadsheet fle. Tis ensures one fle per submission, reduces the number of questions, and
reduces the possibility of necessary information getting lost or separated from the main submission fle. Note:
Supporting calculations and agendas (submitted on a separate tab) must be included in all submissions.
To obtain a blank copy of the form click here.

March 2022

70

III. Postaward Requirements
3.10 OJP/COPS OFFICE CONFERENCE APPROVAL, PLANNING, AND REPORTING

Submitting a Blanket Request

A Conference & Events Submission Form may be completed to host a series of the same or similar pre-arranged
events containing multiple delivery dates scheduled to take place within the same fscal year. Te recipient
must frst estimate the average cost of each event and select the highest cost from each event to complete the
submission form. Click here to obtain instructions for submitting a blanket request.
Submit completed prior approval requests on the Conference & Events Submission Form to the following email
addresses:
Bureau of Justice Assistance (BJA): BJAConferencereport@usdoj.gov
All other OJP Bureaus and Ofces: OJPConferencecosts@ojp.usdoj.gov
COPS Ofce: COPSConferencecosts@usdoj.gov
Prior Approval Submission Issues
■

Te conference has not occurred and additional costs have been identifed.
X

X

■

If the conference now exceeds $100,000 in total costs, or if any cost category thresholds are exceeded,
additional review is required beyond OJP/COPS Ofce. Te new request for prior approval should be
submitted 120 days prior to the conference date. If the resubmission is outside of that timeframe, OJP/
COPS Ofce may not have adequate time for the review and approval process.

Conference was not approved in advance.
X

■

If additional costs not represented in the submitted prior approval request are estimated to exceed 10% and
$1,000 of the original prior approval amount in any conference cost category or in total, the contractor/
cooperative agreement recipient should submit an amended conference request form containing the new
amounts for prior approval.

If the conference has occurred without advance approval, the contractor/cooperative agreement recipient
must submit the required conference approval form with detailed justifcation as to why the event was
not submitted for advance approval. Te conference approval form must be reviewed/approved by the
bureaus and program ofces. OJP/COPS Ofce may, in its sole discretion, consider approving the event
retroactively. If OJP/COPS Ofce considers costs ineligible for approval, the costs will be unallowable.

Cost estimates.
X

Cooperative agreement and contract recipients must provide detailed cost estimates for each conference
cost category (e.g., lodging rate per attendee, itemized audio-visual cost, transportation). Cost comparisons
should be conducted to minimize costs of contracts for services, unless a specifc provider is required by a
facility. See Location Selection for a discussion of facility and venue selection.

Determining Costs

When determining the total cost of a DOJ-funded conference, all costs incurred by the recipient under the
award must be included (see specifc categories below).
■

Actual or estimated costs.
X

March 2022

Recipients must provide actual costs where possible, but may provide estimates for purposes of submitting
requests for prior approval. For post-event reporting, actual costs must be provided.

71

III. Postaward Requirements
3.10 OJP/COPS OFFICE CONFERENCE APPROVAL, PLANNING, AND REPORTING

■

Co-sponsors.
X

■

Program income/fees.
X

■

Individual purchases of goods or services by attendees of the conference at the conference location are not
considered to be “conference fees.” An independent contractor (e.g., hotel, vendor), without any federal
involvement whatsoever, may collect fees from recipients to cover the costs of specifc goods or services that
cannot be purchased with federal funding or are otherwise not approvable, so long as the good or service is
not prohibited (e.g., alcoholic beverages). Tese fees are not considered program income and should only be
collected to ofset the costs incurred.

Ticketed events.
X

■

Conference costs covered by program income (for example, from conference fees) are not subject to the
conference cost thresholds and restrictions, do not require prior approval by OJP/COPS Ofce, and do
not have to be reported as part of the DOJ-funded event. For purposes of overall conference prior approval,
however, if program income will be used to ofset a conference cost line item, please demonstrate that in
the supporting calculations. Also ensure that any agendas with meals or refreshments funded by program
income or other non-DOJ funding are clearly labeled as not funded by DOJ. Recipients that are permitted
to charge fees, or otherwise generate program income, must account for those funds up to the same ratio of
Federal participation as funded in the project or program. Example: A discretionary award project funded
with 100% Federal must account for and report on 100% of the total program income earned. If the total
program income earned was $20,000, the recipient must account for and report the $20,000 as program
income on the Federal Financial Report (FFR), SF-425.

Individual purchases.
X

■

Costs covered by non-DOJ co-sponsors are not subject to the conference cost limits and restrictions, do
not require prior approval by OJP/COPS Ofce, and do not have to be reported as part of the DOJfunded event. Such co-sponsor funding generally is not considered program income.

Related to individual purchases, a recipient may hold a session where attendees have the option
of purchasing a meal or refreshment directly from the hotel (a “ticketed event”). A recipient may
communicate the availability of such a session to conference attendees, and as long as the recipient is not
involved in the collection of the fees, the fees are not considered program income. Te costs for services
provided by the independent vendor with such fees are not subject to the conference cost thresholds and
restrictions, do not require prior approval by OJP/COPS Ofce, and do not have to be reported as part
of the DOJ-funded event.

Attendee costs.
X

For prior approval and reporting purposes, a cooperative agreement recipient must report all costs of
attendance supported by the award, including conference scholarships where that recipient administers
the scholarships. (When determining overall conference costs, OJP/COPS Ofce may supplement the
recipient’s data with available data on attendance costs related to DOJ employees, and non-DOJ attendees
whose attendance is supported by scholarships administered by an entity other than that primarily
responsible for planning and/or hosting the conference.)

Event Planning Guidance
Minimize Costs Where Possible

All OJP/COPS Ofce funding recipients must thoroughly review all planned conference costs to ensure that such
costs are reasonable and absolutely necessary. Every efort should be made to conduct conferences via webinar,

March 2022

72

III. Postaward Requirements
3.10 OJP/COPS OFFICE CONFERENCE APPROVAL, PLANNING, AND REPORTING

teleconference, or video conference. In-person, face-to-face conferences should only be held when necessary and
no other option exists to conduct the business without travel and related costs. Note: Each submission should
include a statement discussing why the event cannot be conducted via webinar, teleconference, or video conference.
Tis can be done on a separate tab on the Conference & Events Submission form.
Location Selection
■

Cost comparisons.
X

All funding recipients should conduct pricing comparisons of multiple facilities in multiple locations.
Minimizing costs must be a critical consideration when determining the city and facility in which to hold a
conference. Cost comparisons should include the following:
● Overall facility cost;
● Availability of lodging at per diem rates;
● Convenience of location;
● Availability of meeting space, equipment, and supplies, and
● Commuting/travel distance for attendees.

In conducting cost comparisons of facilities, recipients should send the same detailed requirements to all
potential facilities, and refrain from making commitments to any particular facility until the comparison is
complete (and written approvals have been obtained):
■

Location.
X

■

Facility.
X

■

Recipients should compare multiple locations.
● Cooperative agreement and contract recipients must consider multiple locations (i.e., multiple cities).
Where cooperative agreement and contract recipients consider only facilities in one city, they must
include in their request for approval a written justifcation for that location.
● Grant recipients should consider multiple locations, and should maintain written documentation
justifying their decision to select the chosen location in the event of a future audit.
Recipients should compare three or more facilities in a location. Facilities in the comparison should have
given a positive response/quote and be able to accommodate the event as detailed in the requirements.
● Federal facilities or no-cost facilities preferred. Recipients must make every efort to use no-cost facilities,
including available governmental facilities, to the extent practicable. (See links to two diferent listings
of federal facilities at the end of this chapter under Resources.) Grantees may use non-federal facilities.
Grantees are not required to consider or use federal facilities, but are encouraged to do so where feasible.
● Non-federal facilities. If no federal facility is available, or the federal facility would be more costly or
otherwise does not meet the requirements of the event, a cooperative agreement or contract recipient
may use a non-federal facility. Grantees may use non-federal facilities. Grantees are not required to
consider or use federal facilities, but are encouraged to do so where feasible.
● Primarily federal events. If the conference attendees will be primarily federal employees (more than 50%,
based on a reasonable estimate), recipients may be required to submit additional justifcation for a nonfederal facility, and should contact their OJP/COPS Ofce point of contact for additional information.

Appearance considerations.
X

March 2022

Conference planners must exercise special care when considering holding a conference in any location that
may give rise to appearance issues. Conference planners must ensure that the choice to hold a conference in
such a location is made only when there is a determination that it is the most cost-efective option.
73

III. Postaward Requirements
3.10 OJP/COPS OFFICE CONFERENCE APPROVAL, PLANNING, AND REPORTING

Conference Fees

Grant and cooperative agreement recipients may charge fees to cover part or all conference costs if prior approval
from the awarding agency is obtained. Such fees are considered program income and are subject to the rules
applicable to program income (see Chapter 3.4 Program Income).
Conference Planning Services and Staff Time

All cooperative agreement and federal procurement contract recipients (but not grant recipients) must obtain
prior written approval from OJP/COPS Ofce before incurring conference planning costs in accordance
with the previously described approval process, except for such costs that are the reasonable minimal costs of
identifying conference locations and developing the itemized cost estimates required to assemble and submit a
conference cost approval request. Tis requirement applies whether the work is performed by the recipient’s staf
or contracted out.
■

In-house versus contracted planning.
X

X

X

■

Recipients often provide conference planning services either through their own staf and resources, or
through contracted external conference planners. Minimizing costs must be a critical consideration in this
decision.
Recipients often are selected based on their ability to provide programmatic conference planning services
(e.g., developing the conference agenda), but may also need to undertake logistical planning functions as
well. In some cases, such logistical planning functions (e.g., negotiating hotel contracts, sending invitations,
managing registration) may be performed at lower cost by a logistical planning service, which may be able
to charge lower rates than the funding recipient for staf time, and may be more experienced in negotiating
hotel and other necessary conference-related contracts.
Generally, a recipient should consider procuring logistical conference planning services when it does not
have in-house expertise in such logistical planning, and when such services would result in lower overall
costs to the Federal Government.

Cost limits.
X

March 2022

All conference planner costs must be reasonable for the scale of the conference. Cooperative agreement
and contract recipients providing conference planning, either in-house, or through sub contracted planning
services, must adhere to the following cost limits:
● Logistical conference planners perform the logistical planning necessary to hold a conference, which may
include: recommending venues, advertising, setting the stage and audio-visual equipment, securing hotel
rooms, interacting with caterers, and other non-programmatic functions. Te cost of logistical conference
planners may not exceed $50 per attendee, not to exceed $8,750. For example, if the number of attendees
at a 2-day conference is 100, the maximum cost allowed for a logistical planner is $5,000 ($50 x 100
attendees). Logistical planning costs anticipated to exceed this amount require additional justifcation
and approval prior to incurring the costs.
● Programmatic conference planners develop the conference agenda, content, and written materials. Tey
may also identify and/or provide appropriate subject matter experts and conference participants. Te
cost of programmatic conference planners may not exceed $200 per attendee, not to exceed $35,000.
For example, if the number of attendees at a 2-day conference is 100, the maximum cost allowed for a
logistical planner is $20,000 ($200 x 100 attendees). Programmatic planning costs anticipated to exceed
this amount require additional justifcation and approval prior to incurring the costs.

74

III. Postaward Requirements
3.10 OJP/COPS OFFICE CONFERENCE APPROVAL, PLANNING, AND REPORTING

Conference Cost Categories
Te following cost categories relating to conferences and events are items included on the Conference & Events
Submission Form.
Meeting Rooms and Audio-Visual
■

Total cost limit, $25 per day per attendee, not to exceed $20,000.
X

Te cost allowed for conference space and audio-visual equipment and services is limited to $25 per day
per attendee not to exceed a cumulative total cost of $20,000. Total costs are defned as direct and indirect
costs. Costs in excess of these established limits require additional justifcation and approval outside of
OJP/COPS Ofce.

Printing

Every efort should be made to provide conference materials to participants electronically or via print-ondemand services/options. Printed materials should maximize paper usage (printing on both sides) and minimize
higher cost options (color printing) where possible.
Meals and Refreshments
■

Generally unallowable.
X

X
■

Meals and refreshments are generally not allowable costs for conferences funded under OJP/COPS Ofce
awards, unless the recipient obtains written prior approval from OJP/COPS Ofce. Tis applies to all
awards, including contracts, grants, and cooperative agreements. In general, DOJ may approve such costs
only in cases where:
● Sustenance is not otherwise available (e.g., extremely remote areas);
● Te size of the event and nearby food/beverage vendors would make it impractical to not provide meals
and/or refreshments; or
● A special presentation at a conference requires a plenary address where there is no other time for
sustenance to be obtained.
Water provided at no cost to the OJP/COPS Ofce award is, of course, allowable without prior approval.

Cost limits on meals.
X

If prior approval is obtained to provide food and/or beverages at an event, the DOJ and its grantees,
cooperative agreement recipients, and contractors must all follow the limits in the Food and Beverage
Policy on meals.

Meals and Incidental Expenses Reimbursement
■

Deduction of meals from requests for Meals and Incidental Expenses reimbursement (M&IE).
X

March 2022

All conference attendees must ensure that any provided meal is deducted from their claimed M&IE. For
example, if lunch is provided, the recipient must deduct the value of the lunch from the amount of M&IE
claimed (even if non-DOJ funds are used to provide the meal). Te General Services Administration
(GSA) M&IE breakdown can be found on the GSA website.

75

III. Postaward Requirements
3.10 OJP/COPS OFFICE CONFERENCE APPROVAL, PLANNING, AND REPORTING

Lodging
■

Federal per diem rates preferred.
X

X

OJP and COPS recipients must use either the Federal per diem rate (preferred) or the recipient’s
organizational per diem rate (if applicable). Per diem rates for DOJ Federal personnel must not exceed the
Federal per diem rate.
See Chapter 3.9 Allowable Costs for more guidance on travel costs.

 OJP SPECIFIC TIP
All contracts under an award funded by OJP awards for events that include 30 or
more participants (both Federal and non-Federal) must ensure that lodging costs
for any number of attendees do not exceed the prevailing Federal per diem rate
for lodging. If the lodging rate is not the Federal per diem rate or less, none of
the lodging costs associated with the event are allowable costs to the award. As
a result, the recipient would be required to pay for all lodging costs for the event
with non-award funds, not just the amount in excess of the Federal per diem. For
example, if the Federal per diem for lodging is $78 per night, and the event lodging
rate is $100 per night, the recipient would be required to pay the full $100 per night,
not just the difference of $22 per night.

Transportation

Include all costs, including baggage fees, related to common carrier transportation to and from the conference
location paid with OJP/COPS Ofce funds.
Local Transportation

Include rental car, mileage to-and-from the airport or the conference (if local), and taxi charges.
Logistical Conference Planner
■
■

Te total cost limit is $50 per attendee or $8,750, whichever is lower.
Cooperative agreement recipients should include all staf time related to logistical planning in this category
and should be able to track these costs separately in their accounting records. All contracted, subcontracted,
or subawarded logistical planning costs should also be included in this category. Total costs are defned as
direct and indirect costs. Costs in excess of the established limits require additional justifcation and approval
outside of OJP/COPS Ofce.

Programmatic Conference Planner
■
■

Te total cost limit is $200 per attendee or $35,000, whichever is lower.
Cooperative agreement recipients should include all staf time related to programmatic planning in this
category and should be able to track these costs separately in their accounting records. All contracted,
subcontracted or subawarded programmatic planning costs should be also be included in this category. Total
costs are defned as direct and indirect costs. Costs in excess of the established limits require additional
justifcation and approval outside of OJP/COPS Ofce.

March 2022

76

III. Postaward Requirements
3.10 OJP/COPS OFFICE CONFERENCE APPROVAL, PLANNING, AND REPORTING

Conference Facilitator/Trainer/Instructor/Presenter

Include all trainer and speaker fees. If the fee exceeds the maximum consultant rate, please include a copy of the
consultant rate approval with the Conference & Events Submission Form on one of the available extra tabs. Also
include a copy of the agenda (a draft version is acceptable) in one of the available tabs with the prior approval
submission.
Other

All “Other” costs must be itemized on the Conference & Events Submission Form. Detailed descriptions and
justifcation of the Other cost line items must be provided in the additional tabs.
Indirect Rate Costs

Indirect costs associated with the direct costs necessary to plan and hold a conference must be included in all
conference cost reporting. Te submission form contains a column allowing for the allocation of indirect rate
cost to each category.
Cooperative agreement recipients should pay particular attention to the two areas listed below to ensure that the
application of indirect cost rate is in compliance with the existing requirements of the Government-wide grant
rules set out by the Ofce of Management and Budget (OMB).
$25,000 Contract Under the Award/Subaward Limitation. Indirect cost rates negotiated on the basis of modifed
total direct costs may only be applied against the frst $25,000 of any contract under the award or subaward under
the agreement. Tis limitation must be applied to all conference-related contract under the award and subawards.
For purposes of this chapter, a contract under the award or subaward is any agreement under which the awardee
outsources work, goods, or services related to the conference, including those with hotels and travel agents. See
2 C.F.R. § 200.1 (defnition of Modifed Total Direct Cost); 2 C.F.R. § 200 Appendix III C.2 (IHE); 2 C.F.R. §
200 Appendix IV. B.2.c (non-profts); and 2 C.F.R. § 200 Appendix VII C.2.c (State and local).
Participant Support Costs. Participant support costs are generally excluded from the distribution base.
Terefore, indirect costs may not be applied against participant support costs. Participant support costs are
direct costs for items such as stipends or subsistence allowances, travel allowances, and registration fees paid to
or on behalf of participants or trainees (but not employees) in connection with meetings, conferences, symposia,
or training projects. See 2 C.F.R. § 200.1 (defnition of Participant support costs). Tis exclusion applies to the
entirety of any contract under the award for the lodging and travel of conference participants or trainees (but not
employees).
Costs related to contractors of the recipient who are acting in the capacity of a “Conference Trainer/Instructor/
Presenter/Facilitator” are considered participant support costs.
Gifts/Trinkets/Memorabilia/Commemorative Items

Trinkets (items such as hats, mugs, portfolios, t-shirts, coins, gift bags, etc., regardless of whether they include the
conference name or OJP/COPS Ofce logo) must not be purchased with DOJ funds as giveaways for conferences.
Basic supplies that are necessary for use during the conference (e.g., folders, name tags) may be purchased.

March 2022

77

III. Postaward Requirements
3.10 OJP/COPS OFFICE CONFERENCE APPROVAL, PLANNING, AND REPORTING

Post Event Reporting
All conference costs for events held by cooperative agreement recipients or contractors costing more than
$20,000, or where more than 50% of attendees are DOJ employees, must be reported within 45 calendar days
after the last day of the event.
Cooperative agreement recipients and contractors must submit the completed Conference & Events Submission
Form showing the prior approval amounts compared to the actual costs and explain all variances greater than
10% and $1,000. Completed reports for OJP recipients should be emailed to OJPConferenceCostReporting@
ojp.usdoj.gov, and completed reports for the COPS Ofce should be emailed to COPS.Conferencecosts@
usdoj.gov.
If the pre-approved costs were exceeded by more than 10% and $1,000, the contractor or cooperative agreement
recipient should submit a detailed explanation with their post event Conference & Events Submission Form to
support the additional costs.
Te following situations and costs require additional explanation and will be considered unauthorized until
OJP/COPS Ofce has reviewed the additional documentation:
■
■

If the prior approval cost category contains no cost, but the post event report contains costs in that category.
If the prior approval audio-visual/meeting room, logistical, and programmatic planner costs are less than the
thresholds, but actual costs exceed the thresholds.

■

If the prior approval total cost is less than $100,000, but the actual costs exceed $100,000.

■

If the prior approval total cost is less than $500,000, but the actual costs exceed $500,000.

Grant recipients are not required to fle post event reports, but should maintain documentation for purposes of
monitoring and audit.
Deadlines

All conference costs must be reported no later than 45 calendar days after the end of any event that meets the
following criteria:
■

Total cost of the event exceeds $20,000, or

■

More than 50% of attendees are DOJ employees.

Te conference report should include the purpose of the conference, number of participants in attendance, a
detailed breakout of all cost categories, etc. Other costs must be detailed on the form. If extra lines are needed,
please list in one of the additional spreadsheet tabs.
When a prior approval amount exceeds $20,000, OJP/COPS Ofce expects a post event report. If the actual
costs are less than $20,000, please either fle the report with the actual costs or notify the program manager or
OJP/COPS Ofce point of contact that a report is not required. Note: After the prior approval portion of the
submission form has been approved, a copy of the submission form which contains the OJP/COPS Ofce event
identifer will be returned to the submitter. It is important to use this form for the post event report.

March 2022

78

III. Postaward Requirements
3.10 OJP/COPS OFFICE CONFERENCE APPROVAL, PLANNING, AND REPORTING

Delinquent Submissions and Non-Reporters

Te Conference & Events Submission Form must be emailed to either OJPConferenceCostReporting@ojp.
usdoj.gov or COPS.Conferencecosts@usdoj.gov within 45 calendar days after the last day of the event. If the
Conference & Events Form is not submitted by the due date, the report is considered to be delinquent and,
for cooperative agreement recipients, drawing down funds through the Automated Standard Application for
Payments (ASAP) may not be permitted. An automatic email notifcation will be sent if this occurs. For nonreporters, a hold may be placed on the remaining funds associated with the award and any future payment
requests will be denied. For contractors, remedies for non-compliance are outlined in the contract.
Reporting Exemption

If any item(s) are paid for with registration fees or other non-award funds, then that portion of expenses does not
need to be reported on the Conference & Events Submission Form. Federal procurement contractors may not
charge registration fees.
Determining Costs

When determining the total cost of a DOJ-funded conference, all costs incurred by the recipient under the
award must be included (see specifc categories below).
■
■

■

■

■

Actual. Post event reports must contain actual costs.
Fees/program income. Post event conference reporting should exclude costs covered by other non-DOJ funding
(e.g., non-DOJ co-sponsors) or program income.
Logistical and programmatic planner costs. Tese costs should include cooperative agreement staf time spent on
these activities and any contracted planner costs.
Attendee costs. For post event reporting purposes, a cooperative agreement recipient or contractor must report
all costs of attendance supported by the contract or award, or by DOJ-funded conference scholarships where
that recipient administers the scholarships. (When determining overall conference costs, OJP/COPS Ofce
may supplement the recipient’s data with available data on attendance costs related to DOJ employees, and
non-DOJ attendees whose attendance is supported by scholarships administered by an entity other than that
primarily responsible for planning and/or hosting the conference.)
Indirect costs. Recipients are required to include indirect costs when determining how much was spent in each
conference cost category. For example, where a recipient has a 10% indirect cost rate, the reported cost of each
conference item against which this indirect cost rate is charged should be augmented by 10% to take into
account the rate charged.

Public Reporting
■

■

■

All post event reports for conferences costing more than $100,000 in Federal funding will be posted publicly
on the DOJ website.
If the pre-event Conference & Events Submission Form was approved for less than $100,000, the actual
costs reported on the post event report cannot exceed $100,000 without additional review and approval. Tis
requirement is also applicable to events pre-approved for less than $500,000.
Conferences costing more than $500,000 in DOJ funds are prohibited unless a waiver is granted by the
Deputy Attorney General.

March 2022

79

III. Postaward Requirements
3.10 OJP/COPS OFFICE CONFERENCE APPROVAL, PLANNING, AND REPORTING

FAQs
Prior Approval

1. Approximately how long should it take to adequately complete the Conference & Events Submission form?
2. Which types of events DO NOT require prior approval?
3. Where should staf time working on the conference, which is not related to planning, be captured?
4. If a cooperative agreement recipient/federal procurement contractor is able to obtain a no-cost site for the
event, are we still required to look into other facilities and provide justifcation for not selecting the other
facilities?
5. Is there a timeframe after OJP/COPS Ofce accepts a conference request that a recipient/ federal
procurement contractor can expect notifcation of approval?
6. Once an event is approved, how do we handle any increases and/or decreases in the amount of attendees
originally proposed on the cost analysis spreadsheet submitted to DOJ for approval?
7. Does the $25 per person per day limit for meeting rooms and audio-visual costs also include service fees
and taxes?
8. What if there are multiple meetings occurring within the larger event ofered to all the attendees? Is the
$25 per day per attendee limit applicable to each meeting? Example: A general session meeting contains all
attendees and later breakout sessions are ofered to the groups. Can each breakout/meeting have its own $25
per person per day limit?
9. Can we accept complimentary food and beverage?
10. Are the thresholds ($8,750 for logistical planner, $35,000 for programmatic planner, and $20,000 for
conference space and audio-visual equipment) a cumulative cost for the entire event or a per day cost?
11. To whom should I submit event requests?
12. How far in advance do I have to submit an event for review and approval?
13. What are the most common mistakes made on the forms, so that I can avoid them in the future and increase
the likelihood of a quick review and approval decision for my event?
14. Should I continue to exclude all food and beverage costs in my event submissions?
15. Can you summarize what I can do to prevent follow-up questions about my submitted event(s) that delay
the review and approval process?
16. What events qualify for the expedited review process?
Reporting

17. Where can I fnd the most updated version of the conference reporting form to use for my submissions?
18. If I have a question about conference reporting, to whom should I send it?
19. Are we expected to have our staf track their time hour for hour for time spent on the event for planning,
etc., or are reasonable estimates adequate for cost reporting purposes?
20. With conference cost reports now being due 30 days after the event, how should we handle costs for invoices
that have not been received yet? Many invoices (such as hotels) are not received within 30 days of the end of
the event. Should estimates be included on the cost report?
21. On the DOJ Conference & Events Submission Form, Item #19 Reporting Period under A. General
Conference Information — is this the period in which the actual cost of the event is being reported or
should this be based on the end date of the event?
March 2022

80

III. Postaward Requirements
3.10 OJP/COPS OFFICE CONFERENCE APPROVAL, PLANNING, AND REPORTING

Prior Approval

Question 1: Approximately how long should it take to adequately complete the Conference & Events
Submission form?
Answer: Te amount of time required to adequately complete the Conference & Events Submission Form
will vary depending on the complexity of the proposed event. A small event (in terms of number
of attendees, total cost, etc.) may only require an hour or two to complete the form because the
event is basic/routine and data are not required in all of the available categories. On the other hand,
a large event (in terms of number of attendees, multiple sessions occurring at the same time, etc.)
may require several hours and/or days depending on the amount of required data (categories) and
level of justifcation needed to support the event. Regardless of the size of any event, the supporting
justifcation should be sufcient to support the agency’s mission for conducting the event.
Question 2: Which types of events DO NOT require prior approval?
Answer: Currently there are six types of events which DO NOT require prior approval:
1. Conferences held by grant recipients (Note: conferences held by cooperative agreement recipients
do require prior approval).
2. Law enforcement operational activities, including staging, surveillance, investigation, intelligence,
and undercover activities.
3. Routine operational meetings (e.g., staf meetings, all-hands meetings), if held in a federal facility.
In addition, meetings that are held by cooperative agreement recipients in a non-federal facility that
does not charge for its use, and where there are no costs to DOJ for logistical conference planning
or Government-provided food or beverages; in this instance, the answer to all the questions on the
Prior Approval Not Required Checklist must be “No.” Site visits are considered routine operational
meetings regardless of location so long as there are no costs to DOJ for meeting rooms, logistical
conference planning, or food and beverages.
4. Testing activities where the primary purpose of the event is to evaluate an applicant’s qualifcations
to perform certain duties necessary to perform his or her job. Tis includes frearms and weaponry
profciency testing and certifcations. A majority of the event must be devoted to the administration
and taking of the test. Testing activities that are incidental to a training course or conference or are
given upon its completion to determine satisfactory participation are not exempt from this policy.
5. Video conferences and webinars where there are no costs to DOJ for logistical conference planning
and/or Government-provided food or beverages.
6. Technical assistance visits where travel made by an individual or a small group of project staf
members to provide training or technical assistance to a particular entity; in this instance, the
answer to all the questions on the Prior Approval Not Required Checklist must be “No.”
Question 3: Where should staf time working on the conference that is not related to planning be captured?
Answer: Time spent working on a conference by staf or contractors can be classifed as either Logistical
planning time or Programmatic planning time. Programmatic planning includes time spent on
activities such as developing the conference content and agenda, identifying and recruiting subject
matter experts, and preparing written materials. Logistical planning includes time spent on tasks such
as venue selection, ordering and setting up of audio-video equipment, securing hotel rooms, processing
registrations, onsite support during the event, and other non-programmatic functions.

March 2022

81

III. Postaward Requirements
3.10 OJP/COPS OFFICE CONFERENCE APPROVAL, PLANNING, AND REPORTING

Question 4: If a cooperative agreement recipient/ federal procurement contractor is able to obtain a no-cost
site for the event, are we still required to look into other facilities and provide justifcation for
not selecting the other facilities?
Answer: Yes. Cooperative Agreement recipients and federal procurement contractors should compare three or
more facilities in a location. Facilities in the comparison should have given a positive response/quote
and be able to accommodate the event as detailed in the requirements. A desired hotel may ofer an
incentive of no overall facility cost (meeting room[s] and/or audio-visual), but may not be economical
in other cost comparison items such as the availability of lodging at per diem rates, commuting/travel
distance for attendees, etc. Also, the recipient/ federal procurement contractor should maintain written
documentation justifying their decision to select the chosen location in the event of a future audit.
Question 5: Is there a timeframe after OJP/COPS Ofce accepts a conference request that a recipient/
federal procurement contractor can expect notifcation of approval?
Answer: Each conference request is unique in reference to how the event will accomplish OJP’s/COPS Ofce’s
mission (meeting, conference, webinar, etc.). Te key to any conference/event moving through the
review process will depend on whether the package is complete. A complete package contains a detailed
cost analysis and sufcient justifcation to support all categories within the package. Example: An event
is submitted for approval which consists of the following categories: printing and distribution, M&IE,
lodging, transportation, and trainer/facilitator costs. Te package contains a detailed cost analysis
of each cost category (e.g., one trainer at $450 per day x 2 days = $900) and adequate justifcation
explaining the purpose of the event and the role of the trainer. Tis package can move through the
review process in a few days and allow ample time for travelers to make reservations, if the package was
submitted within the required timeframe. However, based on the example above, if the package was
submitted and the trainer/facilitator’s costs exceeded OJP’s/COPS Ofce’s threshold, and supporting
justifcation was not included with the package, a delay may occur while this justifcation is being
retrieved. To avoid delays in the approval process, all recipients/federal procurement contractors should
adhere to the timeframe requirements for the dollar amount of their proposed event.
Question 6: Once an event is approved, how do we handle any increases and/or decreases in the amount of
attendees originally proposed on the cost analysis spreadsheet submitted to DOJ for approval?
Answer: After receiving notifcation of approval from DOJ/OJP/COPS Ofce, all subsequent changes prior
to the start day of the event should be sent to either the OJP or COPS Ofce Conference Costs email
address, as appropriate. Example: If an event was approved by OJP/COPS Ofce on 9/1/20XX for an
event scheduled for 12/15/20XX, the recipient/ federal procurement contractor should notify OJP/
COPS Ofce as soon as possible of any changes in attendees (preferably 30 days or more in advance).
Tis scenario holds true for changes to start and end date, location, and any other cost-related category.
Question 7: Does the $25 per person per day limit for meeting rooms and audio-visual costs also include
service fees and taxes?
Answer: Yes. Te cost allowed for conference space and audio-visual equipment and services (fees and taxes)
is limited to $25 per day per attendee not to exceed a cumulative total cost of $20,000. Total costs are
defned as direct and indirect costs.

March 2022

82

III. Postaward Requirements
3.10 OJP/COPS OFFICE CONFERENCE APPROVAL, PLANNING, AND REPORTING

Question 8: What if there are multiple meetings occurring within the larger event ofered to all the
attendees? Is the $25 per day per attendee limit applicable to each meeting? Example: A
general session meeting contains all attendees and later breakout sessions are ofered to the
groups. Can each breakout/meeting have its own $25 per person per day limit?
Answer: No. Despite the multiple meetings ofered within the larger event, DOJ/OJP/COPS Ofce considers
and approves this type of event as a single event.
Question 9: Can we accept complimentary food and beverage?
Answer: Yes. Complimentary food and beverages may be accepted if ofered to everyone. Example: Hotel W
ofers a complimentary continental breakfast to all its overnight customers regardless of any status they
may have with the hotel chain. Tis type of complimentary ofer is considered a business strategy of the
hotel to promote an increase in overnight stays. You are not required to reduce your M&IE by the value
of the food and beverage if ofered to all customers as noted in this example.
Question 10: Are the thresholds ($8,750 for logistical planner, $35,000 for programmatic planner, and
$20,000 for conference space and audio-visual equipment/services) a cumulative cost for the
entire event or a per day cost?
Answer: Te cost allowed for conference space and audio-visual equipment and services (fees and taxes) is
limited to $25 per day per attendee not to exceed a cumulative total cost of $20,000. Te cost allowed
for a logistical planner is the lesser of $50 per attendee or $8,750 per event. Te cost allowed for a
programmatic planner is the lesser of $200 per attendee or $35,000 per event.
Question 11: To whom should I submit event requests?
Answer: For all BJA events, the forms should be sent to: BJAConferencereport@usdoj.gov. All other OJP
event forms should be sent to: OJPConferencecosts@ojp.usdoj.gov. For all COPS Ofce events, the
form should be sent to: COPSConferencecosts@usdoj.gov. Please do not send questions or other
correspondence to these email addresses. Tese mailboxes should be used only for the submission of
conference forms and supporting documentation (e.g., hotel contracts).
Question 12: How far in advance do I have to submit an event for review and approval?
Answer: Requests for conferences costing $100,000 or less, and not exceeding any cost thresholds (conference space
and audio-visual equipment and services, logistical conference planner, and programmatic conference
planner) must be submitted to OJP/COPS Ofce 90 calendar days in advance of the earliest of the
following:
■

Start date of the conference;

■

Deadline for signing conference-related contracts, or

■

Obligation of funds for conference costs (except for minimal costs required to assemble and submit
the approval request).

Requests for conferences costing more than $100,000, or exceeding any one cost threshold (conference
space and audio-visual equipment and services, logistical conference planner, or programmatic
conference planner), must be submitted to OJP/COPS Ofce 120 calendar days in advance of the
earliest of the following:
■

March 2022

Start date of the conference;
83

III. Postaward Requirements
3.10 OJP/COPS OFFICE CONFERENCE APPROVAL, PLANNING, AND REPORTING

■
■

Deadline for signing conference-related contracts, or
Obligation of funds for conference costs (except for minimal costs required to assemble and submit
the approval request).

Approval Requests Submitted Less than the Required Number of Days in Advance (as noted above)—OJP/
COPS Ofce may, in its sole discretion, consider requests that are submitted late, but cannot assure
that these requests will receive a decision in time to avoid having to cancel the conference (particularly
if there are any issues that arise with specifc items of cost in the request). Cancellation costs associated
with conferences that are submitted for late prior approval may be determined to be unallowable costs
by OJP/COPS Ofce.
Question 13: What are the most common mistakes made on the forms, so that I can avoid them in the
future and increase the likelihood of a quick review and approval decision for my event?
Answer: Below are the most common mistakes found:
■

Inaccurate calculation of daily per diem. Daily per diem rates for locations across the Nation can be
found on the GSA website. Please ensure the daily rate utilized in the calculations corresponds
to the specifc location and dates of the meeting. In addition, please remember that travel days are
reimbursed at a slightly lower rate than meeting days. Te lower rates must be used for days of travel
both before and after the event. Te following chart includes these lower rates:
Full Per Diem Rate

Corresponding Travel Day Rate (75%)

$46.00

$34.50

$51.00

$38.25

$56.00

$42.00

$61.00

$45.75

$66.00

$49.50

$71.00

$53.25

EXCEPTION: If your organization has its own formal, written travel policy, your event
submissions can refect that policy, instead of the rates in the chart above. In these instances, please
state that you have a formal, written travel policy, and clearly explain the rates in the policy, and how
the corresponding numbers in your submission were derived.
■

■

March 2022

Insufcient explanation and justifcation of transportation costs. Please remember to “break out” and
briefy describe/justify the transportation costs that are included. Example: If participants are
fying to your event and the tickets are being paid for with DOJ funding, you should include the
anticipated number of people fying multiplied by the estimated cost per ticket. If cars will be rented
you should include a brief justifcation for why rental cars are being used instead of another form of
ground transportation, such as taxis or shuttles.
Insufcient explanation and justifcation of audio-visual costs. All audio-visual costs should be “broken
out” and briefy described. Te quantity of equipment to be rented (e.g., number of microphones,
projectors, etc.) should be included, along with relevant costs and a brief justifcation for why the
proposed equipment is required to conduct a successful meeting. A discussion of how the audiovisual services provider was selected should be included (for example, was it a micro purchase, or, if
required under 2 C.F.R. 200.320, did you obtain three quotes?).

84

III. Postaward Requirements
3.10 OJP/COPS OFFICE CONFERENCE APPROVAL, PLANNING, AND REPORTING

■

■

■

Insufcient explanation and justifcation of printing costs. Proposed printing costs for participant
materials should also be itemized and briefy described. Specifcally, it is important to articulate why
printed materials are needed instead of making materials available electronically (at low or no cost)
to attendees before and/or after the event.
Insufcient explanation and justifcation of shipping costs. Please provide an itemization of these costs,
along with a brief description of why the equipment and other materials being shipped are essential
to hosting a successful conference.
Insufcient explanation and justifcation of consultant costs. Te maximum daily rate for subject matter
experts who are being reimbursed for their time is noted here. Please describe all consultant costs in
detail and include a brief yet compelling justifcation for the proposed costs. Daily rates for subject
matter experts above the maximum daily rate require prior approval by DOJ/OJP/COPS Ofce.
In cases where higher rates are included in the event submission, written documentation of prior
approval is required and should be attached.

Question 14: Should I continue to exclude all food and beverage costs in my event submissions?
Answer: Yes. Te inclusion of food and beverage costs will delay the review process and these costs are not
likely to be approved. Te only exception is when the location of the conference does not allow
attendees to obtain food or beverages on their own, or when this restriction would greatly disrupt the
conference schedule. If you believe your event qualifes for such a rare exception, please contact your
program manager to discuss it before completing and submitting your form. If meals are included in
your event submission, please remember that attendees must subtract the meal costs from the M&IE
reimbursement for the days on which the meals will occur.
Question 15: Can you summarize what I can do to prevent follow-up questions about my submitted
event(s) that delay the review and approval process?
Answer: As a general rule, please explain how you derived every cost that you include in the conference
submission form. Te form can be challenging to complete and there are lines where it is not possible
to add descriptive narrative. Please include your explanations and specifc cost breakdowns in a
separate tab, or in a separate document that is submitted with the form. In addition, please include the
cooperative agreement or federal procurement contract number on the form.
Question 16: What events qualify for the expedited review process?
Answer: Tere is no “expedited review process.” Every efort is made to review all events as quickly as possible.
Most delays result from a need for additional information. Events are prioritized for review by
balancing the following three criteria:
■

Te start date of the event;

■

Te date the event submission was received by OJP/COPS Ofce; AND

■

March 2022

Te overall cost and complexity of the conference. For example, conferences requiring Assistant
Attorney General for Administration approval (over $100,000–$250,000) and Deputy Attorney
General typically take longer to process as they have to go through OJP/COPS Ofce and DOJ
reviews, result in more questions, and are more likely to have issues related to cost thresholds.

85

III. Postaward Requirements
3.10 OJP/COPS OFFICE CONFERENCE APPROVAL, PLANNING, AND REPORTING

Reporting

Question 17: Where can I fnd the most updated version of the conference reporting form to use for my
submissions?
Answer: Te most updated version of the conference reporting form can be found under the Resources section
at the end of this chapter.
Question 18: If I have a question about conference reporting, to whom should I send it?
Answer: Please send your questions to your designated Program Manager. Tey are great resources and will be
happy to assist you. You may also direct your question to Ask.OCFO@usdoj.gov.
Question 19: Are we expected to have our staf track their time hour for hour for time spent on the event
for planning, etc., or are reasonable estimates adequate for cost reporting purposes?
Answer: Post event reports must contain actual costs. Tese costs should include logistical and programmatic
planner staf time spent on these activities and any contracted planner costs.
Question 20: With conference cost reports now being due 30 days after the event, how should we handle
costs for invoices that have not been received yet? Many invoices (such as hotels) are not
received within 30 days of the end of the event. Should estimates be included on the cost
report?
Answer: All conference costs for events held by cooperative agreement recipients or federal procurement
contractors costing over $20,000, or where more than 50% of attendees are DOJ employees, must be
reported within 45 calendar days after the last day of the event.
Question 21: On the DOJ Conference & Events Submission Form, Item #19 Reporting Period under A.
General Conference Information — is this the period in which the actual cost of the event is
being reported or should this be based on the end date of the event?
Answer: Tis reporting requirement is based on the end date of the event. All conference costs for events held
by cooperative agreement recipients or federal procurement contractors costing over $20,000, or where
more than 50% of attendees are DOJ employees, must be reported within 45 calendar days after the
last day of the event. Example: An OJP/COPS Ofce-approved conference/event was conducted
from 3/16/20XX through 3/20/20XX. A completed Conference & Events Submission Form must be
submitted showing the prior approval amounts compared to the actual costs and explain all variances
greater than 10% and $1,000. Reports should be emailed to the appropriate conference cost email
address.

Resources
■

Conference & Events Submission Instructions

■

Conference & Events Submission Form

■

Federal Facilities List 1

■

Quick Reference Guide to Conference Cost Policy and Guidance

■

Food and Beverage Policy

March 2022

86

III. Postaward Requirements
3.11 INDIRECT COSTS

Introduction
Indirect costs are costs of an organization that are not readily assignable to a particular project, but are necessary
to the operation of the organization and the performance of the project. Examples of costs usually treated as
indirect include those incurred for facility operation and maintenance, depreciation, and administrative salaries.

 OJP/COPS SPECIFIC TIP
Transferring funds into or out of the indirect cost category requires budget review
and may require modifcation of the approved budget. Recipients are to contact the
OJP/COPS Offce promptly in the event of any change in the approved negotiated
indirect cost rate to be applied under the award.

Federal Indirect Cost Rate—Negotiated Agreements
If a Federal awarding agency has approved an indirect cost rate or allocation plan, then another awarding
agency must accept the same indirect cost rate or allocation plan, provided the rate or plan is current and based
on allocation methods substantially in accord with those set forth in the OMB Uniform Guidance for grant
requirements. Tere are limited circumstances where a Federal agency may deviate from negotiated rates as
discussed in 2 C.F.R. § 200.414 (Indirect (F&A) costs).
A non-Federal entity that has a federally negotiated indirect cost rate, which has expired during the funding
period cannot drawdown funds budgeted for indirect costs until a new rate is approved and a copy is submitted
to the awarding agency.
Any non-Federal entity that has a federally negotiated indirect cost rate may request a one-time extension of a
current negotiated rate for a period of up to four years. Tis extension request is subject to approval from the
cognizant agency for indirect costs. If the extension is granted then the non-Federal entity may not request a
rate review until the extension period ends. At the end of the extension period, the non-Federal entity must reapply to negotiate a new indirect cost rate. Subsequent one-time extensions (up to four years) are permitted if a
renegotiation is completed between each extension request.

 OJP SPECIFIC TIP
A request for a one-time extension of a current negotiated rate may be approved for
a period of one year.

Establishment of Indirect Cost Rates
Te requirements for the development and submission of indirect cost proposals and cost allocation plans are set
out in Appendices III – VII of 2 C.F.R. Part 200. A non-federal entity should follow the guidelines applicable to
its type of organization:
■

2 C.F.R. § 200, Appendix III for Institutions of Higher Education;

■

2 C.F.R. § 200, Appendix IV for Non-Proft Organizations;

March 2022

87

III. Postaward Requirements
3.11 INDIRECT COSTS

■

2 C.F.R. § 200, Appendix V for State/Local Government Central Service Cost Allocation Plans;

■

2 C.F.R. § 200, Appendix VI for Public Assistance Cost Allocation Plans;

■

2 C.F.R. § 200, Appendix VII for State/Local/Tribal Indirect Cost Proposals.

If a recipient determines that OJP is their cognizant agency for indirect cost negotiation, refer to Indirect Costs
resource document [PDF – 32Kb] for instructions on how to prepare an indirect cost proposal for submission
to OJP. If it is determined that OVW is the cognizant agency for indirect costs, instructions on how to prepare
and submit an indirect cost proposal may be found at https://www.justice.gov/ovw/grantees.

 FINANCIAL MANAGEMENT TIP
• Submission of rate proposals: Submission requirements for indirect cost rate
proposals vary by type of organization. In general—Non-proft organizations
must submit their proposal to their cognizant agency for indirect costs. See 2
C.F.R. Part 200, Appendix IV, sec. C.2.a.
• Local governments and state agencies that receive less than $35M in federal
funding per year are required to prepare the proposal and retain it on fle for
review. Those above the annual threshold must prepare the proposal and submit
it to its cognizant agency for indirect costs. See 2 C.F.R. Part 200 Appendix VII,
sec. D.
• Tribes generally must submit indirect cost rate proposals to the Department of
the Interior. See 2 C.F.R. Part 200, Appendix VII, sec. D.
• Institutions of Higher Education should refer to Appendix III, sec. C.11.a.2.

 OJP SPECIFIC TIP
Generally, if an indirect cost proposal is not submitted within 90 days after the
award date, indirect costs may not be recovered for the period prior to submission
of the proposal.

■

■

■

To support the indirect cost proposal, recipients are responsible for ensuring that independent organizational
audits are conducted in accordance with existing Federal auditing and reporting standards set forth in the
applicable audit requirements. A copy of the audit report must be submitted to the cognizant Federal agency
to support the indirect cost proposal.
As part of requesting an indirect cost rate, a signed certifcation stating that the plan only includes allowable
costs must be submitted with the proposal.
Additional guidance for completing an indirect cost proposal as an award recipient, as well as examples of
how certain information should be provided, is available through the U.S. Department of Health and Human
Services (HHS) Program Support Center website. https://www.cfo.gov/assets/fles/2CRF-FrequentlyAske
dQuestions_2021050321.pdf.

After negotiations, the cognizant Federal agency will establish either a provisional, fnal, or fxed-with-carryforward indirect cost rate.
March 2022

88

III. Postaward Requirements
3.11 INDIRECT COSTS

Indirect Cost Distribution Bases
Regardless of the allocation method used by the organization, the following “direct cost” bases may be used as a
distribution base:
■

■

■

Modifed Total Direct Cost, or MTDC. Tis base includes all direct salaries and wages, applicable fringe
benefts, materials and supplies, services, travel, and up to the frst $25,000 of each subaward (regardless of the
period of performance of the subawards under the award). MTDC excludes equipment, capital expenditures,
charges for patient care, rental costs, tuition remission, scholarships and fellowships, participant support costs,
and the portion of each subaward in excess of $25,000. Other items may only be excluded when necessary to
avoid a serious inequity in the distribution of indirect costs, and with the approval of the cognizant agency.
Direct Salaries and Wages. Tis base includes only the costs of direct salaries and wages incurred by the
organization.
Direct Salaries and Wages plus Fringe Benefts. Tis base includes the costs of direct salary and wages and
the direct fringe benefts incurred by the organization.

Cost Allocation Plans—Central Support Services
■

■

State agencies and units of local government may charge to an award the cost of central support services
supplied by the State or units of local government, pursuant to a cost allocation plan approved by HHS
(for States), or the cognizant agency (for major local governments), or retained on fle (for non-major local
governments). Te rate to be applied may be on a fxed rate with carry forward provision.
Additional information can be found in 2 C.F.R. Part 200 Appendix V.

Lobbying Costs and the Indirect Cost Pool
When a non-Federal entity seeks reimbursement for indirect costs, total lobbying costs must be separately
identifed in the indirect cost rate proposal and thereafter treated as other unallowable activity costs in
accordance with the procedures in 2 C.F.R. § 200.413 (Direct Costs).
Requirements for recipient organizations:
■
■

Unallowable costs associated with the indirect cost pool (e.g., lobbying) must be added to the direct cost base.
Non-Federal entities must submit, as part of their annual indirect cost rate proposal, a certifcation that they
are in compliance with all the requirements and standards under 2 C.F.R. § 200.450 (Lobbying).

No Approved Plan
Recipients that do not have an approved Federal indirect cost rate may either negotiate an indirect cost rate with
their cognizant Federal agency for indirect cost or elect to charge a de minimis rate of 10% of modifed total
direct costs.
If the recipient decides to negotiate an indirect cost rate with a DOJ component or has a rate pending with
another Federal agency, an award condition will be added to the award prohibiting the obligation, expenditure,

March 2022

89

III. Postaward Requirements
3.11 INDIRECT COSTS

or drawdown of funds reimbursement for indirect costs until an indirect cost rate has been approved by the
cognizant Federal agency, and a Grant Award Modifcation has been issued.
Non-federal entities that do not have a current negotiated (including provisional) indirect cost rate, except for
those non-Federal entities described in Appendix VII to Part 200 paragraph (d)(1)(B), may elect to charge a de
minimis rate of 10% of modifed total direct costs (MTDC) which may be used indefnitely. When using this
method, cost must be consistently charged as either indirect or direct costs, but may not be double charged or
inconsistently charged as both. Also, if this method is chosen then it must be used consistently for all Federal
awards until such time as an indirect cost rate is negotiated (which may be done at any time). See 2 C.F.R. §
200.414(f ).

Indirect Cost Rates for Subrecipients
If a subrecipient has negotiated an indirect cost rate with the Federal government, then that rate applies. (E.g.,
some subrecipients also are direct recipients of Federal awards.)
If no approved Federally negotiated rate exists, the pass-through entity must determine the appropriate rate in
collaboration with the subrecipient. Such rates must be consistent with the requirements of 2 C.F.R. Part 200,
and are either a rate negotiated between the pass-through entity and the subrecipient (the pass-through entity
may rely on a prior negotiated rate between the subrecipient and another pass-through entity), or the de minimis
indirect cost rate. See 2 C.F.R. 200.332(a)(4).
Te Federal awarding agency will not approve indirect cost rates beyond the direct recipient.

March 2022

90

III. Postaward Requirements
3.12 OJP’S CONFIDENTIAL FUNDS

Introduction
Te provisions outlined in this chapter apply to all awarding agency professional personnel, recipients, and
subrecipients involved in the administration of grants containing confdential funds. Confdential funds are those
monies allocated to:
■

■

■

Purchase of Services (P/S). Tis category includes travel or transportation of a non-Federal ofcer or an
informant; the lease of an apartment, business front, luxury-type automobile, aircraft or boat, or similar
efects to create or establish the appearance of afuence; and/or meals, beverages, entertainment, and similar
expenses (including buy money, fash rolls, etc.) for undercover purposes, within reasonable limits.
Purchase of Evidence (P/E). Tis category is for purchase of evidence and/or contraband, such as narcotics
and dangerous drugs, frearms, stolen property, counterfeit tax stamps, and so forth, required to determine the
existence of a crime or to establish the identity of a participant in a crime.
Purchase of Specifc Information (P/I). Tis category includes the payment of monies to an informant for
specifc information. All other informant expenses would be classifed under P/S and charged accordingly.

 FINANCIAL MANAGEMENT TIP
Confdential funds should only be allocated when 1) the merit of a program/
investigation warrants the expenditure of these funds, and 2) the recipient is unable
to obtain these funds from other sources.

Confdential funds are subject to prior approval.
■

■

Approval for confdential fund expenditures will be provided if it is found that the requested expenditures are
reasonable and necessary elements of project operations.
Te approving agency must also ensure that the controls over disbursement of confdential funds are adequate
to safeguard against the misuse of such funds.

Approval Authorities
Te approval authority for the allocation of confdential funds is the awarding agency. (Tis includes Regional
Information Sharing Systems (RISS) Program projects).
Te approval authority for subrecipients is the original recipient agency.

Confidential Funds Certification
For all projects involved with confdential funds from either Federal or matching funds, DOJ requires signed
certifcation that the Project Director has read, understands, and agrees to abide by the conditions described
below. Te signed certifcation must be submitted at the time of grant application. A sample Confdential Funds
Certifcation form for use is included here.
Download sample Confdential Funds Certifcation form [PDF - 116 Kb].

March 2022

91

III. Postaward Requirements
3.12 OJP’S CONFIDENTIAL FUNDS

 ACTION ITEM
Each Project Director involved with confdential funds from either Federal or
matching funds must provide signed certifcation to show that he or she has read,
understands, and agrees to abide by conditions for confdential funds.

Written Procedures
Each Project Director and Regional Information Sharing Systems (RISS) member agency authorized to
disburse confdential funds must develop and follow internal procedures which incorporate the elements listed
below. If the Project Director and/or RISS member agency deviates from these elements, they must receive prior
approval of the awarding agency.
■
■

■

■

Te funds authorized will be established in an imprest fund which is controlled by a bonded cashier.
Te supervisor of the unit to which the imprest fund is assigned must authorize all advances of funds for the
purchase of information. In the authorization the supervisor must specify the information to be received, the
amount of expenditures, and the assumed name of the informant.
Informant fles are confdential fles of the true names, assumed names, and signatures of all informants
to whom payments of confdential expenditures have been made. To the extent possible, pictures and/or
fngerprints of the informant payee(s) should also be maintained. In the RISS Program, the informant fles are
to be maintained at the member agencies only. Project headquarters may maintain case fles.
Te agent or ofcer authorized to make a confdential payment will provide the cashier with a receipt for cash
advanced for such purposes. Te informant payee must provide the agent or ofcer a receipt for cash paid to
them. A sample informant payee receipt [PDF - 153 Kb] is provided as an example.

An informant payee receipt must identify the exact amount paid to and received by the informant payee on the
date executed. Cumulative or anticipatory receipts are not permitted. Once the receipt has been completed,
no alteration is allowed. As shown in the sample above, the agent must prepare an informant payee receipt
containing all of the following information:
■

Te jurisdiction initiating the payment

■

A description of the information/evidence received

■

Te amount of payment in both numerical and word format (e.g., one hundred dollars [$100.00])

■

Te date on which the payment was made

■

Te signature of the informant payee

■

Te signature of the case agent or ofcer making payment

■

Te signature of at least one other ofcer witnessing the payment

■

Te signature of the frst-line supervisor authorizing and certifying the payment

Te signed receipt from the informant payee with a memorandum detailing the information received must be
forwarded to the agent or ofcer in charge.
■

Te agent or ofcer in charge must compare the signatures.

March 2022

92

III. Postaward Requirements
3.12 OJP’S CONFIDENTIAL FUNDS

■

■

He/she must also evaluate the information received in relation to the expense incurred and enter his/her
evaluation remarks in the report of the agent or ofcer who made the expenditure from the imprest fund.
Te certifcation will be witnessed by the agent or ofcer in charge on the basis of the report and informant
payee’s receipt.

Each Project Director must prepare a reconciliation report on the imprest fund on a quarterly basis.
■

■
■

Te reconciliation report must include the assumed name of each informant given and to what extent each
informant contributed to the investigation.
Te recipient should retain the reconciliation report in its fles and have it available for review.
Subrecipients should retain the reconciliation report in their fles and have it available for review unless the
State agency requests that the report be submitted to them on a quarterly basis.

Each Project Director and member agency must maintain specifc records of each confdential fund transaction.
At a minimum, these records must consist of all documentation concerning the request for funds, processing
(including the review and approval/disapproval), modifcations, closure or impact material, and receipts and/or
other documentation necessary to justify and track all expenditures.
■

■

■

■

■

Refer to the documentation in the Informant Files section of this chapter for a list of documents which should
be included in the informant fles.
In projects where award funds are used for confdential expenditures, please note that all of the above records
are subject to the record retention and audit requirements of the awarding agency and program legislation.
However, only under extraordinary and rare circumstances would such access include a review of the true
name of confdential informants.
When access to the true name of confdential informants is necessary, appropriate steps to protect this
sensitive information must and will be taken by the organization, the awarding agency, and the auditing
agency.
Any such access, other than under a court order or subpoena pursuant to a bona fde confdential
investigation, must be approved by both the OJP Program Ofce Head and the OJP Chief Financial Ofcer.

 ACTION ITEM
If the project director and RISS member agency authorized to disburse confdential
funds deviate from these written procedures, they must receive prior approval of
the awarding agency.

Informant Files
A separate fle should be securely established for each informant for accounting purposes.
■

Informant fles should be kept in a separate and secure storage facility and under the exclusive control of the
Project Director, manager, or an employee designated by him/her.

■

Te facility should be locked at all times when unattended.

■

Access to these fles should be limited to those employees who have a necessary and legitimate need.

March 2022

93

III. Postaward Requirements
3.12 OJP’S CONFIDENTIAL FUNDS

■

■

An informant fle should not leave its immediate area within the storage facility, except for review by a
management ofcial or the handling agent, and should be returned prior to the close of business on the day of
its review.
Sign-out logs should be kept indicating the date, informant number, time in and out, and the signature of the
person reviewing the fle.

Each fle should include the following documentation:
■

■

■

Informant Payment Record easily accessible on top of the fle. Tis record provides a summary of informant
payments.
Informant Establishment Record, including complete identifying and locating data, plus any other documents
connected with the informant’s establishment.
Current photograph and fngerprint card (or Federal Bureau of Investigation [FBI]/State criminal
identifcation number).

■

Agreement with cooperating individual.

■

Receipt for P/I.

■

Copies of all debriefng reports (except for the headquarters case fle).

■

Copies of case initiation reports showing the use of an informant (except for the headquarters case fle).

■

Copies of statements signed by the informant (unsigned copies will be placed in appropriate investigative fles).

■

■

Any administrative correspondence pertaining to the informant, including documentation of any
representations made on his behalf or any other nonmonetary considerations furnished.
Any deactivation report or declaration of an unsatisfactory informant.

Regional Information Sharing Systems (RISS) Program
RISS is a national federally funded program of regionally oriented services designed to enhance the ability of
local, State, Federal, and tribal criminal justice agencies to:
■

■

■

Identify, target, and remove criminal conspiracies and activities spanning multijurisdictional, multistate, and
sometimes international boundaries.
Facilitate rapid exchange and sharing of information among the agencies pertaining to known suspected
criminals or criminal activity.
Enhance coordination and communication among agencies that are in pursuit of criminal conspiracies
determined to be interjurisdictional in nature.

RISS Processing Procedures
Te agency must provide a statement agreeing to establish control, accounting, and reporting procedures
consistent with the procedures outlined in this chapter. Te project policy board establishes the maximum level
the Project Director may authorize in disbursements to member agencies.
■

■

Te Project Director, or his/her designee, may authorize payment of funds to member agencies and their
ofcers for P/I and evidence up to this maximum level.
Te Project Director must refer all requests for amounts in excess of the maximum level to the project policy
board for review and approval.

March 2022

94

III. Postaward Requirements
3.12 OJP’S CONFIDENTIAL FUNDS

■

Any member agency requesting funds from the project will do so in writing. Te request must contain the
amount needed, the purpose of the funds, and a statement that the funds requested are to be used to further
the project’s objectives.

Te Project Director, or his/her designee when appropriate, will approve or disapprove the request in writing.
■

■

If approved, the request will be forwarded to the project cashier, who will record the request and transmit the
monies, along with a receipt form, to the member agency.
Upon receipt of the monies, the member agency will immediately sign and return the receipt form to the cashier.

Each Project Director must record and maintain on fle the assumed name and signature of all informants to
whom member agencies make payments from project funds for all transactions involving P/I.
■

■

■

■

Te original signed informant payee receipt, with a summary of the information received, will be forwarded to
the Project Director by the member agency.
Te Project Director will then verify the receipt by comparing the signature of the informant payee on the
receipt with the signature maintained by the project in a secure and confdential fle.
If discrepancies exist, the Project Director, or his/her designee, will take immediate steps to notify the
member agency and fnd out the reason(s) for the discrepancies.
Te member agency must forward written justifcation to deal with discrepancies identifed by the Project
Director. If the justifcation is sufcient, it will be attached to the informant payee receipt.

Informant Management and Utilization
Anyone used as an informant should be identifed as such. Te specifc procedures required in establishing a person
as an informant may vary from jurisdiction to jurisdiction but, at a minimum, should include the following:
■

Assign an informant code name to protect the informant’s identity.

■

Create an informant code book controlled by the Project Director or their designee containing:

■

■

X

Informant’s code name;

X

Type of informant (i.e., informant, defendant/informant, restricted-use informant);

X

Informant’s true name;

X

Name of establishing law enforcement ofcer;

X

Date the establishment of the informant is approved; and

X

Date of deactivation.

Establish each informant’s fles in accordance with the documentation listing under the Informant Files
section of this chapter.
Search all available criminal records for informants.
X
X

X

March 2022

If a verifed FBI number is available, request a copy of the criminal records from the FBI.
Where a verifed FBI number is not available, fngerprint the informant and send a copy to the FBI and
appropriate State authorities for analysis.
Te informant may be used on a temporary basis while awaiting a response from the FBI.

95

III. Postaward Requirements
3.12 OJP’S CONFIDENTIAL FUNDS

■

Review all active-status informant fles on a quarterly basis to assure they contain all relevant and current
information.
X

Where a substantive fact that was earlier reported on the Establishment Record is no longer correct (e.g., a
change in criminal status or in means of locating the informant), a supplemental establishing report should
be submitted with the correct entry.

Payment to Informants
Anyone who receives payments charged against P/E or P/I funds should be established as an informant.
■

■

■

Tis includes anyone who may otherwise be categorized as a source of information or an informant under the
control of another agency.
Te amount of payment should match the value of services and/or information provided and should be based
on the following factors:
X

Te level of the targeted individual, organization, or operation.

X

Te amount of the actual or potential seizure.

X

Te signifcance of the contribution made by the informant to the desired objectives.

Payments to informants may be made under various circumstances:
X

X

X

■

When an informant assists in developing an investigation, either through supplying information or actively
participating in it, they may be paid for their service either in a lump sum or in staggered payments.
Payments for information leading to a seizure, with no defendants, should be on a minimum basis.
When an informant needs protection, law enforcement agencies (LEAs) may absorb the expenses of
relocation. Tese expenses may include travel for the informant and their immediate family, movement
and/or storage of household goods, and living expenses at the new location for a specifc period of time
(not to exceed 6 months). Payments for these expenses may be either lump-sum or as they occur and
should not exceed the amounts authorized by law enforcement employees for these activities.
To use or pay another agency’s informant, the person should be identifed as an informant. Tese payments
should not be a duplication of a payment from another agency; however, sharing a payment is acceptable.

Documentation of payments to informants is critical and must be noted on a receipt for P/I.
X

X
X

Payment should be made and witnessed by two law enforcement ofcers and authorized payment amounts
should be established and reviewed by at least the frst-line supervisory level.
In unusual circumstances, a non-ofcer employee or an ofcer of another LEA may serve as a witness.
In all instances, the original signed receipt must be submitted to the Project Director for review and
recordkeeping.

 ACTION ITEM
Stress with staff the importance of maintaining complete records for informants,
including documentation of payments.

March 2022

96

III. Postaward Requirements
3.12 OJP’S CONFIDENTIAL FUNDS

Accounting and Control Procedures
Special accounting and control procedures should direct the use and handling of confdential expenditures. We
describe these procedures below:
■

■

■

■

■

■

■

It is important that expenditures identifed as P/E, P/I, and P/S expenses are in fact allocated and charged to
the proper category. Tis is the only way that these funds may be properly managed at all levels and accurate
projections of future needs be made.
Each law enforcement entity should apportion its P/E, P/I, or P/S allowance throughout its jurisdiction and
delegate authority to approve P/E, P/I, and P/S expenditures to those ofces as necessary.
Headquarters management should establish guidelines authorizing ofces to spend up to a predetermined
limit of their total allowance on any one investigation.
In exercising their authority to approve these expenditures, the supervisor should consider:
X

Te signifcance of the investigation;

X

Te need for this expenditure to further that investigation; and

X

Anticipated expenditures in other investigations.

Funds for P/E, P/I, and P/S expenditures should be advanced to the ofcer for a specifc purpose. If they
are not expended for that purpose, they should be returned to the cashier. Te funds should not be used for
another purpose (including another category) without frst returning them and repeating the authorization
and advance process based on the new purpose.
Funds for P/E, P/I, or P/S expenditures should be advanced to the ofcer on a suitable receipt form. A
receipt for P/I or a voucher for P/E should be completed to document funds used in P/E or funds paid or
advanced to an informant.
For security purposes, there should be a 48-hour limit on the amount of time for which funds advanced for
P/E, P/I, or P/S expenditure may be held outstanding.
X

X

X

X

■

If it becomes apparent at any point within the 48-hour period that the funds will not be used, then the
funds should be returned to the advancing cashier as soon as possible. An extension to the 48-hour limit
may be granted by the level of management that approved the advance.
Factors to consider in granting an extension are the amount of funds involved, safeguarding of funds,
length of extension required, and importance of the expenditure.
Extensions are generally limited to no more than an additional 48 hours. Recipients should consult with
the program ofce prior to determining the fnal course of action. Beyond this time period, the funds
should be returned and re-advanced, if necessary.
Regardless of circumstances, within 48 hours of the advance, the fund cashier should be presented with
either the unexpended funds, an executed receipt for P/I or P/E, or written notifcation by management
that an extension has been granted.

P/S expenditures, when not endangering the safety of the ofcer or informant, need to be supported by
cancelled tickets, receipts, lease agreements, and any other relevant documentation. If supporting documents
are unavailable, the Project Director or his or her immediate subordinate must certify that the expenditures
were necessary and justify why supporting materials were not obtained.

 ACTION ITEM
For security purposes, establish a limit of 48 hours on the amount of time for which
funds advanced for P/E, P/I, or P/S expenditure may be held outstanding.
March 2022

97

III. Postaward Requirements
3.13 UNALLOWABLE COSTS

Introduction
Federal awards generally provide recipients and/or subrecipients with the funds necessary to cover costs
associated with the award program. Tere are other costs, however, categorized as unallowable costs, that will
not be reimbursed. Non-Federal entities must not use award or match funding for unallowable costs. Also
within the category of unallowable costs are any costs considered inappropriate by the awarding agency. See 2
C.F.R. § 200.1 (Disallowed Costs).
Te allowability of certain costs is discussed in 2 C.F.R. § 200, Subpart E - Cost Principles. (For-proft entities
and hospitals follow diferent cost principles – see FAR 31.2, and 2 C.F.R. Part 200b Appendix. IX, respectively;
and certain nonproft organizations are exempted from the cost principles in Subpart E, see 2 C.F.R. Part 200
Appendix VIII).
Unallowable cost items that may be of particular relevance for DOJ-funded programs are highlighted below.
Land Acquisition

DOJ grant funds may not be used for land acquisition. See, e.g., 34 U.S.C. 10233.
Compensation of Federal Employees

Tis category of unallowable costs includes salary payments, consulting fees, or other compensation to full-time
Federal employees.
Travel of Department of Justice (DOJ) Employees

Award funds may not be spent on transportation, lodging, subsistence, and related travel expenses of agency
DOJ employees.
Bonuses or Commissions

Recipients and subrecipients cannot pay any bonus or commission to any individual or organization to obtain
approval of an application for award assistance.
Distribution of earnings in excess of costs, such as when used for bonuses and commissions for certain positions
for non-proft organizations, may be unallowable. See 2 C.F.R. § 200.430(g).

 ACTION ITEM
Be sure to check the award package to determine which salaries, fringe benefts,
and other personnel costs are allowable under the specifc award.

Lobbying

Recipients and subrecipients must comply with the provisions in 2 C.F.R. § 200.450 (Lobbying) and 18 U.S.C.
1913, as appropriate. Also, see Chapter 2.1 of this Guide for more specifcs about restrictions on lobbying.
■

Te lobbying cost prohibition applies to all award recipients and subrecipients.

■

Award funds cannot be used for the following purposes:
X

March 2022

Attempting to infuence the outcome of any Federal, State, or local election, referendum, initiative, or
98

III. Postaward Requirements
3.13 UNALLOWABLE COSTS

similar procedure, through in-kind or cash contributions, endorsements, publicity, or similar activity;
X

X

X

X

X

X
X

■

X

■

■

Attempting to infuence (a) the introduction of Federal or State legislation; or (b) the enactment or
modifcation of any pending Federal or State legislation through communication with any member or
employee of the Congress or State legislature (including eforts to infuence State or local ofcials to engage
in similar lobbying activity), (c) the enactment or modifcation of any pending Federal or state legislation
by preparing, distributing, or using publicity or propaganda, or by urging members of the general public, or
any segment thereof, to contribute to or participate in any mass demonstration, march, rally, fund raising
drive, lobbying campaign or letter writing or telephone campaign, or (d) with any Government ofcial or
employee in connection with a decision to sign or veto enrolled legislation;
Engaging in or supporting the development of publicity or propaganda designed to support or defeat
legislation pending before legislative bodies;
Paying, directly or indirectly, for any personal service, advertisement, telephone, letter, printed or written
matter, or other device, intended or designed to infuence a member of Congress or of a State legislature
to favor or oppose, by vote or otherwise, any legislation or appropriation by either Congress or a State
legislature, whether before or after the introduction of any bill or resolution proposing such legislation or
appropriation;
Engaging in legislative liaison activities, including attendance at legislative sessions or committee hearings,
gathering information regarding legislation, and analyzing the efect of legislation, when such activities are
carried out in support of or in knowing preparation for an efort to engage in unallowable lobbying;
Paying a publicity expert for purposes unallowable under the anti-lobbying rules; or
Attempting to improperly infuence, either directly or indirectly, an employee or ofcer of the executive
branch of the Federal Government to give consideration or to act regarding a sponsored agreement or a
regulatory matter.

Te Anti-Lobbying Act, 18 U.S.C. § 1913, contains signifcant restrictions on the use of appropriated funding
for lobbying.
X

■

Establishing, administering, contributing to, or paying for the expenses of a political party, campaign,
political action committee, or other organization established for the purpose of infuencing the outcome of
elections;

Tese anti-lobbying restrictions are enforceable via large civil penalties, with civil fnes between $10,000
and $100,000 per each individual occurrence of lobbying activity.
Tese restrictions are in addition to the anti-lobbying and lobbying disclosure restrictions imposed by 31
U.S.C. § 1352.

All recipients must understand that no federally appropriated funding made available under the grant
program may be used, either directly or indirectly, to support the enactment, repeal, modifcation, or adoption
of any law, regulation, or policy, at any level of government, without the express approval of DOJ.
Any violation of this prohibition is subject to a minimum $10,000 fne for each occurrence. Tis prohibition
applies to all activity, even if currently allowed within the parameters of the existing OMB guidance.
Any question(s) relating to the lobbying restrictions should be submitted in writing to the awarding agency’s
ethics ofcial (typically in the awarding agency’s Ofce of the General Counsel) through the DOJ program
manager.

March 2022

99

III. Postaward Requirements
3.13 UNALLOWABLE COSTS

 OVW SPECIFIC TIP
OVW has some programs with purpose areas that expressly authorize “developing
and promoting state, local, or tribal legislation and policies that enhance best
practices for responding to domestic violence, dating violence, sexual assault,
and stalking.” Recipients with questions on specifc authorized activities should
contact their grant manager.

Fundraising

Te costs of organized fundraising, including fnancial campaigns, endowment drives, solicitation of gifts and
bequests, and similar expenses incurred solely to raise capital or obtain contributions may not be charged as
direct or indirect costs against awards. However, certain fundraising costs for the purposes of meeting the
Federal program objectives may be allowable with prior approval of the DOJ awarding agency. See 2 C.F.R. §
200.442 for more details.
■

■

■

Te portion of a person’s salary that covers time spent engaged in unallowable fundraising, and any indirect
costs associated with those salaries, may not be charged to the award.
An organization may accept donations (e.g., goods, space, services) towards fundraising, as long as the value of
the donations is not charged as a direct or indirect cost to the award.
Nothing in this section should be read to prohibit a recipient from engaging in fundraising activities, as long
as such activities are not fnanced by Federal or matching funds.

Corporate Formation

Te cost for corporate formation (startup costs) may not be charged as either direct or indirect costs against the
award except with prior approval from the awarding agency. See 2 C.F.R. 200.455.

 OVW SPECIFIC TIP
OVW’s Grants to Tribal Domestic Violence and Sexual Assault Coalitions may allow
for corporate formation costs to be charged directly to the award.

Other Unallowable Costs

Other categories of unallowable costs include:
■

■

■
■

Entertainment, including amusement, diversion, social activities, and any associated costs (i.e. tickets to shows
or sports events, meals, lodging, rentals, transportation, and gratuities) are unallowable. Certain exceptions
may apply when such costs have a programmatic purpose and have been approved by the awarding agency (2
C.F.R. 200.438);
Fines and penalties, except when incurred as a result of compliance with specifc provisions of an award or
contract, or with prior written approval from the awarding agency (2 C.F.R. 200.441);
Home ofce workspace and related utilities (2 C.F.R. 200.465(c)(6) and (f ));
Honoraria is unallowable when the primary intent is to confer distinction on, or to symbolize respect, esteem,
or admiration for the recipient of the honorarium. A payment for services rendered, such as a speaker’s fee
under an award is allowable;

March 2022

100

III. Postaward Requirements
3.13 UNALLOWABLE COSTS

■

Bar charges/alcoholic beverages (2 C.F.R. 200.423), and

■

Membership fees to organizations whose primary activity is lobbying (2 C.F.R. 200.454(e)).

 OJP SPECIFIC TIP
The use of BJA grant funds for unmanned aircraft systems (UAS), including
unmanned aircraft vehicles (UAV), and all accompanying accessories to support
UAS or UAV is unallowable.

Costs Incurred Outside the Project Period

Any costs that are incurred either before the start of the project period or after the expiration of the project
period are not allowable, unless written approval covering these costs is granted by the awarding agency. See
Section 3.2, Period of Availability of Funds.

March 2022

101

III. Postaward Requirements
3.14 SUBRECIPIENT MANAGEMENT AND MONITORING

Introduction
A subaward is an award made by a pass-through entity to a subrecipient for the purpose of carrying out a
portion of the work funded by the pass-through entity’s Federal award. Te pass-through entity may use any
form of legal agreement for making a subaward, including an agreement that the pass-through entity considers a
contract. A subaward is not a contract by which the non-federal entity (i.e., the recipient or a subrecipient) enters
into an agreement with an entity to purchase property or services needed to carry out the project or program
under a Federal award. A subaward also does not include payments to an individual who is a benefciary of a
Federal program. See 2 C.F.R. § 200.1 (“Defnition”).
Under 2 C.F.R. § 200.331 (Subrecipient and Contractor Determinations), the following circumstance support
classifcation of a non-federal entity as a subrecipient of the pass-through entity:
■
■

■
■

■

Te non-federal entity determines who is eligible to receive what Federal assistance;
Te non-federal entity’s performance is measured in relation to whether objectives of the Federal program
were met;
Te non-federal entity has responsibility for programmatic decision-making;
Te non-federal entity has responsibility for adhering to applicable program requirements under the Federal
award; and
Te non-federal entity uses the Federal funds to carry out a program for a public purpose specifed in the
authorizing statute, as opposed to providing goods or services for the beneft of the pass-through entity.

In contrast, a contract for the purpose of obtaining goods and services for the pass-through entity’s own use
creates a procurement relationship with the contractor. Circumstances supporting this type of relationship
include:
■

Te non-federal entity provides the goods and services within normal business operations;

■

Te non-federal entity provides similar goods or services to many diferent purchasers;

■

Te non-federal entity normally operates in a competitive environment;

■

Te non-federal entity provides goods or services that are ancillary to the operation of the Federal program; and

■

Te non-federal entity is not subject to the compliance requirements of the Federal program as a result of the
agreement, though similar requirements may apply for other reasons.

 FINANCIAL MANAGEMENT TIP
In determining whether an agreement between a pass-through entity and nonfederal entity creates a subrecipient or a contractor relationship, the substance of
the relationship is more important than the form of the agreement.

All of the characteristics listed above may not be present in all cases, so the pass-through entity must use
judgment when categorizing each agreement as a subaward or a procurement contract.
Te contract or other written agreement must not afect the recipient’s overall responsibility and accountability
to the Federal Government as the award recipient for the duration of the project. Te recipient of the award is
responsible for monitoring the subrecipient and ascertaining that all fscal and programmatic responsibilities
March 2022

102

III. Postaward Requirements
3.14 SUBRECIPIENT MANAGEMENT AND MONITORING

are fulflled.

Subrecipient Monitoring
Te purpose of subrecipient monitoring is to ensure that the subaward is being used for the authorized purpose,
in compliance with the federal program and grant requirements, laws, and regulations, and the subaward
performance goals are achieved. All pass-through entities are required to monitor their subrecipients. Te
requirements for subrecipient monitoring can be found in 2 C.F.R. § 200.332(d), (e), and (f ). See also the audit
requirements applicable to subrecipients contained in Subpart F of 2 C.F.R. Part 200.
Additional requirements can be found in the program legislation and the terms and conditions of the award.
As part of the organization’s subrecipient monitoring process, it is important to develop systems, policies, and
procedures to ensure that subrecipient reviews are conducted in accordance with Federal program and grant
requirements, laws, and regulations.
Additionally, organizations should develop, implement, and perform procedures to ensure that the subrecipient obtains the required audits, and that audit fndings identifed in subrecipient audit reports are timely and
efectively resolved and corrected.
Subrecipient Agreements

When a pass-through entity makes an award to a subrecipient, the Federal award information and applicable
compliance requirements, including applicable special conditions, must be clearly identifed in the subrecipient
award agreement. Pass-through entities must ensure subaward documents include the following information
at the time of the subaward (2 C.F.R. § 200.332(a)). If any of these data elements change during the period of
performance, the changes must be included in subsequent subaward modifcations. Te subaward must include
the following information:
■

Federal Award Identifcation;

■

Subrecipient Name (which must match the name associated with its unique entity identifer);

■

Subrecipient’s unique entity identifer (previously know as DUNS number.);

■

Federal Award Identifcation Number (FAIN);

■

Federal Award Date (see 2 C.F.R. § 200.1 (“Federal award date”);

■

Subaward Period of Performance Start and End Date;

■

Subaward Budget Period Start and End Date;

■

Amount of Federal Funds Obligated in this action/agreement;

■

Total Amount of Federal Funds Obligated to the Subrecipient including the current fnancial obligation;

■

Total amount of the Federal Award committed to the subrecipient;

■

Federal Award Project Description;

■

Name of the Federal Awarding Agency, Pass-through entity, and contact information for the awarding ofcial
of the pass-through agency;

March 2022

103

III. Postaward Requirements
3.14 SUBRECIPIENT MANAGEMENT AND MONITORING

■

Assistance listings number and Title (the pass-through entity must identify the dollar amount under each
Federal award and the Assistance Listings Number at the time of disbursement);

■

Identifcation of whether the award is Research and Development (R&D);

■

Indirect cost rate for the Federal award (see 2 C.F.R. § 200.414);

■

■

■

■

■

All requirements imposed by the pass-through entity on the subrecipient so that the Federal award is used in
accordance with Federal statutes, regulations and the terms and conditions of the Federal award;
Any additional requirements that the pass-through entity imposes on the subrecipient in order for the passthrough entity to meet its own responsibility to the DOJ grant-making component including identifcation of
required fnancial and/or performance reports;
Indirect cost rate to be used by the subrecipient (either a federally-approved rate, a rate negotiated between the
pass-through entity and the subrecipient, or the de minimis indirect cost rate);
A requirement that the subrecipient permit the pass-through entity and auditors to have access to the
subrecipient’s records and fnancial statements as necessary for the pass-through entity to meet the
requirements of 2 C.F.R. Part 200; and
Appropriate terms and conditions concerning closeout of the subaward.

Additional elements to consider including in the agreement are listed in this chapter in the Best Practices section.
Subrecipient Monitoring Procedures

Te pass-through entity must have established written policies on subrecipient monitoring, as described in
2 C.F.R. § 200.332. Te pass-through entity is required to monitor the subrecipient’s use of Federal funds
during the program period. Te pass-through entity should evaluate the subrecipient’s risk of non-compliance
with Federal statutes, regulations and terms and conditions of the subaward for purposes of determining
the appropriate monitoring. Te methods of monitoring may vary; some of the factors to be considered in
determining the nature, timing, and extent of monitoring are as follows:
■

Subrecipient’s prior experience with the same or similar subawards;

■

Results of previous audits;

■

Whether the subrecipient has new personnel or a new or substantially changed systems; and

■

Te extent and results of Federal awarding agency monitoring.

See 2 C.F.R. § 200.332(b).
Subrecipients may be evaluated as higher risk or lower risk to determine the need for closer monitoring.
Generally, new subrecipients require closer monitoring. For existing subrecipients, closer monitoring may be
warranted based on results noted during monitoring and subrecipient audits, (e.g., the subrecipient has a history
of non-compliance as either a recipient or subrecipient, new personnel, or new or substantially changed systems).
■

Programs with complex compliance requirements have a higher risk of non-compliance;

■

Te larger the percentage of program awards passed through, the greater the need for subrecipient monitoring;

■

Larger dollar awards are of greater risk.

Some of the mechanisms that may be used to monitor subrecipient activities throughout the year include
regular communication with subrecipients, and appropriate inquiries concerning program activities; performing
subrecipient site visits to examine fnancial and programmatic records and observe operations; and reviewing
detailed fnancial and program data and information submitted by the subrecipient.
March 2022

104

III. Postaward Requirements
3.14 SUBRECIPIENT MANAGEMENT AND MONITORING

However, when no site visit is conducted, the pass-through entity should be familiar with the subrecipient’s
fnancial operations and procedures, as well as their maintenance of current fnancial data such as timesheets,
invoices, contracts, and ledgers that tie back to fnancial reports.
Subrecipient monitoring by the pass-through entity must include:
■
■

■

Reviewing fnancial and performance reports submitted by the subrecipient;
Following-up and ensuring the subrecipient takes action to address defciencies found through audits, onsite
reviews, and other means, and
Issuing a management decision for audit fndings pertaining to the award (see below, and 2 C.F.R. §§ 200.332(d)
and 200.521(c)).

Te purpose of these monitoring activities is to provide reasonable assurance that the subrecipient has
administered the pass-through funding in compliance with the laws, regulations, and the provisions of the award
and that the required performance goals are being achieved.

 ACTION ITEM
Recipients must have written subrecipient monitoring policies and procedures.

Subrecipient Audits

Te pass-through entity needs to develop procedures to ensure that subrecipients expending $750,000 or more
in Federal awards during the subrecipient’s fscal year submit the required completed audit within the earlier of
9 months after the end of the audit period or 30 calendar days after receipt of the audit report. See 2 C.F.R. §
200.512. Upon receipt of the subrecipient audit, the pass- through entity needs to:
■

■

■

Evaluate the impact of subrecipient activities on the recipient organization’s ability to comply with applicable
Federal regulations,
Issue a management decision on audit fndings pertaining to their subrecipient’s subaward within 6 months
after receipt of the subrecipient’s audit report, and
Ensure that the subrecipient takes timely and appropriate corrective action on all audit fndings.

In cases of continued inability or unwillingness of a subrecipient to have the required audits conducted,
the pass- through entity shall take appropriate action as provided in 2 C.F.R. § 200.339 (Remedies for
Noncompliance). See 2 C.F.R. § 200.505. It is important to have policies and procedures in place to properly
exercise the fduciary responsibility in executing the award requirements should a subrecipient not comply with
requirements, laws, and regulations.
As prescribed in 2 C.F.R. § 200 Subpart F, subrecipients are not required to submit a copy of the reporting
package when there are “no audit fndings,” i.e., when the schedule of fndings and questioned costs does not
disclose audit fndings relating to the Federal award requirements that was provided in the agreement with
the subrecipient, and the summary schedule of prior audit fndings does not report the status of audit fndings
relating to Federal awards.

March 2022

105

III. Postaward Requirements
3.14 SUBRECIPIENT MANAGEMENT AND MONITORING

 FINANCIAL MANAGEMENT TIP
Te information in the Federal Audit Clearinghouse (FAC) database may be used
as evidence to verify that the required audit was performed and the subrecipient had
“no audit fndings.” Tis verifcation is in lieu of reviewing submissions from the
subrecipient when there are no audit fndings. Te FAC database is available online.

Best Practices
Listed below are best practices that pass-through entities may consider in developing policies and procedures
around making subawards and monitoring subrecipients.
Subrecipient Pre-Award and Monitoring Procedures
■

■

■
■

Develop a request for applications (proposals) that clearly defnes the work to be accomplished in furtherance
of the Federal award purpose(s).
Require subrecipients to include in their applications a time-phased milestone plan of action based on clearlystated accomplishments defned in the proposal.
Integrate budget line items into the performance plan.
Require performance reports and supporting documentation with monthly invoices. Performance reports
should discuss:
X

Milestones achieved/to be achieved;

X

Any signifcant problem, issues, or concerns;

X

Timely accomplishments and delays, and

X

Actual cost incurred compared to each budget line item with variances explained.

Remedies for Subrecipient Noncompliance

If a subrecipient fails to comply with Federal statutes, regulations, or the terms and conditions of a Federal
award, the pass-through entity may impose additional conditions. However, if it is determined that
noncompliance cannot be remedied by imposing additional conditions, the pass-through entity may take one or
more actions set forth in Section 3.17 [Remedies for Noncompliance].

Avoiding Business with Debarred and Suspended Organizations
Recipients and subrecipients must not award or permit any award at any level to any party which is debarred or
suspended from participation in Federal assistance programs.
For details regarding debarment procedures, see the government-wide guidelines for debarment and suspension
codifed in 2 C.F.R. Part 180, and 2 C.F.R. Part 2867, which adopts the OMB guidance in subparts A through
I of Title 2 CFR Part 180, as supplemented by Title 2 Part 2867, as the DOJ policies and procedures for nonprocurement debarment and suspension.

March 2022

106

III. Postaward Requirements
3.14 SUBRECIPIENT MANAGEMENT AND MONITORING

 FINANCIAL MANAGEMENT TIP
To proactively monitor subrecipients:
• Read subaward documents carefully.
• Ask for explanation and clarity; don’t assume.
• Document transactions, agency guidance, performance evaluations, etc., in
writing.
• Keep documentation on hand.
• Document, document, document! If it isn’t documented, it doesn’t exist!

Reviewing Financial Operations
■

■

Direct recipients should be familiar with, and periodically monitor, their subrecipients' fnancial operations,
records, systems, and procedures.
Recipients should direct particular attention to the subrecipient's maintenance of current fnancial data.

Recording Financial Activities
■

■

■

Te recipient should record in its fnancial records in summary form the subrecipient's award or contract
obligation, as well as cash advances and other fnancial activities.
Te recipient should record in its records the expenditures of its subrecipients. Alternatively the subrecipient
may fle report forms for tracking of its fnancial activities.
Non-Federal contributions applied to programs or projects by subrecipients should likewise be recorded, as
should any program income resulting from program operations.

Budgeting and Budget Review
■

■

Te recipient should ensure that each subrecipient prepares an adequate budget on which its award
commitment will be based.
Te detail of each project budget should be kept on fle by the recipient.

Accounting for Non-Federal Contributions
■
■

Non-Federal contributions may include in-kind services (donated services such as volunteered time) or cash.
Recipients should ensure that the requirements, limitations, and regulations pertinent to non-Federal
contributions are applied.

Ensuring Subrecipients Meet All Award Requirements
■

Recipients must ensure that subrecipients have met the necessary audit requirements contained in this Guide
(see Chapter 3.19: Audit Requirements). For additional information, see 2 C.F.R. § 200.332(f ).

March 2022

107

III. Postaward Requirements
3.14 SUBRECIPIENT MANAGEMENT AND MONITORING

 ACTION ITEM
Where the conduct of a program or one of its components is delegated to a
subrecipient, the direct recipient is responsible for all aspects of the program
including proper accounting and fnancial recordkeeping by the subrecipient.
The recipient is responsible for the accounting of receipts and expenditures,
cash management, maintenance of adequate fnancial records, and refunding of
expenditures disallowed by audits.

March 2022

108

III. Postaward Requirements
3.15 REPORTING REQUIREMENTS

Introduction
Te Department of Justice (DOJ) requires award recipients to submit both fnancial and performance reports.
Tese reports describe the status of the funds or the project, compare actual accomplishments to objectives, and
provide other pertinent information. Te specifc requirements, reporting periods, and submission deadlines are
identifed below. Te award documents may also include information regarding reporting requirements specifc
to the particular award.

 ACTION ITEM
Be sure to read ALL the special conditions in the award carefully!

SF-425 Federal Financial Reports
Te SF-425 Federal Financial Report (FFR) must show the actual funds that have been spent (expenditures)
and any bills that will be paid (unliquidated obligations incurred) at the recipient/subrecipient level for each
award.
Recipients will report on a quarterly basis the cumulative information on expenditures on line 10e, 10f, 10j, 10m,
and 10n of the FFR. However, the expenditures for indirect costs will be reported on a quarterly basis. Also the
FFR should indicate whether the recipient’s accounting system operates on a cash or accrual-basis for accounting.
All DOJ award recipients must submit their FFR online in JustGrants. Tis system will allow authorized users
to view current and past FFRs and fle or amend the FFR for the current quarter.
Te quarterly FFR must be submitted online no later than 30 days after the last day of each quarter. If the FFR
is not submitted by the due date, JustGrants will automatically consider it to be delinquent and draw down of
funds through the Automated Standard Application for Payments (ASAP) will not be permitted. An automatic
email notifcation will be sent if this occurs.

 FINANCIAL MANAGEMENT TIP
If the award date is after the start date of the award period, the frst FFR submitted
to DOJ should cover the time period from the actual start date of the award to the
end of the calendar quarter. Recipients will be required to submit FFRs for all due
dates which have passed upon acceptance of the award. For example, an award’s
period of performance is October 1, 2021 to September 30, 2022. The recipient
is awarded the grant on October 20, 2021. The frst FFR covers the period from
October 1, 2021 to December 31, 2021.

March 2022

109

III. Postaward Requirements
3.15 REPORTING REQUIREMENTS

SF-425 Federal Financial Reports—Due Quarterly
Reporting Period

Due By Date

Delinquent After

October 1-December 31

January 30

January 30

January 1-March 31

April 30

April 30

April 1-June 30

July 30

July 30

July 1-September 30

October 30

October 30

 FINANCIAL MANAGEMENT TIP
If the Federal Financial Report (SF-425) or performance report is delinquent, an
automatic hold will be placed on the remaining funds associated with the
award and payments cannot be requested through ASAP. In addition, any new
awards or adjustments to current awards may be restricted until all reports are
current.

Te fnal FFR is due within 120 days after the end date of the period of performance, but may be submitted as
soon as all outstanding expenditures have been completed.
Important Reminders
■

Report actual funds spent, NOT the draw down amounts from the Federal Government.

■

Report all allowable costs incurred, both at the recipient and subrecipient level.

■

Report the cumulative expenditures.

■

Report program income as the cumulative amount, NOT the quarterly amount.

■

Report correct indirect cost rate and base approved by the cognizant Federal agency.

■

Report correct indirect cost rate type (provisional, fnal, de minimus, or fxed).

See 2 C.F.R. § 200.328.

 FINANCIAL MANAGEMENT TIP
For information concerning online fling of SF-425 reports, go to JustGrants Training;
Financial Reporting or OJP recipients should contact the OCFO Customer Service
Center by phone at 1-800-458-0786 (option 2) or by email at ask.ocfo@usdoj.gov.
OVW recipients should contact the OVW Grants Financial Management Division
at 1-888-514-8556 or OVW.GFMD@usdoj.gov. COPS Offce recipients should go
to https://cops.usdoj.gov/Default.asp?Item=100 or call the COPS Offce Response
Center at 800-421-6770.

March 2022

110

III. Postaward Requirements
3.15 REPORTING REQUIREMENTS

Performance Reports
Performance reports provide information relevant to the performance and activities of a plan, program, or
project. Performance reports are submitted by recipients annually or semi-annually, depending on the award
type. Semi-annual performance reports must be submitted within 30 days after the end of the reporting periods,
which are June 30 and December 31, for the life of the award. Unless otherwise indicated, the fnal report is
due within 120 days after the end date of the period of performance. Reporting requirements are specifed in
the solicitation and in the award conditions specifed in the award. Performance Reports must be submitted via
JustGrants. Questions concerning performance reporting should be directed to the Program Manager for the
award.

 FINANCIAL MANAGEMENT TIP
Technical questions concerning JustGrants should be addressed to JustGrants
Support at 1-833-872-5175 for OJP and COPS Offce awards, and 1-866-655-4482
for OVW awards. Programmatic questions should be directed to the program offce
grant manager identifed in the award documents.

 OJP SPECIFIC TIP
FFRs and performance reports are not applicable to awards under the State
Criminal Alien Assistance Program, Southwest Border Prosecution Initiative,
Northern Border Prosecution Initiative, and Bulletproof Vest Partnership Program.

Special Reporting Requirements

In the review and approval process for plans and applications, it is sometimes necessary for the awarding agency
to impose special or unique reporting requirements. Tese requirements may vary from award to award.

Government Performance and Results Act (GPRA), Modernization Act (GPRAMA)
Award recipients must agree to collect data appropriate for facilitating reporting requirements established by the
Government Performance and Results Act Modernization Act.
■

Ensure that valid and auditable source documentation is available to support all data collected for each
performance measure required by the program including those specifed in the program solicitation or award.

Reports Required under the Federal Funding Accountability and Transparency Act
(FFATA)
Te Federal Funding Accountability and Transparency Act of 2006 (referred to as FFATA or Te Transparency
Act) requires the Ofce of Management and Budget to maintain a single, searchable website that provides the
public with information about how tax dollars are spent and gives them the ability to hold the Federal Government
accountable for each spending decision. Tat site is http://www.usaspending.gov.
Efective November 12, 2020, pass-through entities that award $30,000 or more to subrecipients are required to
March 2022

111

III. Postaward Requirements
3.15 REPORTING REQUIREMENTS

submit data in the FFATA Subaward Reporting System. Pursuant to 2 C.F.R. Part 170, Appendix A (Reporting
Subaward and Executive Compensation Information), prime award - recipients awarded a new Federal award
greater than or equal to $30,000 are subject to FFATA subaward reporting requirements. Te prime awardee
is required to fle a FFATA subaward report through the FFATA Subaward Reporting System (FSRS), located
at https://www.fsrs.gov, by the end of the month following the month in which the direct recipient awards
any subgrant greater than or equal to $30,000. Pass-through entities should also review and carefully consider
2 C.F.R. § 200.331 (Subrecipient and Contractor Determinations), as it includes guidance in making an
appropriate determination that is relevant not only with regard to subrecipient reporting under FFATA, but also
is key to the proper fnancial and programmatic administration and management of federal award funds.
Te reporting requirements for Federal award recipients of both formula and discretionary grants are:
■
■

■

■

All subaward information must be reported by the Federal recipient.
If the initial subaward is at least $30,000, the award recipient must report the subawards and the names and
annual compensation of the subawardee’s fve highest paid executives.
If the initial award is below $30,000 but subsequent award modifcations result in a total award equal to
or over $30,000, the award will be subject to the reporting requirements as of the date the award reaches
$30,000.
If the initial award is equal to or greater than $30,000 but de-obligation of funding causes the total award
amount to fall below $30,000, recipients will continue to be subject to the reporting requirements.

Te reporting requirements do NOT apply to the following:
■

Awards to individuals

■

Recipients that had a gross income of $300,000 or less in their previous tax year

■

Classifed information

 ACTION ITEM
Reporting requirements for DOJ awards may change from year to year. Please read
the award documents.

March 2022

112

III. Postaward Requirements
3.16 RETENTION AND ACCESS REQUIREMENTS FOR RECORDS

Retention of Records
Retain all fnancial records, supporting documents, statistical records, and all other records pertinent to the
award for a period of 3 years from the date of submission of the fnal expenditure report (Federal Financial
Report/SF-425). For more information, see 2 C.F.R. §200.334.
■

Retention is required for purposes of Federal examination and audit.

■

Records may be retained in an electronic format.

Coverage

Te retention requirement includes, if applicable, books of original entry, source documents, supporting
accounting transactions, the general ledger, subsidiary ledgers, personnel and payroll records, cancelled checks,
and related documents and records.
■

■

■

Source documents may include copies of all awards, applications, and required recipient fnancial and
narrative reports.
Charges to Federal awards for salaries and wages must be based on records that accurately refect the work
performed.
Time and efort reports are also required for consultants.

Exception to the 3-Year Retention Period

Te 3-year retention period starts from the date of submission of the fnal expenditure report. Te following are
exceptions to the standard record retention period:
■

■

■

■

■

■
■

If any litigation, claim, audit, or other action involving the records has started before the expiration of the
3-year period, the records must be retained until all issues involving the records have been resolved and fnal
action taken.
When notifed by the DOJ grant-making component, cognizant agency for audit, oversight agency for audit,
cognizant agency for indirect costs, or pass-through entity to extend the retention period.
Records for real property and equipment acquired with Federal funds must be retained for 3 years after the
fnal disposition.
When records are transferred to or maintained by the DOJ grant-making component or pass-through entity,
the 3-year retention period requirement is not applicable to the non-Federal entity.
When required for program income earned after the period of performance, the retention period starts from
the end of the non-Federal entity’s fscal year in which the program income is earned.
Indirect cost proposals submitted for negotiation must be retained for 3 years from the date of submission.
Indirect cost proposals not required to be submitted for negotiation must be maintained for 3 years from the
end of the fscal year covered by the proposal.

March 2022

113

III. Postaward Requirements
3.16 RETENTION AND ACCESS REQUIREMENTS FOR RECORDS

Maintenance of Records
Maintain and separately identify all records for each Federal fscal period so that information desired may be
readily located. See 2 C.F.R. §200.336.
■
■

Protect the records adequately against fre or other damage.
Whenever practicable, information should be collected, transmitted and stored in open and machine- readable
formats rather than in closed formats or on paper.

Access to Records
Te DOJ grant-making component, the DOJ Ofce of the Inspector General, the Comptroller General of the
United States, and the pass-through entity, or any of their authorized representatives, must have access to any
documents, papers, or other records of recipients which are pertinent to the award, in order to make audits,
examinations, excerpts, and transcripts. See 2 C.F.R. §200.337.
■

■

■

Te right of access is not limited to the required retention period; it will last as long as the records are
retained.
However, only under extraordinary and rare circumstances would such access include review of information
that would personally identify victims of crime. Routine monitoring cannot be considered extraordinary and
rare circumstances that would necessitate access to this information. When access to the information that
could personally identify victims of a crime is determined to be necessary, appropriate steps to protect this
sensitive information must be taken by both the non-Federal entity and the DOJ grant-making component.
Any such access, other than under a court order or subpoena pursuant to a bona fde confdential
investigation, must be approved by the head of the DOJ grant-making component.

 OVW SPECIFIC TIP
• Unless required by statute, OVW will not place restrictions on recipients that limit
public access to records of recipients that are pertinent to an award, except when
OVW can demonstrate that such records must be kept confdential and would
have been exempted from disclosure pursuant to the Freedom of Information Act
(FOIA) if the records had belonged to OVW.
• In addition, under 34 U.S.C. §12291(b)(2), OVW grantees and subgrantees may not
disclose identifying information about victims served with VAWA funds without a
written, informed, time-limited release from the victim. Such a release may not
be a condition of receiving services. Grantees and subgrantees can also release
information if compelled by a statutory or court mandate. In that case, they
are required to make reasonable attempts to provide notice to affected victims
and take steps to protect the privacy and safety of the persons affected by the
release of information. Grantees and subgrantees are required to document their
compliance with this provision.

March 2022

114

III. Postaward Requirements
3.17 REMEDIES FOR NONCOMPLIANCE

Introduction
If the Department of Justice (DOJ) grant-making component or pass-through entity fnds that the award
recipient or subrecipient has failed to comply with the U.S. Constitution, Federal statutes, regulations, or the
terms and conditions of an award, additional conditions may be imposed as described in 2 C.F.R. § 200.208.
However, if it is determined that noncompliance cannot be remedied by imposing additional conditions, the
DOJ grant-making component or pass- through entity may take one or more of the following actions under 2
C.F.R. § 200.339:
■

Temporarily withhold cash payments pending correction of the defciency or more severe action by the grantmaking component or pass-through entity;

■

Disallow all or part of the cost of activities or actions not in compliance;

■

Wholly or partly suspend or terminate the Federal award;

■

Initiate suspension or debarment proceedings as authorized under 2 C.F.R. Part 180 and DOJ’s implementing
regulations at 2 C.F.R. Part 2867 (or in the case of a pass-through entity, recommend such a proceeding be
initiated by the grant-making component);

■

Designate the award recipient as a high-risk recipient under the DOJ high-risk policy;

■

Withhold future awards for the project or program; or

■

Take other remedies that may be legally available.

Termination
Pursuant to 2 C.F.R. § 200.340, a Federal award may be terminated in whole or in part as follows:
■

■

■

■

■

By the DOJ awarding agency or pass-through entity for failure to comply with the terms and conditions of an
award;
By the DOJ awarding agency or pass-through entity, to the greatest extent authorized by law, if an award no
longer efectuates the program goals or agency priorities;
By the DOJ awarding agency or pass-through entity with consent of the recipient, in which case the two
parties must agree upon termination conditions, including the efective date, and in the case of partial
termination, the portion to be terminated;
By the DOJ awarding agency or pass-through entity pursuant to termination provisions included in the
Federal award; or
By the recipient upon sending the DOJ awarding agency or pass-through entity written notifcation including
the reasons for such termination, the efective date, and in the case of partial termination, the portion to be
terminated. However, if the DOJ awarding agency or pass-through agency determines that partial termination
of the award or subaward will not accomplish the purposes for which the award was made, then DOJ or the
pass-through entity may terminate the award in its entirety.

Te awarding agency or pass-through entity will provide the recipient or subrecipient with notice of termination.
If the award is terminated for failure to comply with the U.S. Constitution, Federal statutes, regulations, or
terms and conditions of the award, the notifcation must state that the termination decision may be considered
in evaluating future applications received from the non-Federal entity.

March 2022

115

III. Postaward Requirements
3.17 REMEDIES FOR NONCOMPLIANCE

When an award is terminated or partially terminated, the awarding agency or pass-through entity and the
recipient or subrecipient remain responsible for compliance with the requirements in 2 C.F.R. § 200.344
(Closeout) and 2 C.F.R. § 200.345 (Post-closeout adjustments and continuing responsibilities).

Hearings and Appeals
Upon taking a remedy for noncompliance, the DOJ awarding agency will provide the recipient with an
opportunity to object and provide information and documentation challenging the suspension or termination
action (2 C.F.R. § 200.342). Refer to Ofce of Justice Programs (OJP) Hearing and Appeal Procedures for
appeal rights in event of termination (Title 28 C.F.R. Part 18).

Effects of Suspension and Termination
Costs incurred during a suspension or after termination of a Federal award or subaward are not allowable unless
the DOJ awarding agency or pass-through entity expressly authorizes them in the notice of suspension or
termination, or subsequently. However, costs during suspension or after termination are allowable if:
■

■

Te costs result from fnancial obligations which were properly incurred before the efective date of
suspension or termination, are not in anticipation of it; and
Te costs would be allowable if the Federal award was not suspended or expired normally at the end of the
period of performance in which the termination takes efect.

March 2022

116

III. Postaward Requirements
3.18 CLOSEOUT

Introduction
Closeout means the process that takes place when the DOJ grant-making component or pass-through entity
determines that all applicable administrative actions and all required work of the Federal award have been
completed by the recipient or subrecipient. See 2. C.F.R. § 200.344 (Closeout) for the actions to be taken as
part of the closeout process. Te following chapter provides guidance on closeout procedures applicable to DOJ
awards.

First Step
Te Grant Award Administrator will initiate the closeout process once programmatic and fnancial requirements
have been met by using the JustGrants Module. All award recipients have 120 calendar days after the end of the
period of performance to close out the award.
■

■

A subrecipient must submit to the pass-through entity, no later than 90 calendar days (or an earlier date as
agreed upon by the pass-through entity and subrecipient) after the end date of the period of performance, all
fnancial, performance, and other reports as required by the terms and conditions of the Federal award. See 2.
C.F.R. § 200.344(a).
If the award recipient does not submit all required reports within 120 calendar days of the end of the period
of performance, the DOJ grant-making component will begin the closeout process.

 FINANCIAL MANAGEMENT TIP
Award recipients should start the closeout process as soon as the program is
completed and all Federal and matching funds have been spent.

Closeout of Awards
Cash Reconciliation and Final Draw Down

Award recipients must conduct a fnancial reconciliation of their accounting records to the fnal Federal
Financial Report (FFR/SF-425) at closeout. Recipients must:
■
■

■

Report fnal Federal share of cumulative expenditures and recipient share, if required, on the fnal FFR.
Liquidate obligations incurred prior to end of the period of performance no more than 120 days after the
project period end date.
Request fnal reimbursement (draw down) of Federal expenditures made within the approved period of
performance in conjunction with the fnal SF-425. Tis request must be submitted prior to the end of the
liquidation period (120 days after the end of the period of performance). Failure to request fnal payment by
this date will cause delays and result in additional administrative paperwork.

Recipient Closeout Requirements

Within 120 days of the end of the period of performance the recipient must submit the following to the DOJ
grant-making component:
■

Final Federal Financial Report (FFR) (submitted on SF-425)
X

March 2022

Tis FINAL report of cumulative expenditures must have no unliquidated obligations.
117

III. Postaward Requirements
3.18 CLOSEOUT
X
X

X

X

X
■

■
■

■

Any unobligated or unexpended funds will be de-obligated from the award amount.
Recipient share requirements must be met by the end of the period of performance and included in the
report.
Recipients who have drawn down funds in excess of their Federal expenditures must return those funds to
the DOJ grant-making component when they submit the fnal report.
Be sure to reconcile the fnal FFR against the internal accounting records. All entries in the accounting
system must be supported by adequate source documentation (for example, original invoices and contracts).
Report all allowable costs incurred, both at the recipient and subrecipient level.

Final performance report must be prepared in accordance with instructions provided by the DOJ grantmaking component.
Any award conditions must have been met.
Inventions that were conceived or frst introduced to practice during the course of work under the award
project must be listed on an invention report before closeout.
Real or personal property reports must be submitted in accordance with the terms of the award.

See 2 C.F.R. § 200.344

 ACTION ITEM
Submit the fnal SF-425, fnal performance report, and invention or equipment
reports (if applicable) well in advance of the end of the 120-day period. After the
liquidation period, recipients are unable to draw down any additional funds on the
award.

If the recipient does not submit all reports as set forth above within one year of the period of performance
end date, the Federal awarding agency must report the recipient’s material failure to comply with the terms
and conditions of the award with the OMB-designated integrity and performance system (currently FAPIIS).
Te DOJ grant-making component may also pursue other enforcement actions per 2 C.F.R. §200.339, as
appropriate. See 2 C.F.R. § 200.344(i).
Refund of Federal Grant Monies and/or Program Income

Award recipients must report the amount of Federal funds returned (unobligated balance of Federal funds) on
line 10(h) of the fnal SF-425, and any unexpended program income returned on line 10(o) of the fnal FFR
DOJ strongly encourages submission of refunds electronically using either the Automated Clearing House
(ACH) or Fed wire. For instructions on how to complete either form click here.
If the Electronic Fund Transfer (EFT) is returned for insufcient funds, DOJ will attempt to process two more
times and may charge a processing fee.
If funds must be returned at award closeout, remit as follows:
■

A check made payable to the U.S. Department of Justice/Grant-making Component Ofce name (ex. OJP,
OVW, or COPS Ofce) to include the award number (COPS Ofce recipients must also include ORI or
UEI and vendor/EIN number);

March 2022

118

III. Postaward Requirements
3.18 CLOSEOUT

■

■

A cover letter or voucher containing the award number for the refund, the unobligated balance, and an
itemization of funds (e.g., the amount to be applied to excess payments, interest-income, program income,
questioned costs, and so forth); and
A copy of the fnal SF-425 report which reconciles the amount of the refund.

If the fnancial reconciliation process reveals that a refund is due, the DOJ grant-making component will contact
the recipient to request the funds owed. Te recipient must submit all refunds by check.
■
■

■
■

All checks will be converted into an electronic funds transfer (EFT).
Te account information from the check will be scanned and stored. DOJ will debit the account for the
amount specifed on the check within 24 hours.
Recipients will not receive a cancelled check from the bank.
DOJ will destroy all checks; however, the information from the check necessary to process the payment will be
stored electronically.

If the EFT is returned for insufcient funds, DOJ will process the transfer two more times. DOJ may charge a
processing fee for insufcient funds.
All refund checks and letters for OJP awards should be submitted to:
Ofce of Justice Programs
Ofce of the Chief Financial Ofcer
ATTN: Accounting Control Branch
810 Seventh Street, N.W.
Washington, DC 20531
All refund checks and letters for OVW awards should be submitted to:
U.S. Department of Justice
Ofce on Violence Against Women
ATTN: Grants Financial Management Division (GFMD)
145 N Street, N.E.
Suite 10W
Washington, DC 20530
All refund checks and letters for the COPS Ofce awards should be submitted to:
U.S. Department of Justice
Ofce of Community Oriented Policing Services
ATTN: Deputy Finance Ofcer
145 N Street, N.E.
Washington, DC 20530

March 2022

119

III. Postaward Requirements
3.18 CLOSEOUT

Failure to Remit Funds Owed

Any funds paid to the recipient that exceeds the amount to which the organization is fnally determined to be entitled
under the Federal award constitutes a debt to the Federal government. If this debt is not paid within 90 calendar days
after the demand for payment, DOJ may take a range of actions, including administratively ofsetting the debt against
other requests for reimbursement, withholding of advance payments otherwise due to the recipient, or other action
permitted by Federal laws. To the extent permitted under Federal law, DOJ will charge interest on an overdue debt,
in accordance with the Federal Claim Collection Standards (31 C.F.R. parts 900 through 904). Te date from which
interest is computed is not extended by litigation or the fling of any form of appeal. See 2 C.F.R. § 200.346
If the recipient does not pay funds owed to DOJ, the debt may be referred to the U.S. Department of the
Treasury for collection, as provided by Federal laws.
■
■

Treasury may add fees, fnes, and penalties to the original amount of the debt owed to the Federal agency.
Failure to return any funds due to DOJ may result in a high-risk designation for future awards, withholding
or freezing of funds, or award conditions on all other awards to the organization. It may also impact future
fnancial integrity reviews, which in turn will afect future grant awards.

March 2022

120

III. Postaward Requirements
3.19 AUDIT REQUIREMENTS

Audit Threshold
For fscal years beginning on or after December 26, 2014. Non-Federal entities that expend $750,000 or
more in Federal funds (from all sources including pass-through subawards) in the organization’s fscal year are
required to arrange for a single organization-wide audit conducted in accordance with the provisions of 2 C.F.R.
Subpart F.
For fscal years beginning before December 26, 2014. Non-Federal entities (other than a for-proft/
commercial entity) that expend $500,000 or more in Federal funds (from all sources including pass-through
subawards) in the organization’s fscal year are required to arrange for a single organization-wide audit
conducted in accordance with the provisions of Ofce of Management and Budget (OMB) Circular A-133
Compliance Supplement.
Non-Federal entities that expend less than the applicable audit threshold a year in Federal awards are exempt
from Federal audit requirements for that year. However, non-Federal entities must keep records that are
available for review or audit by appropriate ofcials including the Federal agency, pass-through entity, and U.S.
Government Accountability Ofce (GAO).

Audit Objectives
Awards are subject to conditions of fscal, program, and general administration to which the recipient expressly
agrees upon acceptance of the award. See 2 C.F.R. § 200.514.
■

Te audit objective is to review the recipient’s accountability of funds and required non-Federal contributions
to determine whether the recipient has done all of the following:
X

X

X

X

Established an accounting system with adequate internal controls that provide full accountability for
revenues, expenditures, assets, and liabilities.
Prepared fnancial statements which are presented fairly and in accordance with generally accepted
accounting principles.
Submitted fnancial reports (including Federal Finance Reports (FFRs/SF-425s); cash reports; and claims
for advances and reimbursements that contain accurate and reliable fnancial data and are presented in
accordance with the terms of applicable agreements.
Expended Federal funds in accordance with the terms of award agreements and those provisions of Federal
law or regulations that could have a material efect on the fnancial statements or on the awards tested.

Audit Reporting Requirements
Independent auditors should follow the requirements prescribed in 2 C.F.R. Subpart F or OMB Circular A-133,
as applicable.
■
■

■

Te recipient’s accounting records must support all amounts reported to the Department of Justice (DOJ).
Te recipient’s fnancial activity reported to DOJ should reconcile to the amounts reported on the recipient’s
audited fnancial statements.
If there are any diferences between the recipient’s audited fnancial statements and the fnancial activity
reported to DOJ, the recipient must be able to explain the diferences.

March 2022

121

III. Postaward Requirements
3.19 AUDIT REQUIREMENTS

■

■

■

If the auditor becomes aware of illegal acts or other irregularities, he or she must give prompt notice to the
recipient’s management ofcials above the level of involvement.
Te recipient, in turn, must promptly notify the Federal cognizant agency and/or awarding agency of the
illegal acts or irregularities and of proposed and actual actions, if any.
All awarding agency personnel are responsible for informing the following individuals and groups of any
known violations of the law within their respective area of jurisdiction:
X

OJP Ofce of the Chief Financial Ofcer

X

OJP Ofce of the General Counsel

X

U.S. Department of Justice Ofce of the Inspector General (OIG)

X

State and local law enforcement agencies or prosecuting authorities, as appropriate (see Chapter 3.20:
Grant Fraud, Waste, and Abuse).

 FINANCIAL MANAGEMENT TIP
Costs for audits not required or not performed in accordance with 2 C.F.R. Part
200 Subpart F, are unallowable. If a non-Federal entity did not meet the applicable
expenditure threshold in 2 C.F.R 200.501 for Federal funds during the non-Federal
entity’s fscal year, but contracted with a certifed public accountant to perform a
Single or program specifc audit, those costs may not be charged to the grant. Audit
costs, if allowable by the award, should be allocated appropriately to the grant. See
2 C.F.R. § 200.405 and 2 C.F.R. § 200.425.

Audit Due Dates and Submission Requirements
Audit reports must be submitted within the earlier of 30 calendar days after receipt of the auditor's report(s), or
nine months after the end of the audit period. See 2 C.F.R. § 200.512(a). Federal agencies can no longer grant
due date extensions for submission of single audit reports.
Te Federal Audit Clearinghouse (FAC) requires all grant award recipients to use the Internet Data Entry
System (IDES) to submit Standard Form-Single Audit Component (SF-SAC) and the Single Audit Reporting
package online.
■

To review the submission requirements and create an online report ID, visit FAC’s website at https://
harvester.census.gov/facweb/.

 FINANCIAL MANAGEMENT TIP
Completed audit reports for State and local governments, institutions of higher
education, and nonproft institutions, should not be mailed to DOJ unless
requested by an agency offcial.

March 2022

122

III. Postaward Requirements
3.19 AUDIT REQUIREMENTS

■

Commercial organizations and individuals should mail one copy of all completed audit reports to:
U.S. Department of Justice
Ofce of Justice Programs
Ofce of the Chief Financial Ofcer
ATTN: Control Desk
810 Seventh Street, N.W.
Washington, DC 20531

Audit Report Confirmation Requests
When an independent audit is being conducted, on OJP/COPS Ofce awards, audit confrmation requests
should be emailed to auditconfrmation@ojp.usdoj.gov.
Audit confrmation requests for OVW awards should be emailed to ovw.gfmd@usdoj.gov.

Resolution of Audit Reports
For an audit to be efective, it is important for a recipient to have policies and procedures in place to ensure
timely corrective action on audit recommendations.
Each recipient must designate ofcials responsible for the following tasks:
■
■

Following up on audit recommendations.
Maintaining a record of the corrective action taken on recommendations, including time schedules for
completing corrective action, such as those stated in a Corrective Action Plan (CAP).
X

X

■

Typically, the CAP letter will include a description of the fnding, specifc steps to take to implement the
recommendation, including written formal procedures; a timetable for performance of each corrective
action; and a description of monitoring to be performed to ensure implementation of the CAP.
Te recipient must generate a response to the CAP letter within the specifed timeframe, usually within 30
days after receipt of the letter.

Implementing audit recommendations.

 FINANCIAL MANAGEMENT TIP
Audit reports for commercial organizations are forwarded to OJP. If the report
contains fndings, OJP will forward the report to the Offce of the Inspector General
(OIG). The OIG will process the report and transmit it to OJP for follow-up with the
commercial organization. OJP will track the audit report until all fndings are closed.

Top Audit Findings (Fiscal Year 2021)
Below are the most common fndings from audits of DOJ awards in Fiscal Year 2021, the most recent year for
which this information is available. Tese fndings are provided to make recipients aware of some areas to monitor
closely in managing their award so that they are in compliance with all requirements and their audits go smoothly.

March 2022

123

III. Postaward Requirements
3.19 AUDIT REQUIREMENTS

Top Audit Findings (Fiscal Year 2021)
1

Procedures not documented or need improvement.

2

Financial and performance reports not accurately prepared.

3

Special condition not met by recipient.

4

Questioned costs – Unsupported costs charged to award.

5

Questioned costs – Unallowable costs charged to award.

6

Drawdowns not adequately supported / Excess cash-on-hand identifed.

7

Matching funds not provided and/or not adequately supported.

8

Procurement not supported (e.g., RFP’s, bids, etc.).

9

Suspension and Debarment – verifcation not performed or not properly documented.

10

Accounting system inadequate or not effectively utilized to account for grant funds.

Audit of Subrecipients
When subawards are made by the pass-through entity to another organization or organizations, the passthrough entity is responsible for making sure that subrecipients comply with the audit requirements set forth in
this chapter. See 2 C.F.R. § 200.332(f ).
■

■

■

It is the pass-through entity responsibility to ensure that subrecipient audit reports are received and that
corrective actions on all audit fndings have been implemented.
Te pass-through entity must require the subrecipient to convey to the pass-through entity any known or
suspected violations of law encountered during audits, including fraud, theft, embezzlement, forgery, or other
serious irregularities.
Te pass-through entity must include all audit requirements in each subaward.

 ACTION ITEM
If a subrecipient is not required to have an audit, as stipulated in 2 C.F.R Subpart F,
the pass-through entity is still responsible for monitoring the subrecipient’s activities
to provide reasonable assurance that the subrecipient administers Federal awards
in compliance with Federal requirements. See 2 C.F.R. § 200.331 through 200.333 –
(Subrecipient Monitoring and Management).

Technical Assistance
If DOJ is the assigned cognizant agency or has oversight responsibilities because it has provided the preponderance
of direct Federal funding to an organization, then the DOJ Ofce of the Inspector General (OIG) is available to
provide technical assistance in implementing the audit requirements of this chapter. Requests for technical assistance
should be addressed to the OIG Chicago Regional Audit Ofce.
Tis assistance is available for areas such as:
■

Review of the audit arrangements and/or negotiations

■

Review of the audit program or guide to be used for conducting the audit

March 2022

124

III. Postaward Requirements
3.19 AUDIT REQUIREMENTS

■

Onsite assistance in the performance of the audit, when deemed necessary, as a result of universal or complex
problems that may arise

Full-Scope Auditing
In addition to arranging and providing for the organizational, fnancial, and compliance audits required by 2
C.F.R. Subpart F, direct recipients and subrecipients are encouraged to provide for additional audit coverage, as
deemed appropriate.
■

■

Te additional audit coverage to be provided should be determined based on the circumstances surrounding
the particular organization, function, program, or activity to be audited; management needs; and available
audit capability.
Direct recipients and subrecipients can determine the need for additional audit coverage by considering
answers to the following questions about the organization that may need the coverage:
X

Are resources managed and used economically and efciently?

X

Are desired results and objectives achieved efectively?

X

X

Are the accounting system and system of internal controls acceptable prior to the receipt of awarding
agency funds? At a minimum, internal controls should include documented written procedures of the
direct recipient or subrecipient.
Are the systems and controls adequate to detect fraud, waste, and abuse?

Commercial (For-Profit) Organizations
Tese organizations must have fnancial and compliance audits conducted by qualifed individuals who are
organizationally, personally, and externally independent from those who authorize the expenditure of Federal
funds.
■

■

■

Tis audit must be performed in accordance with the Government Auditing Standards ( July 2018 Revision)
[PDF - 867 Kb], as found on the GAO website.
Te purpose of this audit is to ascertain the efectiveness of the fnancial management systems and internal
procedures that have been established to meet the terms and conditions of the award.
Usually, these audits must be conducted annually. Tey must be conducted no less frequently than every 2
years. Te dollar threshold that is established for audit reports in 2 C.F.R. § 200.501 applies, as amended.

Failure to Comply
Failure to have audits performed as required will result in the awarding agency taking remedial action, as
allowed under law. Tis may include, but not be limited to, the withholding of new discretionary awards and/or
withholding of funds, or a change in the method of payment on active awards.

March 2022

125

III. Postaward Requirements
3.19 AUDIT REQUIREMENTS

Office of Inspector General Regional Offices
As mentioned previously, if DOJ is the assigned cognizant agency or has oversight responsibilities because it
has provided the preponderance of direct Federal funding to an organization, then the organization is eligible
to receive technical assistance from the DOJ OIG. Direct the request to the Chicago regional audit ofce of the
DOJ OIG in the table in this section.
Regional Audit Offce

Geographical Area

Atlanta Region (40)
Ferris B. Polk, Regional Audit Manager
75 Spring Street, Suite 1130
Atlanta, GA 30303
Phone: 404-331-5928
Fax: 404-331-5046

Alabama, Arkansas, Florida, Georgia, Louisiana,
Mississippi, North Carolina, Puerto Rico, South
Carolina, Tennessee, and Virgin Islands

Chicago Region (50)
Carol S. Taraszka, Regional Audit Manager
500 West Madison, Suite 1121
Chicago, IL 60661
Phone: 312-353-1203
Fax: 312-886-0513

Illinois, Indiana, Iowa, Kentucky, Michigan, Minnesota,
Missouri, Ohio, and Wisconsin

Denver Region (60)
David M. Sheeren, Regional Audit Manager
1120 Lincoln Street, Suite 1500
Denver, CO 80203
Phone: 303-864-2000
Fax: 303-864-2004

Arizona, Colorado, Idaho, Kansas, Montana, Nebraska,
New Mexico, North Dakota, Oklahoma, South Dakota,
Texas, Utah, and Wyoming

Philadelphia Region (70)
Thomas O. Puerzer, Regional Audit Manager
701 Market Street, Suite 201
Philadelphia, PA 19106
Phone: 215-580-2111
Fax: 215-597-1348

Connecticut, Delaware, Maine, Massachusetts, New
Hampshire, New Jersey, New York, Pennsylvania,
Rhode Island, and Vermont

San Francisco Region (90)
David J. Gaschke, Regional Audit Manager
90 7th Street, Suite 3-100
San Francisco, CA 94103
Phone: 650-876-9220
Fax: 650-876-0902

Alaska, American Samoa, California, Guam, Hawaii,
Nevada, Oregon, Trust Territory of the Commonwealth
of Northern Mariana Islands, and Washington

Washington Region (30)
John J. Manning, Regional Audit Manager
1300 North 17th Street, Suite 3400
Arlington, VA 22209
Phone: 202-616-4688
Fax: 202-616-4581

District of Columbia, Maryland, Virginia, and West
Virginia

March 2022

126

III. Postaward Requirements
3.20 GRANT FRAUD, WASTE, AND ABUSE

Introduction
Te U.S. Department of Justice (DOJ) awards Federal funds to recipients for specifc purposes and requires
them to use the funds within established guidelines. Unfortunately, some recipients and subrecipients have
misused award funds in multiple ways ranging from award mismanagement to intentional criminal fraud. With
this chapter, DOJ aims to help recipients avoid the misuse of award funds and the resulting penalties.

Detection of Grant Fraud
Non-Federal entities are encouraged to:
■

■

Be aware of common grant fraud schemes. Tis knowledge is the best way to reduce or even eliminate the risk
of fraud.
Adopt efective fraud risk-management eforts within the organization, and encourage subrecipients to do the
same in order to prevent and detect fraud as early as possible.

 FINANCIAL MANAGEMENT TIP
Detecting grant fraud schemes early allows every chance of success with the award
and ensures taxpayer dollars are used as effciently and effectively as possible.

Reporting Irregularities
■

■

■

Recipients and their subrecipients are responsible for promptly notifying the awarding agency and the Federal
cognizant audit agency of any illegal acts, irregularities, and/or proposed or actual actions (see 2 C.F.R. §
200.112 and 200.113).
Illegal acts and irregularities include conficts of interest, falsifcation of records or reports, and
misappropriation of funds or other assets.
Please notify the appropriate DOJ awarding agency of any irregularities that occur

Penalties for Grand Fraud
If found guilty of grant fraud, recipients may be subject to various remedies available under Federal law,
including any or all of the following:
■

A ban from receiving future Federal funding;

■

Administrative recoveries of funds;

■

Civil lawsuits and criminal prosecution; or

■

A combination of all or some of these remedies.

March 2022

127

III. Postaward Requirements
3.20 GRANT FRAUD, WASTE, AND ABUSE

Fraud Indicators
Te indicators or markers of fraud, waste, and/or abuse of award funds are varied and can be due to a range of
causes. Follow-up on all such concerns is important.

 FINANCIAL MANAGEMENT TIP
As the award is being managed, it may be necessary to investigate an area or activity
for possible fraud. Look for clues or hints of possible fraud in the following three
areas: employee behavior; employee communications; and employee performance.

Common Grant Fraud Schemes
Most misuse of funds falls into one or more of three general categories:
■

Conficts of Interest

■

Misapplication of Award Funds

■

Teft/Embezzlement

Each of these categories will be examined in the sections that follow.

Conflicts of Interest
Non-federal entities are required to use Federal funds in the best interest of the award program. Decisions
related to these funds must be free of undisclosed personal or organizational conficts of interest, both in fact
and in appearance. Non-federal entities are required to disclose in writing any potential confict of interest to the
awarding agency or pass-through entity, as applicable. See 2 C.F.R. § 200.112
■

Confict in Fact. In the use of award funds (direct or indirect), a recipient or subrecipient should not
participate in any decisions, approval, disapproval, recommendations, investigation decisions, or any other
proceeding concerning any of the following people or groups:
X

An immediate family member;

X

A partner;

X

An organization in which they are serving as an ofcer, director, trustee, partner, or employee;

X

March 2022

Any person or organization with whom they are negotiating or who has an arrangement concerning
prospective employment, has a fnancial interest, or for other reasons can have less than an unbiased
transaction with the recipient or subrecipient.
128

III. Postaward Requirements
3.20 GRANT FRAUD, WASTE, AND ABUSE

■

Confict in Appearance. In the use of award funds, recipients and subrecipients should avoid any action
which might result in, or create the appearance of:
X

Using an ofcial position for private gain;

X

Giving special treatment to any person;

X

Losing complete independence or objectivity;

X

Making an ofcial decision outside ofcial channels; or

X

Afecting negatively the confdence of the public in the integrity of the Government or the program

Typical confict-of-interest issues may include:
■

■

■

Less-than-arm’s-length transactions—the act of purchasing goods or services or hiring an individual from a
related party such as a family member or a business associate of the recipient.
Not using fair and transparent processes for subrecipient decisions and vendor selection. Tese processes must
be free of undue infuence, and fair and transparent. Most procurement requires full and open competition.
Consultants can play an important role in award programs; however, recipients and subrecipients must ensure
that their work conforms to all applicable regulations governing the selection process, reasonable pay rates,
and specifc verifable work product.

Case Example #1
Background
An individual was assigned
to purchase equipment
using a Federal award.

Possible Fraud
Indicator
Circumvention of the
established procurement
process; vendor
complaints.

Scheme Identifed

Result

Individual stole over
$100,000 by directing
contracts to bogus
companies that he had
established.

240-month prison
sentence

Failure to Properly Support the Use of Award Funds

A Federal award agreement creates a legal and binding obligation. Recipients and subrecipients are obligated to:
■

Use the award as outlined in the agreement.

■

Act with integrity when applying for and reporting the actual use of funds.

■

Properly track the use of funds and maintain adequate supporting documentation.

Typical issues involving failure to properly support the use of award funds include:
■

■

Deliberate redirection of the use of funds in a manner diferent from the purpose outlined in the award
agreement.
Failure to adequately account for, track, or support transactions such as personnel costs, contracts, indirect
cost rates, matching funds, program income, or other sources of revenue.

March 2022

129

III. Postaward Requirements
3.20 GRANT FRAUD, WASTE, AND ABUSE

 FINANCIAL MANAGEMENT TIP
Applicants and recipients must represent their eligibility for funding accurately and
cannot provide false or misleading information in their application, subsequent
narrative performance reports, or federal fnancial reports.

Case Example #2
Possible Fraud
Indicator

Background
A recipient received a
Federal award for specifc
purposes.

Scheme Identifed

An inability to provide
suffcient and verifable
supporting documentation
concerning the actual use
of those funds.

Result
Recipient paid the
Federal government
over $300,000 to
settle civil fraud
allegations.

Theft/Embezzlement
Teft/Embezzlement is a potential risk in almost all organizations—including those that receive Federal awards.
Non- federal entities are encouraged to keep the following in mind:
■

■

People who embezzle funds can be extremely creative, while often appearing very trustworthy. Tese abilities
are precisely why they can do so much damage to an organization and remain undetected for extended periods
of time.
Poor or no internal controls provide an opening for theft. A lack of proper separation of duties is one of the
most common weaknesses.

 ACTION ITEM
Checks routinely written to employees for the “reimbursement” of expenses, and
the routine use of ATM/debit/gift/credit cards for award costs, must be carefully
controlled and require strong oversight.

Case Example #3
Background
A nonproft received
$2.7 million in Federal
award funds to assist
underprivileged children.

March 2022

Possible Fraud
Indicator
Unsuccessful program,
lack of internal controls,
unexplained income.

Scheme Identifed

Result

Funds had been diverted to
pay for a wedding reception,
building construction, plasma
TV, and personal credit card
bills, with an estimated total
loss of $450,000.

36- and 66-month
prison sentences and
full restitution.

130

III. Postaward Requirements
3.20 GRANT FRAUD, WASTE, AND ABUSE

Ways to Reduce the Risk of Fraud
Tere are several things that can be done to reduce or even eliminate the risk of fraudulent use of the Federal
award:
■
■

■
■

■

■

Examine operations and internal controls to identify fraud vulnerabilities.
Implement specifc fraud prevention strategies including educating others about the risks. Te more people are
aware of the issues, the more they can help prevent problems or detect them as early as possible.
Maintain a well-designed and tested system of internal controls.
Ensure all fnancial or other certifcations and performance reports are adequately supported with appropriate
documentation and evidence.
Identify any potential confict-of-interest issues and disclose them to the awarding agency for specifc guidance
and advice.
Follow a fair and transparent procurement process. Ensure that the rate of pay for professional services is
reasonable and justifable, and that the work product is well-defned and documented.

Contact the DOJ Ofce of the Inspector General for more information.

 FINANCIAL MANAGEMENT TIP
Information on designing and testing internal controls may be found in the following
references:
• 2 CFR Part 200 Appendix XI, Compliance Supplement, Part 6, Internal Control
(PDF) (updated annually).
• OMB Circular A-123, Management’s Responsibility for Internal Control (main
portion) (PDF). Please also see multiple appendices to this circular. Although
this is written for Federal Agencies, its guidance on internal control systems and
testing those systems may be a useful reference resource.
• Committee of Sponsoring Organizations of the Treadway Commission (COSO),
(https://www.coso.org/Pages/guidance.aspx). This site has guidance available
on internal control framework and testing and has been designed for the private
sector, but may be a useful reference resource.

March 2022

131

III. Postaward Requirements
3.21 OJP’S PAYMENT PROGRAMS

Introduction
Te Ofce of Justice Programs (OJP) has several payment or reimbursement programs that are available to
eligible applicants: the Bulletproof Vest Partnership (BVP), the State Criminal Alien Assistance Program
(SCAAP), the Northern Border Prosecution Initiative (NBPI), and the Southwest Border Prosecution
Initiative (SWBPI). Tis section briefy introduces each of these programs; please visit the related websites for
recently updated information and each program’s specifc guidelines.

Bulletproof Vest Partnership
Te BVP was created for the sole purpose of purchasing bullet-resistant body armor for sworn law enforcement
ofcers. Te program is administered by OJP’s Bureau of Justice Assistance (BJA). It was enacted in 1998 by the
Bulletproof Vest Partnership Grant Act (Public Law 105-181).
Eligibility and Guidelines
■

■

■

■

Eligible jurisdictions that employ law enforcement ofcers may participate in this program. A jurisdiction is a
State, town, city, village, borough, parish, or Indian tribe.
Trough the BVP program, recipients are reimbursed for up to 50 percent of the cost of each unit of eligible
body armor purchased for law enforcement ofcers.
Under current legislation, jurisdictions with fewer than 100,000 residents receive priority funding. Any
remaining funds are distributed on a pro rata basis to jurisdictions with 100,000 residents or more.
In order to qualify for this reimbursement, body armor must comply with the National Institute of Justice
(NIJ) standards as of the date the body armor was ordered. Information pertaining to the current NIJ
standards is available online at the NIJ Defnition of Eligible Body Armor web page.

Application and Funding Process

Obtain current information and manage the entire BVP program process from application through payment
using the online BVP system located at https://OJP/Bulletproof Vest Partnership Program. To participate in
the BVP program, State, local, and tribal jurisdictions must follow four steps:
■

Register as a jurisdiction
X

X

X

■

Jurisdictions that have never participated in the BVP program can register at any time throughout the year
by contacting BVP Customer Support via phone at 1-877-758-3787 or email at vests@usdoj.gov.
If an eligible jurisdiction has more than one law enforcement agency (LEA), each LEA should register in
the BVP system, and the application will be submitted by the jurisdiction on behalf of all of its LEAs.
Once registered with the BVP program, jurisdictions are responsible for regularly updating their own
critical information.

Submit application
X

When submitting an application, jurisdictions must make sure to identify the total number, type, and
projected cost of vests for all eligible, participating law enforcement ofcers.

X

Applications may be submitted only during the annual 6-week open application period.

X

Funding decisions are made within 3 months after the application period closes.

March 2022

132

III. Postaward Requirements
3.21 OJP’S PAYMENT PROGRAMS

X
X

■

BVP funds are dispersed when the LEA receives the vests and the jurisdiction submits a request for
payment through the BVP system.

Purchase vests
X

X

■

Applicants are notifed via email regarding approved funding levels.

BVP funds may only be used to purchase vests that meet the current NIJ bullet-resistant body armor
standards.
A list of vest models that meet the current NIJ standards is available on the BVP website.

Submit receipt information
X

Once vests are received, jurisdictions can submit a request for payment through the BVP system.

X

Recipients have up to 2 years from the date of the award to submit payment requests.

X

Once the payment request is submitted, BJA reviews the request for accuracy and processes payments on a
monthly schedule.

Key Points about the BVP Program
1

All purchased body armor must comply with NIJ body armor standards, which are available at the NIJ
Defnition of Eligible Body Armor web page.

2

BVP funds can be used to purchase only one vest per offcer during the jurisdiction’s stated replacement
cycle.

3

BVP funds may be used toward the purchase of tactical-level vests, but if a tactical-level vest is purchased
for an offcer, it must be the offcer’s primary vest; a regular-duty vest cannot be purchased for the same
offcer, during the same replacement cycle, using BVP funds.

4

Beginning in fscal year 2009, during the payment request process, jurisdictions may request, based on
fnancial hardship, a waiver of the 50 percent match requirement. Jurisdictions that request the waiver
must cite the nature of the fnancial hardship and maintain documentation pertaining to the hardship.

5

BJA strongly recommends that every LEA implement a mandatory body armor wear policy, if one is not
currently in place. A mandatory wear concepts and issues paper and model policy are avail-able by
contacting the International Association of Chiefs of Police at policycenter@theiacp.org.

6

BJA recognizes that LEA operational and equipment needs may change. Consequently, participating
agencies are not required to purchase the exact number, type, or model of vests contained in the approved
application. Vests may be purchased at any threat level, make, or model and from any distributor or
manufacturer, as long as the vests have been tested and found to comply with applicable NIJ ballistic or
stab standards.

 FINANCIAL MANAGEMENT TIP
Justice Assistance Grant funds also may be used to purchase vests for an agency,
but they may not be used to pay for that portion of the bulletproof vest (50 percent)
that is not covered by BVP funds.

March 2022

133

III. Postaward Requirements
3.21 OJP’S PAYMENT PROGRAMS

State Criminal Alien Assistance Program
Trough SCAAP, the U.S. Government provides payments to States and localities that incurred correctional
ofcer salary costs for incarcerating undocumented criminal aliens who had at least one felony or two
misdemeanor convictions for violations of State or local law, and were incarcerated for at least 4 consecutive days
during a reporting period. BJA administers SCAAP in cooperation with the U.S. Department of Homeland
Security (DHS).
Eligibility and Guidelines

Beginning with Federal fscal year 2007, SCAAP awards must be used for correctional purposes only. To be
considered for SCAAP funding, States and localities must prove that inmate records, convictions, and length of
custody to meet the following eligibility requirements:
■

Inmate records. For the purposes of SCAAP, an inmate is defned as a person who did one of the following
things or was in one of the following situations:
X

X
X

X

■

■

Entered the United States without inspection or at any time or place other than as designated by the
Attorney General.
Was in deportation or exclusion proceedings at the time he or she was taken into custody.
Is a nonimmigrant who failed to maintain his or her nonimmigrant status at the time he or she was taken
into custody.
Is part of a subset of Mariel Cubans who otherwise meet these requirements.

Convictions and custody information. To apply for SCAAP funds, an entity must be a State or unit of
government with authority over correctional facilities that incarcerate or detain undocumented criminal aliens
for terms of 4 or more consecutive days. Applicants may submit records of eligible inmates in their custody
during the reporting period who meet all of the following criteria:
X

Were born outside the United States or one of its Territories and have no reported or documented claim to

X

U.S. citizenship;

X

Were in the applicant’s custody for 4 or more consecutive days during the reporting period;

X

Were convicted of a felony or second misdemeanor for violations of State or local law; and

X

Were identifed and reported using due diligence.

DHS makes the fnal determination on whether the documentation submitted supports the status of the
inmate as an undocumented alien.

Application and Funding Process
■

Te application and payment process for SCAAP is managed using the JustGrants.

■

Te SCAAP system is available through the main JustGrants log-in page.

■

SCAAP payments must go directly to eligible States and localities.

■

Authorized jurisdiction employees for SCAAP purposes must be listed as either the Authorized
Representative or Alternate Contact in the JustGrants user profle.

March 2022

134

III. Postaward Requirements
3.21 OJP’S PAYMENT PROGRAMS

■

Te chief executive ofcer (CEO) of an eligible jurisdiction may apply directly or delegate authority to
another jurisdiction ofcial. Te CEO is generally considered the highest ranking elected or appointed ofcial
of a unit of government.

 FINANCIAL MANAGEMENT TIP
A SCAAP application without the CEO information included will be signifcantly
delayed.

Key Points about the SCAAP
1

Each SCAAP reporting period is based on the previous year’s cases and salary. For example, the reporting
period for fscal year 2010 was July 1, 2008 through June 30, 2009.

2

Correctional offcer salaries reported in the SCAAP application may only include base salary, overtime, and
shift differential pay. Fringe benefts should not be included in the total salary.

3

The “total all inmate days” is the cumulative number of incarceration or detention days attributable to all
inmates housed in the jurisdiction’s facilities during the reporting period. It includes all inmates, regardless
of their status, citizenship, disposition, or length of stay, including inmates held at contract facilities. A
jurisdiction can use the sum of all nightly facility head counts for the 365 days in the reporting period.

4

All SCAAP payments must go to the jurisdiction’s general fund. Please use the jurisdiction’s Employer
Identifcation Number (tax identifcation), jurisdiction name, and vendor number when applying for SCAAP
funds. For example, police department and sheriff’s offces may not apply directly for SCAAP funding.

5

See the 2015 SCAAP Program Guidelines located on the BJA website for more information.

Northern Border Prosecution Initiative and Southwest Border Prosecution Initiative
Te NBPI and SWBPI programs were created to reimburse eligible State and local jurisdictions for prosecution
and pretrial detention costs for cases that the Federal Government declined and referred to these jurisdictions.
While applicant jurisdictions may use funds from NBPI/SWBPI Federal payments for any purpose not
otherwise prohibited by Federal law, the programs encourage the jurisdictions to use the funds to support and
enhance prosecutorial and detention services.
Note: Beginning in Fiscal Year 2013, BJA will only reimburse prosecution costs and will no longer reimburse
detention costs under the Northern Border Prosecution Initiative and the Southwest Border Prosecution Initiative.
Eligibility and Guidelines
■

■
■

A federally initiated and referred criminal case is eligible if it was prosecuted by a State or county prosecutor
and disposed of during one of the eligibility periods.
An applicant must be the chief executive or an authorized designee of any eligible jurisdiction.
Only employees, such as a sherif or county prosecutor, of the applicant jurisdiction can serve as an authorized
designee for SWBPI or NBPI applications.

March 2022

135

III. Postaward Requirements
3.21 OJP’S PAYMENT PROGRAMS

■

Te following border State and county governments are eligible to receive funding under the border
prosecution initiatives:
X

X

■

■

■

Northern border: Alaska, Idaho, Maine, Michigan, Minnesota, Montana, New Hampshire, New York,
North Dakota, Ohio, Pennsylvania, Vermont, Washington, and Wisconsin
Southwest Border: Arizona, California, New Mexico, and Texas

In addition to being an approved border State, submitted cases must meet the following criteria to be
considered for NBPI and SWBPI funding:
X

Te criminal case was federally initiated.

X

Te case was declined or referred to a county or State jurisdiction after October 1, 2005.

X

Te case was prosecuted by a State or county prosecutor.

X

Te case was disposed of during a designated reporting period.

Each defendant listed represents a separate case. If one case has multiple defendants, each defendant should be
listed as a separate case.
If one defendant was charged in multiple cases and the cases were investigated or prosecuted during
concurrent periods of time, all cases are claimed as one case.

Application and Funding Process
■

■

■

Te annual application-through-payment processes for the NBPI and SWBPI programs are managed via
online systems.
Te NBPI program is available at http://www.ojp.gov/nbpi, and guidelines are available in the document
Northern Border Prosecution Initiative 2013 Guidelines (PDF).
Te SWBPI program can be found at http://www.ojp.gov/swbpi, and guidelines are available in the
document Southwest Border Prosecution Initiative 2013 Guidelines (PDF).
Key Points about the NBPI and SWBPI Programs
1

Each NBPI/SWBPI reporting period is based on the previous year’s cases and salary. For example, the
reporting period for fscal year 2010 was October 1, 2008 through September 30, 2009.

2

Court and arrest records for each case submitted for NBPI/SWBPI funding may be requested by BJA for
pre- and post-award review. Any cases that do not have the corresponding court and arrest records will
not be considered for funding.

3

Documentation must be maintained to support that NBPI/SWBPI funds, when combined with other Federal
prosecution funds, do not exceed 100 percent of the prosecution costs for the cases.

4

Time spent by prosecutors on judicial appeals and incarceration time for sentenced offenders are not
allowable program costs and should not be reported on the application.

March 2022

136

I. General
III.
Postaward
Information
Requirements
USERS
3.22
FINANCIAL
GUIDE MANAGEMENT TRAINING REQUIREMENTS

Introduction
Both the Grant Award Administrator and the Financial Manager for OJP awards must complete the required
DOJ Grants Financial Management Trainings within 120 calendar days after the date of the recipient's
acceptance of the award. New recipients, recipients with a "high" pre-award risk, and DOJ high-risk recipients
will receive a withholding of funds special condition until the Grant Award Administrator and Financial
Manager have completed the training.
OVW and COPS Ofce recipients are not required, but highly encouraged, to complete the DOJ Grants
Financial Management Online Training.

Requirement for Compliance
Successful completion of the required DOJ Grants Financial Management Trainings every three (3) years is
required.
In the event that either the Grant Award Administrator or the Financial Manager for an award changes during
the period of performance, the new Grant Award Administrator or Financial Manager must successfully
complete a fnancial management training by 120 calendar days after the date the Entity Administrator enters
updated Grant Award Administrator or Financial Manager information in JustGrants.
Non-compliance with the training requirements will result in placing a withholding of funds on all applicable
awards.

Expiration of Training Certificates
Grant Award Administrator and the Financial Manager for the award will be required to re-certify their
compliance with the fnancial management training requirement by successfully completing required Financial
Management Trainings every (3) three years.

List of Financial Management Trainings
Award recipients can register for fnancial management trainings at the following website: https://www.ojp.gov/
training/fnancial-management-training-webinars.

March 2022

137

IV. Organization Structure
4.1 ORGANIZATION CHARTS

United States Department of Justice Organization Chart

March 2022

138

V. Appendices
5.1 ACRONYMS

A Note for Readers
To reduce clutter and ease reading, DOJ has used acronyms instead of the full phrasings for organizations,
positions, and other items referenced more than once in the Guide. For the reader’s convenience, the list of
acronyms is organized alphabetically.
A

G

ACH

Automated Clearing House

GAM

Grant Award Modifcation

ADP

Automatic Data Processing

GAO

U.S. Government Accountability Offce

ASAP

Automated Standard Application for
Payments

GSA

U.S. General Services Administration

B

H
HHS

U.S. Department of Health and Human
Services

BJA

Bureau of Justice Assistance

BPIs

Border Prosecution Initiatives

I

BVP

Bulletproof Vest Partnership

ICAC

Internet Crimes Against Children

IDES

Internet Data Entry System

C
CAP

Corrective Action Plan

IFB

Invitation for Bid

CEO

Chief Executive Offcer

IRS

Internal Revenue Service

CFDA

Catalog of Federal Domestic Assistance

IT

Information Technology

CFR

Code of Federal Regulations

J

CJICS

Criminal Justice Information and
Communication Systems

JABG

Juvenile Accountability Block Grant

JAG

Justice Assistance Grant

COPS

Offce of Community Oriented Policing
Services

JJA

Juvenile Justice Act

CSB

Customer Service Branch (of the Offce of
the Chief Financial Offcer)

LEA

D
DHS

U.S. Department of Homeland Security

DOJ

U.S. Department of Justice

DUNS

Data Universal Numbering System

E
EFT

Electronic funds transfer

EIN

Employer Identifcation Number

F
FAC

Federal Audit Clearinghouse

FAQs

Frequently Asked Questions

FAR

Federal Acquisition Regulation

FBI

Federal Bureau of Investigation

FFATA

Federal Funding Accountability and
Transparency Act

FFR

Federal Financial Report (SF-425)

FSRS

FFATA Subaward Reporting System

FTR

Federal Travel Regulation

FY

Fiscal Year

March 2022

L
Law Enforcement Agency

M
M&IE

Meals and Incidental Expenses

MPIN

Marketing Partner Identifcation Number

MTDC

Modifed Total Direct Cost

N
NBPI

Northern Border Prosecution Initiative

NEPA

National Environmental Policy Act

NIJ

National Institute of Justice

O
OCFO

Offce of the Chief Financial Offcer

OCR

Offce for Civil Rights (of the Offce of
Justice Programs)

OIG

Offce of the Inspector General

OJJDP

Offce of Juvenile Justice and
Delinquency Prevention

OJP

Offce of Justice Programs

OMB

Offce of Management and Budget

OVC

Offce for Victims of Crime

OVW

Offce on Violence Against Women

139

V. Appendices
5.1 ACRONYMS

P
P/E

Purchase of Evidence

P/I

Purchase of Specifc Information

PMT

Performance Measurement Tool

POV

Privately owned vehicle

P/S

Purchase of Services

R
RFP

Request for Proposal

RISS

Regional Information Sharing Systems

S
SAM

System for Award Management

SCAAP

State Criminal Alien Assistance Program

SES

Senior Executive Service

SF-424

Standard Form 424

SF-425

Standard Form 425 (FFR)

SF-SAC

Standard Form-Single Audit Component

SOW

Statement of Work

STOP

Services Training Officers Prosecutors
(Violence Against Women OVW formula
grant program)

SWBPI

Southwest Border Prosecution Initiative

T
Treasury

U.S. Department of the Treasury

U
U.S.C.

United States Code

V
VAWA

Violence Against Women Act

VOCA

Victims of Crime Act

X
XML

March 2022

Extensible Markup Language

140

V. Appendices
5.2 GLOSSARY OF TERMS

A

C

ACCRUAL BASIS is the method of recording revenues
in the period in which they are earned, regardless of
when cash is received, and reporting expenses in the
period when the charges are incurred, regardless of
when payment is made.

CASH BASIS is the method of reporting revenues and
expenses when cash is actually received or paid out.

ADDENDUM RECORD is what the bank receives that
explains what a payment is for and gives the detail
necessary for accurate posting into the correct account.
ADMINISTRATIVE REQUIREMENTS are set forth at 2
C.F.R. Part 200.
AMUSEMENT/SOCIAL EVENT is an informal
gathering which is not mandatory for all participants
to attain the necessary information. An indicator of a
social/amusement event is a cash bar.
AUTOMATED STANDARD APPLICATION FOR
PAYMENTS (ASAP) is a completely electronic system
that federal agencies use to quickly and securely
transfer money to recipient organizations
AWARDING AGENCY is typically (depending on
context) the Federal Government or the next highest
authority, that is, the State agency administering the
formula award or the Federal agency administering the
discretionary award.
AWARDS typically means grants or cooperative
agreements for fnancial assistance that a non-Federal
entity receives directly from a Federal agency, or
indirectly via a pass-through entity.

B
BLANKET REQUEST a series of the same or similar
pre-arranged events containing multiple delivery dates
scheduled to take place within the same fscal year.
BREAK FOODS consist of cookies, sodas, and fruits
or other snack items, and may be served at a training
program, a meeting, or a conference.
BREAKS are short pauses in an ongoing informational
program at trainings, meetings, conferences, or
retreats. Typically, an all-day event may include one
break during a morning session and one break during
an afternoon session.
BUDGET PERIOD means the time interval from the
start date of a funded portion of an award to the end
date of that funded portion during which recipients are
authorized to expend the funds awarded, including any
funds carried forward or other revisions pursuant to §
200.308.

March 2022

CLOSEOUT is the process by which the Federal
awarding agency or pass-through entity determines that
all applicable administrative actions and all required
work of the Federal award have been completed and
take actions as described in § 200.344.
COGNIZANT AGENCY FOR AUDITS means
the Federal agency designated to carry out the
responsibilities described in § 200.513(a). The cognizant
agency for audit is not necessarily the same as the
cognizant agency for indirect costs. A list of cognizant
agencies for audit can be found on the Federal Audit
Clearinghouse (FAC) website. Cognizant Agency for
Indirect Costs means the Federal agency responsible
for reviewing, negotiating, and approving cost allocation
plans or indirect cost proposals developed under this
part on behalf of all Federal agencies. The cognizant
agency for indirect cost is not necessarily the same
as the cognizant agency for audit. For assignments
of cognizant agencies refer to the appropriate
Appendices.
CONFERENCE is defned broadly, and includes
meetings, retreats, seminars, symposia, or training
activities. See 41 C.F.R. § 300-3.1; 2 C.F.R. § 200.432.
CONSULTANT is an individual who provides
professional advice or services.
CONTINENTAL BREAKFAST means a light breakfast
that may include a selection of coffees, teas, juices,
fruits, and assorted pastries, and is allowable provided
several hours of substantive material directly follows
the continental breakfast. Grant recipients are reminded
that the least expensive of the available selections
should be chosen.
CONTRACT means a legal instrument by which a nonFederal entity purchases property or services needed to
carry out the project or program under a Federal award.
The term does not include a legal instrument, even if
the non-Federal entity considers it a contract, when the
substance of the transaction meets the defnition of a
Federal award or subaward. See 2 C.F.R. § 200.1.
COOPERATIVE AGREEMENTS means a legal
instrument of fnancial assistance between a Federal
awarding agency and a recipient or a pass-through
entity and a subrecipient that, consistent with 31
U.S.C.6302-6305.

141

V. Appendices
5.2 GLOSSARY OF TERMS

D

performance or administration of all or some part of a
Federal award.

DIRECT RECIPIENT is an individual and/or
organization that receives Federal fnancial assistance
directly from a Federal agency.

FIXED RATE WITH CARRY FORWARD PROVISION
is similar to a predetermined rate in that a permanent
rate is established for a specifc future period (usually
one fscal year) based on an estimate of the costs
for that period. However, fxed rates also require an
adjustment to actual costs once actual costs have been
determined. The difference between the estimated
costs used to establish the fxed rate and the actual
costs of the fscal year cove ed by the rate is “carry
forward” as an adjustment to the next rate negotiation.

DISCRETIONARY AWARDS are made to States, units
of local government, or private organizations at the
discretion of the awarding agency. Most discretionary
awards are competitive in nature in that there are
limited funds available and a large number of potential
recipients.
DOMESTIC TRAVEL includes travel within and
between the United States and its territories and
possessions.
DRAW OR DRAWING DOWN refers to the payments
made by the Federal Government to the grantee which
deplete the total grant award amount. DOJ grantees
draw down or receive payments of their grant funding
through the active grant period.

E
EQUIPMENT is tangible personal property (including
information technology systems) having a useful life
of more than 1 year and a per-unit acquisition cost
which equals or exceeds the lesser of the capitalization
level established by the non-Federal entity for fnancial
statement purposes, or $5,000.
EXPENDITURE is a charge made to a project or
program for which a Federal award was received.

F
FEDERAL CONTRACTOR is a person or entity that
contracts with the Federal Government to provide
supplies, services, or experimental, developmental,
or research work. Entities may include commercial
organizations, educational institutions, construction
and architect-engineer companies, State and local
governments, and nonproft organizations. See Title 48
C.F.R. § 31.103-105, § 31.107-108.
FEDERAL EMPLOYEES are those persons employed
in or under an agency of the United States Federal
Government or the District of Columbia. See 5 U.S.C.
4101 (1994) [PDF – 35.9 Kb].
FEDERAL RECIPIENT means a non-Federal entity
that receives a Federal award directly from a Federal
awarding agency to carry out an activity under a
Federal program. The term recipient does not include
subrecipients. See also 2 C.F.R. § 200.1 (Non-Federal
entity). Typically, this is the component of a State,
local, or Federally recognized Indian tribal government,
educational institution, hospital, or a for-proft or
nonproft organization which is responsible for the

March 2022

FOCUS GROUP retain their common meanings. Food
or beverages are considered in the context of formal
meals and in the context of refreshments served at
short, intermittent breaks during an activity. Beverages
do not include alcoholic drinks.
FOOD AND/OR BEVERAGES retain their common
meanings. Food or beverages are considered in
the context of formal meals and in the context of
refreshments served at short, intermittent breaks during
an activity. Beverages do not include alcoholic drinks.
FOREIGN TRAVEL includes any travel outside of the
United States and its territories and possessions. For
an organization located in a foreign country, this means
travel outside that country.
FORMAL AGENDA provides a list of all activities that
shall occur during the event, using an hour-by-hour
timeline. It must specifcally include the times during the
event when food and beverages will be provided.
FORMULA AWRADS are awarded to the States
to provide assistance to State and local units of
government for programs in accordance with legislative
requirements.

G
GRANT AGREEMENT is a legal instrument of fnancial
assistance between a Federal awarding agency or pass
through entity and a non- Federal entity to carry out a
public purpose. See 2 C.F.R. § 200.1.

H
HIGH RISK is a determination made by the awarding
agency of a recipient’s ability to administer Federal
project funds based on issues such as a history
of unsatisfactory performance; fnancial instability;
inadequate fnancial management system; non
conformance to terms and conditions of previous
awards; or is otherwise not responsible. Additional
reporting or other requirements may be placed on highrisk recipients.

142

V. Appendices
5.2 GLOSSARY OF TERMS

I
IMPREST FUNDS are fxed- or petty-cash funds in
the form of currency or coin that have been advanced
as funds held outside of the usual secure account.
Agencies typically use imprest funds to reimburse
employees for expenses, to make small purchases,
to make emergency benefciary payments, and to pay
informants, among other uses.

LOBBYING is generally considered to be the act of
trying to infuence legislation. An organization will be
regarded as attempting to infuence legislation if it
contacts, or urges the public to contact, members
or employees of a legislative body for the purpose of
proposing, supporting, or opposing legislation, or if
the organization advocates the adoption or rejection of
legislation. See 2 C.F.R. § 200.450.

INCIDENTAL means (in the conference context)
relating to a formal event where full participation
by participants mandates the provision of food and
beverages.

M

INTERAGENCY AGREEMENTS AND PURCHASE
OF SERVICE ARRANGEMENTS are usually entered
into by two governmental units or agencies. Such
funding arrangements are negotiated by the entities
involved.
INTERNAL CONTROLS means a process,
implemented by a non-Federal entity, designed
to provide reasonable assurance regarding the
achievement of objectives in the following categories:
(a) Effectiveness and effciency of operations;
(b) Reliability of reporting for internal and external use;
and
(c) Compliance with applicable laws and regulations.
See 2 C.F.R. § 200.61.

J
JUST GRANTS SYSTEM (JustGrants) represents
a signifcant IT modernization effort to develop and
implement a single grants management system for
all three DOJ grant-making components. It also gives
applicants and award recipients new ways to manage
their own entity information and users in the system.
JustGrants offers the ability for applicants and award
recipients to:
(a) authenticate each user with their own login and
password,
(b) manage multiple users and associate individual roles
which govern access to information and tasks in the
system, and
(c) assign users to one or many applications and award
tasks and activities.

L
LIQUIDATION PERIOD provides awardees time to
receive ordered goods or services, and make fnal
payments on trailing costs. It is usually a 120 day
period after award end date.

March 2022

MATCH is the recipient share of the project costs.
Match may either be “in-kind” or “cash.” In-kind match
includes the value of donated services. Cash match
includes actual cash spent by the recipient and must
have a cost relationship to the Federal award that is
being matched. (Example: Match on administrative
costs should be other administrative costs, not other
matching on program costs).

N
NONEXPENDABLE PERSONAL PROPERTY
(i.e., equipment) includes tangible personal property
(including information technology systems) having a
useful life of more than 1 year and an acquisition cost
of $5,000 or more per unit. A recipient may use its own
defnition of nonexpendable personal property provided
that the defnition would at least include all tangible
personal property as defned below. See 2 C.F.R. §
200.1.

O
OBLIGATION means orders placed for property
and services, contracts and subawards made, and
similar transactions during a given period that require
payment by the non-Federal entity during the same
or a future period (i.e., a legal liability to pay under a
grant, subgrant, and/or contract determinable sums
for services or goods incurred during the period of
performance). See 2 C.F.R. § 200.1.

P
PASS-THROUGH ENTITY means a non-Federal entity
that provides a subaward to a subrecipient to carry out
part of a program.
PERSONAL PROPERTY means property of any kind
except real property. It may be tangible (having physical
existence) or intangible (having no physical existence,
such as patents, inventions, and copyrights). See 2
C.F.R. § 200.1.

143

V. Appendices
5.2 GLOSSARY OF TERMS

PREAGREEMENT COSTS are defned as those
costs which are considered necessary to the project
but occur prior to the starting date of the period of
performance.

REASONABLE means those costs that a prudent
person would have incurred under the circumstances
prevailing at the time the decision to incur the cost
was made.

PRIOR APPROVAL means written approval by the
authorized offcial (the next highest authority except for
sole source evidencing consent prior to a budgetary or
programmatic change in the award).

RECEPTION means an informal gathering which is not
mandatory for all event participants to obtain necessary
information. Indicators of a reception include a cash
bar, inadequate seating for the entire group, food items
from a reception menu (such as fnger foods), and a
longer break (than utilized throughout the day) between
the substantive meetings and the reception. Receptions
are expressly prohibited and are considered to be an
unallowable cost with Federal funds.

PROGRAM INCOME is gross income earned by
the non-Federal entity that is directly generated by a
supported activity or earned as a result of the Federal
award during the period of performance except as
provided in § 200.307(f). See 2 C.F.R.§ 200.1. Program
income includes but is not limited to income from fees
for services performed, the use or rental or real or
personal property acquired under Federal awards, the
sale of commodities or items fabricated under a Federal
award, license fees and royalties on patents and
copyrights, and principal and interest on loans made
with Federal award funds. Interest earned on advances
of Federal funds is not program income. Except as
otherwise provided in Federal statutes, regulations, or
the terms and conditions of the Federal award, program
income does not include rebates, credits, discounts,
and interest earned on any of them.
PERIOD OF PERFORMANCE is the period for which
implementation of a project is authorized. The project
period may be equal to or longer than the budget
period for an award, but cannot be shorter than the
budget period.
PURCHASE OF EVIDENCE (P/E) is the purchase of
evidence and/or contraband, such as narcotics and
dangerous drugs, frearms, stolen property, counterfeit
tax stamps, and so forth, required to determine the
existence of a crime or to establish the identity of a
participant in a crime.
PURCHASE OF SERVICES (P/S) includes travel or
transportation of a non-Federal offcer or an informant;
the lease of an apartment, business front, luxurytype automobiles, aircraft or boat, or similar effects
to create or establish the appearance of affuence;
and/or meals, beverages, entertainment, and similar
expenses (including buy money and fash rolls, etc.) for
undercover purposes, within reasonable limits.
PURCHASE OF SPECIFIC INFORMATION (P/I)
includes the payment of monies to an informant for
specifc information. All other informant expenses
would be classifed under P/S and charged accordingly.

RECIPIENT means the recipient of federal funding from
DOJ, unless context indicates otherwise.
REGIONAL INFORMATION SHARING SYSTEMS
(RISS) is a national program of regionally oriented
services designed to facilitate the coordination and
communication capabilities of local, state, federal, and
tribal criminal justice agencies.

S
SEPARATION OF DUTIES is a key internal control
concept that establishes procedures for certain types
of fnancial transactions where no one person is able
to execute the entire procedure alone. The most
commonly used example concerns initiating a payment
(writing the check) and authorizing a payment (signing
the check).
SOCIAL EVENT is any event with alcoholic beverages
served, available, or present.
SPECIAL CONDITIONS are contractual terms and
conditions that are included with the award. Examples
of special conditions include additional reports, audits,
conferences, and disposition of program income.
STIPEND is an allowance to defray expenses.
Examples of these expenses include, but are not limited
to, rent, utilities, travel, incidentals, etc.
SUBAWARD means an award provided by a passthrough entity to a subrecipient for the subrecipient
to carry out part of a Federal award received by the
pass-through entity. It does not include payments to
a contractor or payments to an individual that is a
benefciary of a Federal program. A subaward may
be provided through any form of legal agreement,
including an agreement that the pass-through entity
considers a contract.

R
REAL PROPERTY means land, including land
improvements, structures, and appurtenances thereto,
but excluded movable machinery and equipment.

March 2022

144

V. Appendices
5.2 GLOSSARY OF TERMS

SUBRECIPIENT an entity, usually but not limited
to non-Federal entity that receives a subaward from
a pass-through entity to carry out part of a Federal
program; but does not include an individual that is a
benefciary of such program. A subrecipient may also
be a recipient of other Federal awards directly from a
Federal awarding agency.
SUPPLANTING is to deliberately reduce State or
local funds because of the existence of Federal funds.
For example, when State funds are appropriated for
a stated purpose and Federal funds are awarded for
that same purpose, the State replaces its State funds
with Federal funds, thereby reducing the total amount
available for the stated purpose.

U
UNALLOWABLE COSTS are costs the government
is unwilling to pay as a direct charge or through
an indirect cost pool applied to the federal grant
or contract. An organization is not prohibited from
incurring unallowable costs but they cannot be
recovered either directly or indirectly under federal
grants or contracts.

W
WORKING DINNER means a formal and mandatory
dinner necessary for all participants to have full
participation in the conference or event. A working
dinner must include a formal agenda including a
program or speakers that will impart necessary
information important for full understanding of the
subject matter of the conference. There should be
several hours of informative sessions providing
substantive information scheduled both before and
after a working dinner. Indicators of a working dinner
include seating for all participants. A cash bar is
expressly prohibited.
WORKING LUNCH is a formal and mandatory lunch
necessary for all participants to have full participation in
the conference or event. A working lunch must include
a formal agenda including a program or speakers that
will impart necessary information important for full
understanding of the subject matter of the conference.
There should be several hours of informative sessions
providing substantive information scheduled both
before and after a working lunch (exhibits are not
included). Indicators of a working lunch include seating
for all participants. A cash bar is expressly prohibited.
WORK-RELATED EVENT is a conference or meeting
involving a topical matter of interest within the purview
of the agency’s mission and function.

March 2022

145

V. Appendices
5.3 APPENDICES

Appendix I: Sample ACH Template
Instructions
Te sample ACH template should be completed by the
recipient’s Financial Institution for the remittance of
Automated Clearing House (ACH) credits to the US
Department of Justice, Ofce of Justice Programs.
Sample ACH Template Instructions

Appendix II: Sample Fedwire Template
Instructions
Te sample Fedwire template should be completed by
the recipient’s Financial Institution for the remittance
of Fedwire payments to the US Department of Justice,
Ofce of Justice Programs.
Sample Fedwire Template Instructions

March 2022

146

